.JqLY

1994

CCMfiSS:tON DECISIONS AND ORDERS
07-05-94
07-15-94
07-20-94

Walter Kuhl and Son
W-P Coal Company
Energy West Mining Company

PE?m 93-449-M
WEVA 92-746
WEST 92-819-R

Pg. 1405
Pg. 1407
Pg . 1414

07-20-94
07-27-94

Keystone Coal Mining Corp.
Bixler Mining Company

MASTER 91-1
PENN 93-68

Pg. 1422
Pg. 1427

WEST 92-819-R
LAKE 93-234
VA
93-98-M
KENT 93-406
WEST 92-702 - M
WEST 93-604-M
SE
94-7
WEST 94-298-M
VA
94-46-DM
WEVA 93-260
WEVA 93-362
KENT 93-540
KENT 93-812
SE
94-244-R
WEST 93-108-M

Pg .
Pg.
Pg.
Pg.
Pg.
. Pg .
Pg .
Pg.
Pg.
Pg.
Pg.
Pg .
Pg.
Pg.
Pg.
Pg.

WEVA 93-442
LAKE 94-74

Pg. 1583
Pg . 1585

AL] Dect.sfon fUhltshed 111 this Issue

AtMINIS'l'RATIVE LAW JUDGE DECISION$
08-10 - 93 Energy West Mining Company
07-06-94 Peabody Coal Company
07-07-94 Peabody Coal Company
07-07-94 Mechanicsville Concrete
07-13-94 Beech Fork Processing, Inc.
07-13-94 Mission Val ley Concrete
07-13-94 AMI Construction
07-14-94 Kenny Bowman, employed by M.H.Coal
07-25-94 Dave Brown d/b/a Whatcom Skagit Quarry
07-25-94 Larry W. Lineweaver, Sr . v. Riverton Corp.
07-26-94 Ronald Mullins employed by Teanik Coal
07-26-94 Old Ben Coal Company
07-27-94 · Leeco· Incorporated
07-28-94 Peabody Coal Company
07-28-94 Jim Walter Resources, Inc .
07-28-94 Port Costa Materials, Inc.

KENT 94-268

1429
1436
1437
1444
1461
1462
1465
1467
1470
1476
1486
1488
1496
1505
1511
1516

. AIMINIS'l'RATIVE LAW JUDGE ORDERS
07-14-94
07-15-94

Old Ben Coal Company
Amax Coal Company

i

JQLY

1994

Review was granted in the following cases during the month of JuLY;
Secretary of Labor, MSHA v . BHP Minerals International, Docket No.
CENT 92-329, CENT 93-272. (Judge Amchan, May 23, 1994)
Secretary of Labor, MSHA v. Walter Kuhl and Son, Docket No. PENN 93-449-M.
(Chief Judge Paul Merlin, Default Decision of April 25, 1994 - unpublished)
Consolidation Coal company v. Secretary of Labor, MSHA, Docket No.
WEVA 94-235-R. (Judge Amchan, June 1 , 1994)
Secretary of Labor, MSHA v. Bixler Mining Company, Docket No. PENN 93-68.
(Judge Weisberger, Default Decision of April 26, 1994 - unpublished)
There were no cases in which reyiew was denied.

ii

.. .

COMMISSION DECISIONS AND . ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FlOOR
WASHINGTON, D.C.

20006

---··
July 5, 1994

SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHa)
Docket No. PENN 93-449-M

v.
"WALTER KUHL and SON
BEFORE:

Jordan, Chairman; Backley, Doyle and Holen, Commissioners
ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988). On April 25, 1994, Chief
Administrative Law Judge Paul Merlin issued an Order of Default to Walter Kuhl
and Son ("Kuhl") for its failure to answer the Secretary of Labor's proposal
for assessment of civil penalty or the judge's December 29., 1993, Order to
Show Cause. The judge ordered the payment of civil penalties of $364.
In a Motion to Reopen the Record dated May 19, 1994, and received by the
Commission on May 26, 1994, the Secretary states that, in response to the
December 29 order to show cause, he received an answer from Kuhl, which was
addressed to "Mr. Paul Merlin." The Secretary erroneously assumed that the
answer had also been forwarded to the Commission. Attached to the Secretary's
motion is a letter from Kuhl dated January 20, 1994, asserting that no
violations had been committed. The Secretary requests that ..the case be
reopened and Kuhl's answer be placed in the record.
The judge's jurisdiction over this case terminated when his decision was
issued on April 25, 1994. Commission Procedural Rule 69(b), 29 C.F.R.
§ 2700.69(b)(l993). Under the Mine Act and the Commission's procedural rules,
relief from a judge's decision may be sought by filing a petition for
discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2);
29 C.F.R. § 2700.70(a). The Commission received the Secretary's motion 31
days after the issuance of the judge's decision. The Commission did not act
on the May 26 motion within the required statutory period for considering
requests for revie~ and the judge's decision became a final decision of the
Commission 40 days after its issuance. 30 U.S.C. § 823(d)(l). In the
interest of justice, we reopen this proceeding, deem the Secretary's motion to
be a petition for discretionary review, excuse its late filing and grant the
petition. See,~. Kelley Trucking Co., 8 FMSHRC 1867, 1868-69

1405

(Decembe; 1986).
Relief froa a ..£ina-l -Commiss.ion judgment or order on the basis of
inadvertence, mistake, surprise or excusable neglect i• available to a party
under Fed. R. Civ. P. 60(b)(l) . 29 C.F.R. § 2700.l(b)(Federal Rules of Civil
Procedure apply •so far as practicable• in the absence of applicable
Collllllission rules); Lloyd Lo&&inl· Inc .• 13 FKSHRC 781, 782 (May 1991) . It
appears from the record that Kuhl wished to pursue its contest of the alleged
violations and that it attempted to respond to the judge'• order to show
cause . On the basis of the present record, however, we are unable to evaluate
the merits of the Se.cretary' s motion. We remand the matter to the judge, who
shall determine whether default is warranted. 1AA. Hickory Coal Co., 12 FKSHRC
1201, 1202 (June 1990).
For the reasons set forth above, we reopen this matter, vacate the
judge's default order, and remand for further proceedings.

Richard V. Backley, Co1111issioner

~ Arlene Holen, Co~iss\oner

Distribution
Pedro P. Forment, Esq.
Off ice of the Solicitor
U.S. Department of Labor
3535 Market St.
14480 Gateway Bldg.
Philadelphia, PA 19104
Walter Kuhl; Owner
Wal~er Kuhl and .Son
9335 Reck Road
Erie, PA 16510
Chief Administrative Law Judge Paul Merlin

1406

FEDERAL MINE SAFETY AND · HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
20006 ..

--···· - - ·- - WASHINGTON, D.C.

July 15, 1994

SECRETARY OF LABOR, .
MINE SAFETY AND HEALTH.
ADMINISTRATION (MSHA)

v.

Docket No. WEVA 92-746

W- P COAL COMPANY
BEFORE:

Backley, Doyle 'a nd Holen, Commissioners1
DECISION

BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and
Health Act of 1977 ,· 30 U. S. C. § 801 et seq. (1988)("Mine Act• or "Act•).
presents the issue of whether the Secretary of Labor acted permissibly in
citing W-P Coal Company ("W·P") for an alleged violation of a mandatory safety
standard by its contractor, Top Kat Mining, Inc. ("Top Kat"). Administrative
Law Judge Gary Melick concluded that the ·secretary's enforcement action
against w-;p was improper and dismissed the proceeding. 15 FMSHR.C 682 ,(April
1993)(ALJ). For the reasons that follow, we reverse and remand.
I.

factual and Procedµral Backsrouilsi
Under a 1969 lease with the owner, Cole and Crane, W-P holds the mining
rights to the No. 21 Mine,. a deep coal mine in Logan Count;y, West Virginia.
Originally, W-P operated the mine but, in 1988, shifted to contract mining. 2
In December 1989, W-P entered into a contract with Top Kat, under which Top
Kat extracted the coal in return for royalty payments from W-P based upon the
number of tons of clean coal produced. 15 FMSHRC at 683. Top Kat ~egistered
1

Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves a panel of three members to exercise the powers of
the Commission. Chairman Jordan has recused herself in this matter and took
no part in the consideration of this decision.
2

W-P's general business operations consist of buying coal from contract
mining companies, processing the coal at its preparation plant, and then
selling it. At the time of the alleged violation, W-P had under lease the
mining rights to six deep coal mines in Logan Count;y and had mining contracts
with five separate mi~ing companies. 15 FMSHRC at 683.

1407

with the Departmen~ 'of Labor's Mine Safety and Health Administration ("MSHA")
as the mine' s ap_et!lt;or ,-- G~ . Exs. 4 , 5 . ·
The agreement between W-P and ·Top· ~t identified Top Kat as an
independent contractor responsible for ~ontrolling the mine , hiring miners and
complying with mine safety and health laws. 15 FMSHRC at 683; R. Ex . 3, Art.
IV. A. · 1. ·& 7. The contrac.t obligated Top Kat t .o indemnify W-P for losses and
liabilities, including penalties assessed against W-P for violations of the
Mine Act. R. Ex. 3, Art . X. B. Top Kat leased its mining equipment from W-P
and was to obtain"lli~ning engineering services from W-P . 15 FMSHRC at 684; R.
Ex. 3, Art. IV . E. 4 . & N. W-P's engineering personnel prepared the mine plan
and prepared and updated the mine maps for Top Kat; in connection with those
services, they visited the mine on a weekly basis . 15 FMSHR.C at 684. During
the term of the agreement, Top Kat experienced serious financial problems and
W-P provided loans and advances and waived fees. l!L..
During 1990 and 1991, MSHA conducted many inspections at the No . 21 Mine
and issued to Top Kat numerous citations and withdrawal orders. 15 FMSHR.C at
685 . W-P participated in discussions with MSHA personnel about enforcement •
.lsL.. at 685-86 . On September 4 , 1991, an MSHA inspector issued to Top Kat a
citation alleging a violation of 30 C. F . R. § 77 . 200 . ~or failing to properly
maintain the bathhouse floor . ·G. Ex . 10. The .mine was placed on a "special
emphasis" inspection pr~gram on Octobe~ 10, 1991, because of its safety and
health problems . · Shortly ~ereafter, W-P terminated Top Kat's contr~ct, shut
down the No. 21 Mine , .a nd submitted to MSHA an identification form listing
Bear Run Coal Compa~y ("Bear Run") as. the succeeding contractor-operator .

On November 14, 1991, MSHA modified the bathhouse citation to name W-P
as the "co-ope_r ator" .of ~~e .mine and. a~so issued_a withdrawal order, pursuant
to section 104(b) of ' the Mine .A ct, 30 U.S.C . § 814(b), alleging failure by W-P
to abate ~e cit;ed condition. MSHA subsequently served W-P with the modified
citation and the failUre to aba~e ord~r. and filed a civil penalty petition
against W-P and Top Kat as "co-operato.rs" an~ against Bear Run as successorin-int~rest . 3
15 . FMSHR.C ·at 682 ; 687 . " W-P conb:~sted the citation and order,
and an evi.d entiary hearing wati .hel.d before Judge Melick . The judge dismissed
the petitions against Top Kat and ~ear Run because ·those parties had not b_e en
served, and only W-P's liability remained in issue . . Is!.... at 682-83 .
The. judge rejecte.d · the Secretary'·s a.rgument that W- P was liable as a
"co-operator," concluding that liability m~t f i rst rest upon ·w-P's identity
as an "operator," ~s that te1;111 is defined in section 3(d) of the Mine Act, 30.
U. S . C. § 802(d) . 15 FMSHR.C at 687. Although he determined that W-P was a
statutory operator, tne judge held that the Secretary had acted impermissibly
in proceeding against W-P . Id... at 687-89. Invoking Pbillips Uranium Corp ., 4
FMSHRC 549 (April 1982), the judge stated that enforcement actions against an
3

This case involves one of some 138 civil penalty petitions filed by
MSHA against W-.P. for alleged violations'_ at the No. ·21 Mine during the time Top
Kat was the contra.c t. miner·. The other cases were stayed pending resolution of
the common issue of whether W-P could properly be cited for those alleged
violations .

14 08

operator f.or its contractor's violations should be based on such factors as
the size and minipg experience of the independent contractor, which party
contributed to the··-violitt1on,- and which party was in the best position to
eliminate the hazard and prevent its recurrence. ,Ig_._ "at 688. The judge
concluded that these factors did not support the enforcement action against
W-P, and that the Secretary had proceeded against W-P only to collect civil
penalties from a "deeper pocket." l!!.._ at 688-89. The judge concluded that
the Secretary's enforcement action was impermissibly based on "administrative
convenience" rather than the protective purposes of the Act. 14..
Accordingly, he vacated the citation and order and dismissed the civil penalty
proceeding. 4 Id. a< 6-89.
The Commission granted the Secretary's petition for discretionary review
and permitted amicus curiae participation by the American Mining Congress
{"AMC") in support of W-P and by the United Mine Workers of America ("UMWA")
in support of the Secretary. Oral argument was heard.
II.

Disposition
The Secretary contends that the judge erred in rejec.ting his contention
that W-P was a "co-operator" under the Mine Act and therefore liable for the
violations. He asserts further that substantial evidence demonstrates that
W-P exercised significant control and supervision over the mine. The
Secretary argues that, in any event, his decision to cite an owner-operator or
contractor-operator for a violation at the owner's mine is within his broad
enforcement discretion, and that such enforcement action is "virtually
unreviewable." S. Br. at 17-22. He argues further that, ev-n if judicial
review of enforcement discretion were proper, Phillips Uranium no longer
represents "current and controlling law." 14.. at 28 n.13 . Maintaining that
every owner-operator exercises primary control over its mine, because each has
the power to choose its contractor and to determine how the contractor will
operate the mine, the Secretary notes that the Commission and courts have held
that an owner-operator may be held liable for its contractor's violations and
may also be passively liable for a contracto~'s violations even if it did not
exercise significant supervision over the mine . lsL.. at 33-34 . He contends,
moreover, that "administrative convenience" and a "deeper pocket" are
permissible factors in the exercise of enforcement discretion. lsL.. at 27-29.
The Secretary additionally contends that ·the Commission's j\.irisdiction to
review questions of "policy or discretion" under sections 113(d)(2)(A)(ii) &
{B) of the Act, 30 U.S.C. §§ 823(d)(2)(A)(ii) & (B), is narrowly confined and
does not extend to examination of the Secretary's enforcement decisions. S.
4

The judge did not reach W-P's other arguments that the Secretary's
enforcement action was an unfair departure from its past practice of
regulating the West Virginia contract mining industry; that W-P was deprived
of its constitutional rights when it was not accorded the procedural due
process attendant to MSHA inspections; that the Secretary failed to issue the
citation with reasonable promptness; and that the section 104(b) order was
improperly based on a terminated citation. ~ W-P Br. at 6-7 .

1409

Reply Br. at 8-21.
AJnicus uMWA submit s - that the judge erroneously applied the principles in
Phillips Uranium . UMWA Br. at 3-7. The UMWA states that an owner-operator
may be held responsible without fault for violations committed by its
independent contractor, and that the Commission has reviewed the Secretary's
enforcement actions in this context by determining whether the Secretary' s
decision to cite an owner-operator was made for reason.S consistent with the
purposes and policies of the Kine Act. .I.sL.. at 3. The UMWA argues that the
Secretary's decision to cite W-P after Top Kat went out of business was
reasonable and that~ the judge's conclusion was improper since it permitted the
mine owner to avoid liability for numerous violations. ~ at 6.
w~r and amicus AMC essentially argue that the judge properly dismissed
the proceeding because the Secretary's decision to· cite W-P was based solely
on administrative convenience rather than on concern for the health and safety
of miners. They assert that W-P did not control or supervise the mining
activities in question, and that the judge correctly applied the Phillips
Uranium factors. In the event the Commission reverses the judge, W-P requests
remand for consideration of its other defenses .

With regard to the threshold issue raised by the Secretary as to
Commission jurisdiction, the Commission has previously held that it is not
required to defer to the Secretary's interpretation of Commission
jurisdiction. Dppmpond Co .. Inc · , 14 FMSHRC 661, .674 n . 14 (May 1992); Ilm
Walter Resources. Inc., 15 FMSHRC 782 , 787 (May 1993) . The Secretary did not
appeal Dpimmond. The Secretary's reliance on Martin y. OSHRC, 499 U. S. 144
(1991), to support his jurisdictional argument is misplaced. That decision
does not address an agency's interpretation of its own jurisdiction. Martin
y. OSURC addresses whether a reviewing court owes deference to the Secretary's
or to the Occupational Safety and Health Review Commission's interpretation of
ambiguous regulatio~ issued by the Secretary. Furthermore , the decision
specifically limits its holding to the "division of powers . • . under the
[Occupational Safety and Health) Act." 499 U.S. at 157. We note that in
Tbunder Basin Coal Co. y. Reicb, 510 U.S. ~• 127 L. Ed. 2d 29 (1994) , the
Supreme. Court recognized the Commission's general policy jurisdiction and its
role as an independent reviewing body in developing a comprehensive body of
law under the Mine Act. 127 L. Ed. 2d at 38 n.9 , 42-43 .
We reject the Secretary's argument that review of MSHA's enforcement
decisions is precluded by well established judicial precedent to the effect
that government agencies have virtually unreviewable enforcement discretion.
The cases relied on by the Secretary, such as Heclcler v. Cbaney, 470 U.S . 821
(1985), do not address whether an agency may have exceeded its statutory
enforcement authority, but are limited to "an agency's decision not to
prosecute or enforce." 470 U.S . at 831 (emphasis added) .
We agree with the Secretary that the judge erred by relying solely on
Phillips Uranium. That case, decided in 1982, was directed to the Secretary's
earlier policy of pursuing only owner-operators for their contractors'
violations. Subsequently, the Secretary's policy has been broadened to
i~clude pursuit of independent contractor-operators in some instances.
It is

141 0

now well established that, in instances of multiple operators, the Secretary
may, in general, · proceed _~g~i~st either an. owner-operator, his contractor, or
both. Bulk Transportation Seryices . Inc ., 13 FMSHRC ~354, 1360 (September
1991); Consolidation Coal Co., 11 FMSHRC 1439, 1443 (August 1989). The
Commission and courts have recognized that the Secretary has wide enforcement
discretion. See, ~. Bulk Transportation, 13 FMSHRC at 1360-61;
C2nsolidation Coal, 11 FMSHRC at 1443; Brocl< y. Cathedral Bluffs Shale Oil .
~. 796 F.2d 533, 538 (D.C . Cir . 1986).
Nevertheless , the Commission has
recognized that its review of the Secretary's action in citing. an operator is
appropriate to guard against abuse of discretion. L.&.a,., Bulk Transportation,
13 FMSHRC at 1360-6l; ~ ConsoliciatiQn C2al, ll · FMSHRC at 1443.
Turning to the facts at hand, we conclude that substantial evidence does
not support the judge's conclusion that W-P was only superficially involved in
Top Kat's operation. Indeed, many of the judge's factual findings are
inconsistent with that conclusion. The record reveals substantial W-P
involvement in the mine's engineering, financial, production, personnel and
safety affairs. W-P prepared the mine plan, calculated mining projections,
prepared and updated mine maps, contacted and visited the mine frequently to
discuss production and other matters, waived certain fees owed by Top Kat,
advanced funds to Top Kat, met with MSHA personnel regarding· mine conditions
and enforcement activity, participated in an inspection. of the mine, and even
arranged and attended a meeting of MSHA and Top Kat to .discuss the increasing
number of citations, inspections, and orders. ~ 15 FMSHRC at 684-86 . Thus,
the record reveals that W-P was sufficiently involved with the mine to support
the Secretary's decision to proceed against W-P .
Nonetheless, we reject the Secretary's "co-operator" theory of
liability. That term does not appear in the statute and existing case law
adequately addresses liability issues where owner-operators and independent
contractors are involved. 1.1§. Bu1k Transportation, 13 nlSHRC at 1359-61;
Consolidation Coal, 11 FMSHRC at 1442-43. Moreover, at oral argument the
Secretary's counsel explained that "co-operator" is merely a term of
administrative convenience designed to focus · the Secretary's enforcement
efforts. Oral Arg. Tr. at 6-8. We agree that, contra:rY to the judge's
suggestion (15 FMSHRC at 688), it was not necessary for the Secretary to
establish that W-P was "co-equal" with Top Kat in the operation of the mine. 5
Accordingly, we conclude that the Secretary's enforce.ment action against
W-P was proper and we reverse the judge's decision. We remand for a
determination of the remaining liability issues, including resolution of the
other constitutional and statutory defenses raised by W-P (n.4, suora).

5

In view of W-P's considerable involvement, we do not reach the
Secretary's alternate argument that an operator only passively involved with a
mine is properly ~ited for a contractor's violation. Nor do we reach amicus
AMC's contention that the Secretary improperly raised this argument for the
first time on review.

1411

III.

Conclusion
For the reason.s set forth above, we affirm the judge's determination
that W-P is an "operator" within the meaning of the Mine Act, reverse his
determination that the Secretary acted impermissibly in citing W-P, reinstate
this proceedlng, and remand for determination of outstanding issues.

Richard V. Backley, Commissioner

~
;;~ -4-dtf. ~
Doyle, CoinmiSSiOil

Arlene Holen, Commissioner

1412

Distribution:
Kurt A. Miller, Esq. --···
Thorp, Reed & Armstrong
One Riverfront Center
Pittsburgh, PA 15222
Tana M. Adde, Esq.
U. S. Department of Labor
Off ice of the Solicitor
4015 Wilson Blvd.
Arlington, VA 2220:3 Ronald E. Meisburg, Esq.
Smith, Heenan & Althen
1110 Vermont Ave., Suite 400
Washington, D.C. 20005-3593
Judith Rivlin, Esq.
UMWA

900 Fifteen Street, N. W.
Washington, D.C. 20005
Administrative Law Judge Gary Melick
Federal Mine Safety and Health Review Commission
Office of the Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, VA 22041

1413

.. .

.. FEDERAL MINI SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 20, 1994
ENERGY YEST MINING COMPANY

v.

Docket Nos. YEST 92-819-R
YEST 93-168

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
· ADMINISTRATION (MSHA)
BEFORE:

Backley, Doyle and Holen, Commissioners 1
DECISION

BY THE COMMISSION:
This consolidated contest and civil penalty proceeding ·arises under the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)
(•Mine Act" or "Act"). The issue is whether former Administrative Law Judge
Michael A. Lasher, Jr. erred in entering a summary decision in which he
concluded that Energy West Mining Company ("Energy West") violated a condition
set forth in a decision of the Assistant Secretary of Labor for Kine Safety
and Health ("Assistant Secretary") granting modification of a mandatory safety
standard. 2
·
The Commission granted Energy West's petition for discretionary review,
which challenged the judge's decision on procedural and substantive grounds,
and heard oral argument. For the reasons that follow, we conclude that there
were genuine issues of material fact and that, accordingly, the judge
improperly disposed of this matter through summary decis~on. We vacate the
judge's decision and remand for appropriate proceedings.

1

Pursuant to section 113(c) of the Kine Act, 30 U.S . C. § 823(c), we
have designated ·ourselves a panel of three members to exercise the powers of
the Commission. Chairman Jordan has recused herself in this matter.
2

The judge's August 10, 1993, decision was not published in the
Commission's reports.

1414

:

I.

factual and Procedural Background
Energy West owns and operates the Cottonwood Mine, an underground coal
mine in Emery County , Utah . 3 Pursuant to the modification process in section
lOl(c} of the Mine Act and the Secretary of Labor's implementing regulations
at 30 C.F.R. Part 44,. the Assistant Secretary issued the Decision and Order
("D&O"} underlying this case on July 14, 1989 . Utab Power & LiK}lt Co . . ·Minin&
~ . D~clcet No . 8a-l!SA-3. 4 The D&O granted a modification of 30 C. F. R.
§ 75 . 326 (1991}, 5 permitting the operator to employ a two-entry mining system
3

This summary is based on the parties' motions and briefs, the official
file , and the judge's decision because this matter was decided without an
evidentiary hearing . (See also n . 8 belo~ . }
4

Under section lOl(c} of the Act, an operator or representative "of
miners may petition the Secretary of Labor to modify the application of any
mandatory safety standard in a mine on the grounds that •an alternative method
of achieving the result of such st;andard exists which. will at all times
.
guarantee no less than the same measure of protection afforded the miners of
such mine by such standard, or that the application of such standard to sucn
mine will result in a diminution of safety to the miners in such mine." 30
U. S. C. § 8ll(c}. Section lOl(c) requires the Secretary to publish notice of
such petition, investigate it, provide opportunity for public hearing, publish
proposed findings, · and ultimately issue a decision disposing of the petition.
(For the specific rules , ~ 30 C.F.R. Part 44. ) The Commission is not
directly involved in the modification process. See &enerally Clinchfield Coal
~. 11 FMSHR.C 2120, 2129-31 (November 1989).
The petition for modification was originally filed in 1985 by Utah Power
The
Administrator for Coal Mine Safety and Health ( "Administrator") issued a
Proposed Decision and Order ("PDO")(~ 30 C.F.R. § 44 . 13) granting the
petition based on his determination that longwall development and retreat
mining in compliance with section 76 . 326 would diminish safety and that the
proposed alternate two-entry system would guarantee no less than th~ same
level of protection. The United Mine Workers of America ("UMWA") objected to
the PDO and requested a hearing. ili, 30 C. F. R. § 44 . 14. Following the .
hearing, the Department of Labor administrative law judge denied the petition,
concluding that application of section 75 . 326 would not diminish safety and
that the proposed alternate method would not guarantee the same measure of
protection. The operator and the Administrator appealed to the Assistant
Secretary (see 30 C.F.R. §§ 44. 33 & .34), who issued the D&O reversing the
judge and granting the petition. ~ 30 C.F.R. § 44.35. The D&O was not
appealed to a United States Court of Appeals.

& Light Co. , Mining Division, the previous operator of the mine.

Former section 75.326, · entitled "Air course~ and belt haulage
entries," restated the statutory underground coal mine ventilation standArd at
section 303(y)(l) of the Act, 30 U.S.C . § 863(y)(l) . On May 15, 1992, section
75.326 was renumbered as section 75.350 but was otherwise unchanged in the
5

1 415

with the- belt entry serving as a return air cours~ during lonSwall development
and retreat mining. ---.As -rel-evant here, section 75. 326 required that entries
used .as intake and return air courses be separated from belt haulage entries
and that belt entries not be used to ventilate a mine's active working places.
The D&O imposed upon the operator a n\imber of additional terms and
conditions. ~ 30 C. F.R. § 44.4(c). Condition III(c)(4), the requirement in
issue, is contained under the heading "Requireme~ts Applicable to ~oth
Development and Retreat Mining Systems" and p~ovides:
No later. than two years .from the d&te of this Ord~r.
and pursuant to a schedule developed by the petitioner
and approved by the . District ~ger, all diesel·
powered equipment operated on any two-entry longwall
development or two-entry .longwall panel shall .be
equipment approved under·· 30 CFR.. Part 36. [ 6 ]
On September 2, 1992, an inspector from the Department of Labor •·a Mine
Safety and Health Administration ("MSHA") citeq Energy West, alleging a
violation of section 75.326 as modified by the D&O, for failure to comply with
Condition III(c)(4) in that three unapproved _diesel-po~ered trucks were being
used in the mine. It is undisputed that the trucks had not been approved
under Part 36, "that miners were working in the 9th Left two-entry panel
preparing for installation of the longwall equipment, and that the cited
trucks were being ~ed to transport miners and construction equipment to and
from that section. ~E.W. Br. at 4-5; S. Br. at 3-4.

Energy West contested the citation, the co~test was consolidated with
the subsequent civil penalty proceeding, and the UMWA was .permitted to
intervene.
On December 2, 1992, Energy W~st filed a motion for summary decision
with the administrative law judge · under former Commission Procedural Rule 64,
29 C.F .R. § 2700. 64 (l992)("Rule 64"L seeking vacation of the citation on the
grounds that there was no genuine .issue of material fact and that it was
entitled to summary decision as a matter of law. 7 In support of its motion,

Secretary's revised underground coal ventilation standard~.
Part 75, Subpart D ·(1993).

~ 30 C.F.R.

6 30 C.F.R. Part 36 ("Part 36") contains the Secretary's regulations for
use of mobile diesel-powered transportation equipment in gas~y noncoal mines
and tunnels.
7
In relevant part, Rule 64, entitled "Summary decision of the Judge,"
provided:

(a) Filing of motion for summary decision . At
any time aft~r commencement of a proceeding arid before
the scheduling of a hearing on the merits, a party to
the proceeding may ·move the Judge to render summary

1416

Energy West attached various exhibits , including documents received from the .
Secretary in discovery and an affidavit from the chief safety engineer at
Cottonwood. Essentially: · the. operator contended that Condition III(c)(4)
covered only development and -retreat mining, whereas .the work in question,
installation of longwall equipment, was a separate phase . of mining being
performed after development was complete and before retreat mining commenced.
E.W. Motion for Summary Decision at 1 , 5-8.
The Secretary opposed Energy West's motion and filed a cross-motion for
summary decision. .~e argued that the central factual issue was, in fact, in
dispute . S. Cross-Motion for Summary Decision at 5 . The Secretary contended
that , contrary to Energy West's assertions, there were only two stages in the
two-entry longwall mining process, longwall development and retreat mining ,
and that the installation of longwall equipment was inseparable from the
development and retreat mining phases. lsL.. The Secretary argued
alternatively that he was entitled to summary decision because his
inteJ:pretation of the D&O, requiring use of diesel equipment, approved
pursuant to Part 36, during all facets of two-entry mining, was proper .as a
matter of law and entitled to "deference. lsL.. at 8-32. Intervenor UMWA
responded in support of t~e Secretary's position.
The judge denied Energy West's motion for summary ·decision . Agreeing
that the •majority" of material facts were not disputed, the judge found that
decision disposing of all or part of _the proceeding.
(b) Grounsis . A motion for summary decision
shall be granted only if the entire record, including
the pleadings, depositions, answers to interrogatories, admissio~, and affidavits shows: (1) That
there is no genuine issue as to any material fact; and
(2) that the moving party is entitled to summary
decision as a matter of law.

*

*

*

(d) Case not fully adjudicated on motion. If a
for summary decision is denied in whol~ or
part , and the Judge determines that an evidentiary
hearing of the case is necessary, he shall, if
practicable , and upon examination of all relevant
documents and evidence before him, ascertain what
material facts are actually and in good faith
controverted. He shall thereupon make an order
spe~ifying the facts that appear without substantial
controversy, and direct such further proceedings as
appropriate.
~otion

In 1992, Rule 64 was reissued as Rule 67, but the criteria for summary
decision remain the same. ~ 29 C.F.R. § 2700.67(b)(l993). Fed. R. Civ. P.
56(c) sets forth these same criteria for summary judgment.

1 41 7

the "most crucial-." fact at issue was "hotly contested," i.e. , whether, at the·
time of citation, development of the longwall panel was· complete and retreat
mining not yet oeguii·:.. De~ision at 3 . 4 . He noted the operator, s contention
that the cited work of ins·t alling the longwall equipment was neither
development nor retreat m~ning but instead represented a third phase of the
operation, "construction" or "set -up" work. l!l... at 2-3. Referencing the
Secretary's position that installation of. longwall equipment was an "integral.
facet" of two-entry longwall deveiopment and retreat mining, the judge
concluded that these differences "establish a factual dispute between the
parties as to whetber the inst~llation of longwall machinery constitutes a
phase of 'longwall _development' and/or 'retreat mining . '" 1.4... at 4. On that
basis_, he denied ~e- operator's motion.
Nonetheless , the jµdge granted th~ Secretary's cross-motion for summary
decision . He concluded that the Secretary's contention that Energy West must
use diesel equipme~t approved pursuant to Part 36 during "all facets• of its
two-entry mining was "consistent~ with both the "language and intent• of the
D&O and section lOl(c) of the Act. .Decision at 6 . The judge asserted that he
could grant the Sec~etary.'s cross-motion based on interpretation of the D&O;
in contrast, the operato]:''s motion depended on drawing inferences from the
evidence re.f erenced in its motion . li.... He opined that the Secretary's crossmotion was ."well ~reasoned and persuasive" and ,. by reference, incorporated some
25 pages of it into h~s decision . lsL.. Citing the. UMWA's response, he
reasoned that acceptance of the operator's position would necessitate
interpreting the D&O to protect miners from diesel equipment ignition hazards
only while coal was being extracted. li.... The judge concluded that "[t]he
term 'development' .. . is broad. enough to encompass the entire process of
preparing to retreat mine the longwall panel" and "include[s] the activity of
setting up longwall equipment •••• " .Isl....
Accordingly , the ju4ge . g;ranted summary decision in the Secretary's
favor, affi~e_d the citation based on the other undisputed facts, ·and assessed
the $50 penalty proposed by the Secretary.
·
II.

Disposition
Energy West argues that the judge's interpretation _of the D&O was
legally erroneous and that, alternatively, if the Commission agrees with the
judge that there was a disputed material fact as to the nature of its
development/retreat mining operations, summary decision was inappropriate and
the case should be remanded for factual resolutions. PDR at 5-10. The
Secretary argues that summary .decision was proper because the issue of whether
installation of longwall equipment constitutes a phase of. longwall development
or retreat mining subject to Condition III(c)(4) is a question of law, not of
fact, and the judge's resolution of -that question was legally correct. S. Br.
at 8-9, 16- 20. The Secretary also notes, however, that, if the Commission
agrees with the judge that there was an issue of material fact, "the
appropriate reco~se" i~ remand for an evidentiary hearing. l!L.. at 8-9 n.6.
The UMWA rests on its response below.

14 1 3

We-conclude that summary decision was in,appropriately entered in this
The C~mm!:__s_si~-~ . _h~~ .l s>ng recognized t_hat :

case .

Summary decision is an extraordinary procedure .. ..
Under our rules, . .. summary decision . • • may be
entered only where there is no genuine issue as to any
material fact and . •. the party in whose favor it is
entered is -entitled to it as a matter of law.
Missouri Gravel Coe, 3 FMSBB.C 2470, 2471 (November 1981). See also , ~.
Clifford Meek y . Essioc Corp., 15 FMSHRC 606, 615 (April 1993) . In construing
Fed. R. Civ. P . 56, the Supreme Court has indicated that summary judgment is
authorized only "upon proper showings of the lack of a genuine , triable issue
of material fact." Celotex Corp . y . Catrett, 477 U. S. 317 , 327 (1986) .
Energy West's motion for swmnary decision was premised on its factual
assertion that longwall installation work is distinct from development and
retreat mining and that, at the time of citation, the former had been ··
completed while the latter had not commenced. The Secretary vigorously
contested these asserted _facts, arguing that equipment installation is an
integral phase of development and r~treat mining and ~t - development ~as no.t
complete at the mine . Thus, the parties disagree as ·to whe~~r Condition
III(c)(4) was intended to apply to installation or set-up operations. Without
a determination of that issue, it cannot be determined whether Energy West was
in violation of Condition IIl(c)(4). 8
The judge recognized that these facts were disputed and, accordingly,
denied the operator's motion. He nevertheleas granted the Secretary's crossmotion for summary decision. Once the judge foiind that the central facts were
disputed, he was compelled by Rule 64 to deny ·~ de~ision and to conduct
an appropriate hearing. · Because other facts relevant to the qliestion of
violation were undisputed, the hearing could have been limited pursuant to
Rule 64(d). 9

Given our resolution of this matter, we need not reach ~nergy West's
assertion that the judge committed prejudicial error by incorporating into his
decision the Secretary's brief below. We note, however, that wholesale
incorporation of a litigant's brief is a quest~onable judicial practice.
8

In deciding this case, we have not considered a Proposed Decision and
Order regarding another mine, which Energy West's counsel referenced at oral
argument and subsequently submitted to the Commission. The Secretary objected
to the Conunission's consideration of the document , which was not part of the
r ecord.
9

Former Ruie 64(d) has since been revised (~ 29 C. F.R. § 2700. 67(d)
(1993)), but not in any material way that would have affected the instant
case.

1 419

III.

-·-. .. -- ·- - .

Conclusion

~

For the foregoing reasons, we vacate the judge's decision and remand
this matter to the Chief A~inistrative Law Judge for assignment to a judge
for appropriate proceedings consistent with this opinion. 10

~~//. 1,(~/
//!,

4-

10

Richard V. Rackley , Commissioner (j

Judge L&sher llas since retired from the Commission.

1420

Dis tribu d.on
Timothy M. Biddle, Esq.
Crowell & Moring
1001 Pennsylvania Ave . , N.W.
Washington, D.C. 20004
Colleen A. Geraghty, Esq.
Office of the Solic{t~r
U.S. Department of Labor
4015 Wilson Blvd. , Suite 400
Arlington, VA 22203
Robert A. Cohen, Esq.
Off ice of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

. . . . '1.

1421

FEDERAL MINE SA.FETY· AND HEAL'l'.H REVIEW .COMMISSION
.1730 ~ STREET NW, 6TH FLOOR
-- ·- - .· ·WAsHtNGTON, o.c; 20006

.

.-r~ly

IN RE: CONTESTS OF RESPIRABLE
DUST SAMPLE AL~TION
CITATIONS
KEYSTON~

20' 1994

MASTER. DOCKET No. 91-1

COAL MINING CORPORATION

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. PENN 91-451-R
through PENN 91-503-R
Docket Nos. PENN 91-1176-R -·
through PENN _91-1197-R

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. PENN 91-1265

v.

Docket No. PENN 91-1266

KEYSTONE COAL MINING CORPORATION
and

Docket No. PENN 91-1264

Docket No . PENN 92-182
Docket No. PENN 92-183

UNITED MINE WORKERS
OF AMERICA (UMWA)

QRDER
On June 15, 27 and 30, 1994, the Commission received motions to
intervene in this proceeding filed by Jim Walter Resources, Inc . and five
groups of mine operators headed by Amax Coal Co . , Glamorgan Coal Corporation,
Cyprus Coal Company, Doverspike Brothers Coal Company, and Canterbury Coal
Company ("lntervenors•) . The Secretary of Labor does not oppose these
motions.

The Commissioners have been polled. Upon consideration of the motions,
they are granted. Intervenors may address issues posed by Administrative Law
Judge James A. Broderick' s common issues decision of July 20, 1993, 15 FMSHRC
1456 (ALJ), and· by his other rulings involving all operators in Master Docket
No. 91-1.

1422

By s~parate order issued' this 'date, ·the .commission has established a
briefing schedule reflecting the Intervenors' partic·i pation. Intervenors are
encouraged
avoid duplication of arguments it). their briefs.

to

For the Commission:*

A/4

Arlene Holen ·
Commissioner

•

Chairman Jordan has recused herself in this matter.

1423

_FIDERAL M•NE SA~ETY AND HEALTH R~VIEW COMMISSION
..:.. .:__J,730 K STREET NW, 6TH FLOOR
WASHINGTO~, O.C. 20006 ·

July 20, 1994

IN RE: CONTESTS OF RESPIRABLE
DUST SAMPLE ALTEKAl'ION
CITATlONS

MASTER DOCKET No . 91-1

KEYSTONE COAL MINING CORPORATION
v.

Docket Nos . PENN 91-451-R
through PENN 91-503-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. PENN 91-1176-R ··
through PENN 91-1197-R

Docket No. PENN 91-1264

SECRETARY OF LABOR
Ml:NE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No . PENN 91-1265

v.

Docket No. PENN 91-1266

KEYSTONE COAL MINING CORPORATION
and

Docket No. PENN 92-182
Docket No. PENN 92-183

UNITED MINE WORKERS
OF AMERICA (UMWA)

ORPER
On June 23 , 1994, Counsel for the Secretary of Labor filed a motion with
the Commission requesting a six-month extension of time to file an opening
brief and proposing a briefing schedule extending for more than one year .
Under the Commission's briefing procedure, the Secretary's opening brief was
due to be filed by June 27, 1994 . See 29 C. F.R. § 2700 . 75 . On June 29, 1994,
the Commission received a response from Keystone Coal Mining Corporation
("Keystone") opposing the motion and proposing that the Secretary be granted
an extension of 34 days to file his opening brief.

The Commissioners have been polled. Upon consideration of the
Secretary's motion and Keystone's response, we grant the Secretary a 90-day
extension of time from June 27, 1994 , the original date due, to file his

1424

opening brief and we establish the briefing schedule set forth below. 1 By
separate order issued ~h:i..~ _wi~e, the Commission has granted motions to
intervene filed by: a-··number of mine operators; the briefing schedule reflects
their participation.
Secretary's brief is due September 26, 1994.
Keystone's response is due -45 days after the filing of
the Secretary's brief.
Interve~ors' briefs are due 15 days .after the filing
of Keystone's brief.

Secretary's reply brief is due 30 days after the
filing of intervenors' briefs .
Further requests for extension of time will not be favored.

For the Commiaaion:2

Arlene Hole~'
Commissioner

1

Commission Rule 2700.8, 29 C.F. R. § 2700.8 (1993), applies to computation
of time periods.
2

Chairman Jordan has recused herself in this matter.

1425

Distribution
...

- . - ·- - .

Jerold s. Feingold, Esq.
Stephen D. Turow, Esq .
Off ice of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., 4th Floor
Arlington, VA 22203
R. Henry Moore, _E'"sq.
Buchanan Ingersoll
USX Tower, 57th Floor
600 Grant · Tower
Pittsburgh, PA 15219

' '

Barry A. Woodbrey, Jr., Esq.
United Mine Workers of America
900 15th St., N.W.
Washington,
. D.C . . 20005 . ·
Laura E. Beverage, Esq.
Jackson & Kelly
1660 Lincoln Street
Denver, Colorado 80264
Timothy M. Biddle, Esq.
Crowell & Moring
.
1001 Pennsylvania Aye . , ~ . w.
Washington, D.C. 20004
Michael T . Heenan, Esq.
Smith, Heenan & Althen
1110 Vermont Avenue, N. W.
Washington, D. C. 20005.
John Palmer, Esq .
Robinson & McElwee
P.O . Box 1791
Charleston, WV 25326
H. Thomas Wells, Esq.
Maynard, Cooper &.Gale
1901 6th Avenue, N.W.
Suite 2400 AmSouth/Harbert
Plaza
Birmingham, AL 35203

142.6

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
__ J?3~ K STREET NW, 6TH FLOOR
WASHINGTON, O.~. 20006

July 27, 1994

SECRETARY OF IABOR,
MINE SAFETY AND HEi\l,.TH
ADMINISTRATION (MSHA)
Docket No. PENN 93-68

v.
BIXLER MINING COMPANY

BEFORE:

Jordan, Chairman; Backley, Doyle, and Holen , Commis.s ioners

ORDER
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977 , 30 U.S.C. § 801 et seq. (1988). 'On April 26, 1994,
Administrative Law Judge Avram Weisberger issued a Default Decision to Bixler
Mining Company ("Bixler") for failing to comply with ·a prehearing order or
with the judge's April 4, 1994, Order to Show Cause. The judge assessed a
civil penalty of $50.
On May 27, 1994, the Commission received from the Secretary of Labor a
Motion to Vacate Default Decision, Vacate Citation and Dismiss Civil Penalty
Proceeding. In his motion the Secretary explains that, after the judge issued
the default decision, but before the parties received it, the Secretary agreed
with Bixler to vacate the citation and dismiss the civil pe~lty proceeding.

The judge's jurisdiction over this case terminated when his decision was
issued on April 26, 1994. Commission Procedural Rule 69(b), 29 C.F.R.
§ 2700.69(b)(l993). Under the Mine Act and the Commission's procedural rules,
relief from a judge's decision may be sought by filing a petition for
discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d); 29
C.F.R. § 2700.70(a). The Commission received the Secretary's motion 31 days
after the issuance of the judge's decision. The Commission did not act on the
May 27 motion within the required statutory period for considering requests
for review and the judge's decision became a final decision of the Commission
40 days after its ~ssuance. 30 U.S.C. § 823(d)(l).
Relief from a final Commission judgment or order on the basis of
inadvertence, mistake, surprise, excusable neglect or other reasons justifying
relief is available to a party under Fed. R. Civ. P. · 60(b)(l). 29 C.F.R.
§ 2700.l(b)(Federal Rules of Civil Procedure apply "so far as practicable" in
the absence of applicable Commission rules); Lloyd Logging. Inc., 13 FMSHR.C
781, 782 (May 1991) • . In the interest of justice, we reopen .this proceeding,
deem the motion to be a request for re.lief from a final Commission decision
incorporating a late-~iled petition for discretionary review, excuse its late

1427

filing and grant the petition. ~. JL..&,._, Kelley Truck;ing Co. , 8 FMSHRC 1867,
1868-69 (December 1986).
--· . .. -·- ·- - .
The Commission has concluded that the Secretary has unreviewable
authority to vacate or withdraw his own enf9rcement actions . MK
Construction. Inc., 15 FMSHRC 2099, 2101(October1993) . Thus, sufficient
reason has been presented to justify relief from default and we grant the
Secretary's request for vacation of the citation and dismissal of the
proceeding. We remind the Secretary, in the future, to file the appropriate
stipulations of dismissal as explained in UK, 15 FMSHRC at 2101 n. 2. We note
. that, although the- Secretary's motion was not signed by Bixler, the operator
has not filed any opposition to the motion.
For the reasons set forth · above, we reopen this matter, .vacate the
judge's default order and dismiss this proceeding.

Arlene Holen, Commissioner
Distribution
Pedro P. Forment, Esq .
Office of the Solicitor
U.S. Department of Labor
14480 Gateway Bldg.
3535 Market Street
Philadelphia, PA 19104
William A. Bixler, Partner
Bixler Mining Company
R.D. #1, Box 56 A
Hegins, PA 17938.
Administrative Law Judge Avram Weisber~er
Federal Mine Safety & Health Review Connnission
5203 Leesburg Pike, Suite 1000 .
Falls Church, VA 22041
1428 '

. . .. - ·- - .

ADMINISTRATIVE LAW JUDGE DECISIONS

.J'BDBRAL llIN'B 8U'Bft A1fD JIBAL'l'll RBVID COMKISSIOH
1244 SPEER BOULEVARD #280
- -DENVER, CO 80204-3582
(303) 844-5267/FAX (303) 844-5268

---· ·· -

AUG 101993
ENERGY WEST MINI~G COMPANY
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ENERGY WEST MINING COMPANY,
Respondent

..•
•
:
.
.

CONTEST PROCEEDING ·
Docket No. WEST 92-819-R
Citation No. 3851235; 9/2/92

.:
.
.

Cottonwood Mine

..
.:
.
.
.

CIVIL PENALTY PROCEEDING

..
..
.

Docket No. WEST 93-168
A.C. No. 42-01944-03613
Cottonwood Mine

.

DECISION

Berore:

Judge Lasher

This matter is before me on Contestant's Motion for Summary
Decision and Respondent MSHA's Opposition thereto and Cross-MoMotion for Summary Decision . The qeneral issue arises out of the
applicability of a requirement contained in a "Decision and Order
Granting Petitions for Modification," dated July 14, 1989 (Modification Order) resolvinq Contestant Energy West's petition to
modify the application of 30 c.F.R. S 75.326 to its cottonwood
Mine. United Mine Workers of America, as intervenor, filed a
motion in support of Respondent MSHA's position. The parties
agree to consolidation of these two proceedings for decision.
The contest proceeding challenges Citation No. 3851235 issued to Contestant on September 2, 1992, because Contestant was
usinq unapproved diesel-powered trucks in its two-entry mining
operation. The citation charges:

1429

The Petition for Modification, Docket Ho. 86-MSA-3 wa•
no.t being complied with in the 9~h left '1'wo Entry
Panel ..- ·The ·belt wa• in the Ho. 2 Entry. The longwall
i• being •et up for pillar retreat. 9th Left i• the
headgate entrie8. · There were three di••el l•u&u
truck• that were not approved under 30 C.F.R. Part 36.
Thi• ie required on page 4l(C)(3).

The Citation ·w as modified on October 1, 1992, to change the
requirement of... the Modification Order allegedly violated from 41
(C)(J) ~o 41{C)14). 1 Section 41(C}{4) reads: "···all dieselpowered equipment operated on any two-entry longwall development
or two-entry longwall panel shall be equipment approved under 30
C.F.R. Part 36."
Contestant concedes that at the time the Citation was
issued, three Isuzu trucks were being used in the 9th Left twoentry panel to transport miners and equipment to and from the
section. Xt also appears that at that time -.'the Citation was
issued coal was not being extracted in 9th Left. 2 X accept as an
undisputed fact that the three Isuzu trucks were not "approved."
Even though Contestant does not expressly concede such, such is
implied from its contest, since otherwise there would be ho issue
here. (See fn. s, at page 5 of Respondent's Cross-motion).
contestant maintains that there is a tbird phase of
operation, besides the two mentioned in the approved Modification
Order. Spelled out clearly, this arqument goes:
1.

At the time the Citation was issued, contestant was engaged in •construction
work,• i.e., preparing to ••et up• longwall equipment on the 9th Left longwall
panel.

2.

Thie •eet-up" work ie neither •development" or •1ongwall retreat mining,•

Thi• provi•ion appear• in the Modification Order (Ex. B to
contestant'• Motion) at page 41.
In it• -Motion, COnte•tant re-f er• . to thi•
requirement, and other•, as •condition•.•

2

A major dispute of fact, however, occur• aa to COnteatant'• aaeertion
in it• motion that •nevelopnent of the longwall panel waa complete and longwall
retreat mining ·had not commenced.• cs- •undiaputed Pacta, • No. 7, ·at page 6 of .
COnteetant'• Motion.)

1430

neither of which wa• going on when the
Citation wa• i••ued. '
3.

Part···1 u-o! _t .h e Modification Order (See
p. 39 of Ex. B to conte•tant•• Motion)
under which paragraph (C)(4) i• found
relate• only to th••• two activities :
•oevelopnent• and •Retreat Mining" eince
it comes under the Heading •Requirements
Applicable to Both Development and Retreat
Mining Syatema .•

The Respondent· contends that Contestant is not entitled to
summary decision because there are disputed issues of material
fact (explained below) which are both in dispute and critical to
Contestant's Motion, and further that Respondent's interpretation.
of the Modification Order is proper and should be affirmed on
summary decision.
Respondent also argues that Contestant is incorrectly using
this contest proceeding before the Commission to amend the Modification Order to enable it to use unapproved diesel-powered
equipment during the installation of longwall mining equipment,
rather than proceeding as it should to seek amendment of the
Order pursuant to 30 c . F.R. S 44.53, under which the Secretary
could consider whether such a·n amendment would result in · a dimunition of safety. {See fn . 4 at p. 3 of Respondent's CrossMotion).
Upon consideration of the briefs, evidence and arguments
submitted, I find the position of Respondent meritorious and it
is here adopted.
ORDER J>EHYIHG COlfTESTAlfT'S MOTION POR SUMMARY JUDGMENT

At pages 1 and 4-6 of its motion, Contestant maintains that
there are no material issues of fact.
Respondent, however, points out that there are significant
issues relating to facts upon which Contestant's motion is based.
Thus, Contestant is not entitled to summary decision because such
a ruling would require that this tribunal resolve issues in dispute between the parties. While Respondent acknowledges many of
the facts that Contestant claims to be undisputed, the fact most
crucial to the resolution is hotly contested . Moreover, Respond-

,

It i• Re~pondent MSHA' • poeition that inetallation of lonqwall equipment i• an integral facet of two-entry lonqwall mining, ineeparable from the
development and the retreat mining pha•••·

1431 .

ent c~allenges assumptions that Contestant Energy ·West draws from
material facts that are not in dispute, as well as Contestant's
interpretat-ion--·of- statements used in support of its position.
Summary judgment is appropriate only where a tribunal "is
satisfied that there is no genuine issue as to any ma-t erial fact
and the moving party is entitled to judgment as a matter of· law."
Celotex Corporation y. Catrett, 477 U.S. 317, 330 (1986), quoting, F.R.C.P . 56(c). It is the burden of the party moving for
summary judgm~nt to prove that there exists no genuine issue of
material fact. Contestant attempts to meet its burden by offering seven
paragraphs of "material facts" about which there is allegedly "no
genuine dispute." While Respondent accepts the majority of such
as undisputed, it contends Contestant inaccurately alleges agreement regarding the central fact at issue in this matter-that
"[d)evelopment of the longwall panel was co~plete, and .longwall
retreat mining had not commenced." (Motion at ·1 , 5-6 . ) Indeed,
Respondent's position is directly contrary to Contestant's. Respondent's position is that installation of longwall equipment is
an integral facet of two-entry longwall mining, inseparable from
the development and the retreat mining phases. Respondent's
Answers to Contestant's Request for Admissions, pages 2 and 3
(attached as Respondent's Exhibit G), and the attached affidavits
of Fred Marietti and Robert Ferriter (attached as Respondent's
Exhibits Hand I, respectively), which support Respondent's position, clearly establish a factual dispute between the parties as
to whether the installation of ~ong-wall machinery constitutes a
phase of "longwall development" and/or "retreat mining." 4
Contestant attempts to establish th~t it "was not engaged in
either development or retreat mining; " as those terms are used
in the Order by (1) attaching to its Motion an affidavit from
Randy Tatton, their Chief Safety Engineer and (2) referring to an
MSHA publication on new ventilation standards. However, neither
of these sources demonstrate the existence of undisputed fact.
Mr. Tatton states that "[d]evelopment .~. was completed on
August 18, 1992." Tatton Affidavit at! 3 (attached as Secretary's Exhibit J). However, Mr. Tatton's statement does not proEven if Respondent were to concede, for the purposes of Contestant'•
motion, that there are no undisputed facts at issue, the Motion must be denied
eince the parties disagree on the inferences which may be reasonably drawn from
those fact•. See central National Life Insurance COmpany v. Fidelity and Dcooait
company of Maryland, 626 F.2d 537 (7th Cir. 1980). While Reapc)ndent concede•
that no coal wae being produced on the 9th Left Longwall panel at the ti.me the
Citation wae ieeued, the parti•• disagree on whether thi• fact enable• Conteetant
from complying with the terms and condition• of the Order.

1432

vide sufficient detail to .conclude that even be believed that
they baa completed the process of "develop(inq) the two-entry
system," as that...-term·- is used in the Order. (Respondent's Ex. B
at 37 and 39.). Mr. Tatton's statement may ·mean nothinq more than
that contestant bad finished cutting the entryways needed to. perform lonqwall mining. However, since Contestant was actively engaged in setting up the lonqwall mining equ'ipment, Motion at 5-6,
there is no basis for concluding that Mr. Tatton believed that
they were finished with the development of the "tw~-antry
system."
Even if Mr; ·Tatton's statement achieved the necessary degree
of precision, his opinion cannot suffice .as a basis for summary
judgment. Opinions do not generally provide sufficient basis for
summary judgment. Elliott y. Massachusetts Mutual Life Insurance
.Q;h, 388 F.2d 362, 365 (5th cir. ·1968). Moreover, MSHA experts
disagree with bis assessment; they believe that the development
of the two-entry development had not been completed when the citation was issued~ ~, R~spondent's Exhibits .ff and I. Further,
Mr. Tatton's applica_tion of the conditions at the mine to the
terms and conditions of the Order is not a fact that be can definitely establish for the purposes of summary deqision. Indeed,
that is the province of the tribunal after reviewing evidence and
applying such evidence to the provision of the ·O rder.
The MSHA report cited by Contestant also fails to prove that
the central material fact is undisputed. 5 · Motion at 7-8, referring to MSHA Ventilation Questions and Answers, November 9, 1992.
The report was developed to _provide ·information on new MSHA ventilation standards.. ~pplying the statements to this case is not
valid since the questions and answers are directed toward ventilation practices, not the use of diesel-powered equipment in
mines. Also, the answers are premised upon standard mining prac-·
tices and do not assume a modification .of mining practices that
limit egress from the mine, thus demanding· compliance with rules
more stringent than, those contained in the Code of Federal
Regulations.
Accordinqly, Contestant's Motion for Summary Decision is
denied.

Sven.were it definitive aupport for Conte~tant'• poaition, the report
cannot aerve •• a ba•i• for ••tabli•hing undiaputed fact• regarding
posi,tion becauae the report i• not an official policy document and not intended to
be enforced aa auch.
Ventilation Queationa and Answera, Rovember 9, 1992,
Introduction (attached a• Secretary'• Exhibit K).
5

•HA'•

au,

1433

PllDIR QBAllTIBG BISPOlfDllft''I CBOSS KQTIPB IOR IQJCllARY JQDQICllT

It is concluded - ~hat Respondent's contention that Complainant must use diesel equipment approved pursuant. to 30 C.F.R. Part
36 during all facets of its two-entry underground mining is consistent with the language and intent of the Modification Order, ·
as well as the legislative mandate pursuant to which the Order
was entered. In contrast to Contestant's Motion for Summary
Decisiop, Respondent ' s motion for such can be affirmed based upon
interpretation of the order. Respondent's position is not dependent on inferences from evidence submitted w~th its motion.
Respondent's Brief in support of its Motion is well-reasoned
and persuasive. It is based not only on the literal language of
the Order itself, but also on the nature of two-entry mining,
.prior understanding of the parties and analysis of the sources
upon which Respondent relied in incorporating the various requirements (Conditions) into the Modification Order. In yiew of
the thoroughness and length of Respondent's .position together
wit~ its supporting points and authorities which appear at pages
9 through 32 of its Cross-motion and Brief, such is here incorporated by reference .
·
CONCLOSIOB

Contestant Energy West contends that it is b<:>und by the subject requirement (Condition) only when coal is actually being extracted. The essence of Contestant's premise is that the term
"development" as used in the Modification Order and the applicable requirement refers only to actual mining of the development
entries and cannot include installation of equipment necessary to
extract the coal outlined by such development entries.
As pointed out by UMWA in its Response in support of Respondent's position ••• "··· in order to adopt the construction
· urged by Energy West; this Court would have to conclude that the
Secretary deliberately chose to protect miners from a potential
fire source only while coal was being extracted·."
It is concluded that the term "development" does include the
activity of setting up longwall equipment, i.e . , the activity
which was ongoing when the subject citation was issued, and that
this term is broad enough to encompass the entire process of preparing to retreat mine the longwall panel.

PBDll
1.
Contestant's Motion for Swnmary Decision in Docket No .
WEST 92-819-R is DllfIBD. Respondent's Cross-motion for Summary

1434

Dec-ision·- therein is .GRAlft'BD, citation No.: 3851235 is UPIRKBD,
and this
contest
proceedinq
is DI8KI88BD.
.
- ·· --·
.. -·- ·- - ·.
.
2.
In Docket No • .~EST 93-168, tJle single penalty· ..assessment of $50 sought by MSHA _is -. USBllBD for _Citation No. 3851235.

'

"II(<;'

.

.

.

. ~~d. ~~_Az_­
{(i'Cha'ir-A. Lasher;-:Tr!" - ·
Administrative Law Judge

Distribution: .
.

'

Timothy M. Biddle, Esq., Thomas. A. Stock, Esq., CROWELL & MORING,
1001 Pennsylvania Avenue, NW, washinqton DC 20004-2505
(Certified Mail)
.

'

Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlinqton, VA 2_2 203 (Certified
Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th
Street, NW, Washington, DC 20005 (Certified Mail) ,
ek

1435

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL .6 1994
SECRETARY OF LABOR,
MINE SAFETY ~D HEALTH
ADMINI~TRATIQN" (MSHA) ~

v.

Petitioner

PEABODY COAL COMPANY,
Respondent

.. CIVIL PENALTY PROCEEDING
. Docket No. KENT 94-268
.. A.C. No. 15-08357-03752
. Camp No. 11 Mine
DECISION

Appearances:

Anne _T. Knuaff, Esq., Office of the Solicitor,
U.S . Department of Labor, Nashville, Tennessee,
for the Petitioner;
·
David Joest, Esq., Peabody Coal company,
Henderson, Kentucky, for the Respondent.

Before:

Judqe Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 (the Act). At hearinq, Petitioner filed
a motion to approve a settlement aqreement and to dismiss the
case. Respondent has aqreed to pay the proposed penalty of
$288 in full. I have considered the representations and documentation submitted in this case, and I conclude that the
proffered settlement is acceptable under the criteria set
forth in Section 110(i) of the Act.
WHEREFORE, the motion for
proval of settle nt is GRANTED,
and it is ORDERBD that Responde t
a penalty o~ $288 within .
30 days of this order.
I

Distribution:
Anne T. Knauff, Esq . Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville,
TN 37215-2862 (Certified Mail)
David Joest, Esq . , Peabody Coal Company, P.O . Box 1990,
Henderson, KY 42420 (Certified Mail)
\lh
1436

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYUNE, 10th FLOOR
6203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

lJUL 7 1994
SECRETARY OF LABOR,
MINE -SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

PEABODY COAL COMPANY,
Respondent

:

CIVIL PENALTY PROCEEDING

:

Docket No. LAKE 93-234
A.C. No. 11-0~440-03695

••

Marissa Mine
J)ICJ:IIOB

Appearances:

Miguel J. carmona, Esq., Office of the Solicitor,
u. s. Department of Labor, Chicago, Illinois, for
Petitioner;
David R. Joest, Esq., Henderson, Kentucky, for
Respondent.

Before:

Judge Amchal\ ·
ISSUE

The issue in this matter is whether MSHA should 'have issued
a ·section 104-(b) order to Respondent when it determined that a
non~signif icant and substantial violation had not been corrected
within the one hour abatement period specified, or whether the
abatement period should have been extended. I conclude that,
under the circwnstances, the abatement period should have been
extended. I, therefore, vacate the order but affirm a $200 civil
penalty .for the underlying citation.
Factual Backgrolind
On .Friday, April 16, 1993, Ronald Hutson was conducting an
KSBA iriapect~on of Respondent's Marissa aine in Washington
County, Illinois. He noticed an accumulation of coal and coal
dust under the rollers of . the aine•s first subeaat conveyor belt
leading to mechanized mining unit #4 (Tr. 11-12, 16, 67-68).
Inspector Hutson did not issue a citation but asked Respondent's
walkaround representative,· compliance Manager Ervin •eutch"
Shillkus, to have the are~ cleaned up (Tr. 11-12, 67-68)~ Shimkus
inadvertently noted the location of the accumulation as the
second subeast conveyor belt and, thus, Resp0ndent sent its
personnel to clean up a different area (Tr. 12, 16-17, 67-69).
1437

Monday morning, April 19, 1993, .Hutson continued his
inspection • .·At abo~_t _ ? ; 2. 0 a.m. 1 ·he passed the same area again
and noticed tnat" the coal and coal dust had. no~ been cleaned up,
and, in fact, the accumulations were somewhat more extensive th~n
on the preceding Friday (Tr . 12-13). The,Y were between 6 an~ 18
inches in. depth and extended ·over an area approximately 360 feet
in length (Tr. lj). However, the coal and coal dust accumulation
was not continuous. It . consisted .of piles underneath the rollers
of the conveyor which were 10 - 12 feet apart (Tr. 22, 43) • . None
of the piles touch~d the bottom rollers of the .conveyor which
were approximately 2 feet above the floor (Tr. 26-27).
Hutson informed Shimkus that he would issue a citation for
the accumulation (~r. 12-13). Shimkus immediately attempted to
contact James Glynn, the mine manager, who would be responsible
for getting personnel to clean up the coal and' dust (Tr. 69). 2
Inspector Hutson informed Shimkus that Respondent bad 45 ainutes
to terminate, or abate the cited condition (Tr. 22). Mr. Shimkus
expressed doubts that 45 minutes would be sufficient (Tr. 32)•
Hutson replied that -he would be flexible if employees were in the
process of cleaning up when the 45 minute period expired (Tr. 32,
77-78) • .
The conversation ·betwean Hutson and Shimkus regarding the
abatement period may have occurred after Shimkus spoke .to Glynn
(Tr. 73-74 , 85). In · any event, Glynn was not inf9rmed as to .the
time ·period allowed for abatement until the section 104(b) order
was issued later in the day (Tr. 96). · The record is unclear as
to wh~ther it wo~ld have been possible for Shimkus to notify
Glynn of the abatement period until they saw each other
approximately two hours later (Tr. 76-77).
The inspector proceeded about 300 feet further towards the
working face when he observed. additional accumulations of coal
and coal dust underneath a belt drive (Tr~ 22, 25-26, 73). He
Inspector Hutso~ may have observed the accumulated coal and
coal dust in this area and initially informed R•spondent of the
citation som~what earlier than. 9:20 (Tr • . 105).
1

2when he arrived at the mine surface later in the day Hutson
wrote citation 4050582 which noted the time of violation as 9:20
a.m. (Tr. 24-25). The citati~n alleges a violation of
30 C.F.R. S 75 •• oo, which requires that:
·
Coal dust, including float coal d~st deposited on rockdusted surfaces, loose coal, and other combustible
•aterials, shall be cleaned up and not be permitted to
accumulate in active w~rkings, or on electric equipment
therein.
·

1438

informea Shimkus that this area was included in the citation ·
(Tr. 73-76) • .:.. . Hutson- also extended the abatement period to one
hour , from 9:20 to 10:20 (Tr. 22). Half of . that period may have
already .run at the time of this conversation (Tr. &•>·
Shimkus called Kevin Lynn, ~e section foreman for unit 4,
who was responsible for the area added to the citation. Shimkus
told Lynn that he had 45 minutes to clean up the area (Tr. 75).
Lynn sent 3 miners to the belt drive and they .cleaned up the coal
and coal dust accumulations in about 10 - 15 minutes (Tr. 85-86).
After receiving Mr. Shimkus' call, Mine Manager Glynn-had to
travel 2 miles to get 2 miners to cleen up the first area cited
by Hutson (Tr. 92-93). Be dropped the men off and instructed
them to work towa:t:ds the belt drive. He left for 20 minutes and,
when he returned, the employees had cleaned up 150 feet of the
accumulated coal and coal· dust and were still shoveling
(Tr. 93-94).
Glynn left the area .. again and encountered Inspector Hutson.
In response to the inspector's · inquiry, Glynn--·told Hutson that
the cited area was being cleaned (Tr. ~4) 3 • The mine manager
returned to the belt ..ten minutes later and found that the miners
had left the area (Tr. 94-95). Be found the man eating .t heir
lunch on a trolley yehicle · and told them that the area was under
citation and that they had to finish cleaning it up immediately
(Tr. 94-95) • . BY the time that Glynn and the two -ployees=
arrived back at ·the belt,. Hutson .had returned to the area. When
the inspector arrived at 12:05 p.a., he found that nobody was
working the~e and that only 1/4 to 1/3 of the area had been
cleaned up (Tl;'. 17-19, 59, 9~-94).'
·
Shimkus and/or Glynn exJ)lained to Inspector Hutson that the
employees who had been cleaning the cited area had taken a lunch
break (Tr. 79-80, 95-96). Hutson informed Glynn and Shimkus that
he was issuing Respondent a withdrawal order pursuant to section
104(b) of the Act (Tr. 80) 5 • The inspector placed a closure tag
'Hutson understood Glynn to say that the area bA4 been
cleaned (Tr. 103).
'At Tr. 20-21 Hutson testified that 2/3 of the area had been
cleaned up. This testimony ·is obviously not what the inspector
aeant to say. Thia is not consistent with his testimony that the
aaount of clean-up constituted only a •token effort•, or that an
area 2 crosscuts in length, out of '8, had been cleared
(Tr. 17-19).
5order

No.

4050583 was written out when Hutson returned to
the mine surface later that afternoon. It ia not clear whether
Hutson issued the order before or after be received Respondent's

14 3 9

..

on the conveyor belt which required Respondent to stop the belt
(Tr·. SO). With the. eonveyor stopped, . there· was no way for
Peabody to send coal out ·to the surface from· mechanized mining
unit #4. Therefore, unit 4 shut down and employees working at the
face came out to the. belt to help clean up the area (Tr. 50 ,. 86,
97). Within 30-45 .minutes, approximately ten employees cleaned
up the ar~a (Tr. 54, 86-87, 97). The withdrawal order was then
terminated and the belt was ·allowed to operate . again.
A civil penalty of $724 was proposed for citation No.
4050582 and orde~ · 4050S83. This penalty was contested by
Respondent and a hearing was held in this matter on April 19,
1994, in Mt . Vernon, Illinois.
THE ABATEMENT PQIOQ FOB CITATION NO. 4050582' SHOULD HAVE
BEEN EXTENDED AUD ORPEB 4050583 SHOULD NOT ffAVE BEEN JSSUEQ.
Section 104(b) provides
If, upon any follow•up inspection of a coal or other
mine, an authorized representative of the Secretary
finds (1) that a violation described in a citation • •
• bas not been totally abated within the period of time
as .originally fixed . therein or as subseq1iently
extended, and '(2) that the period . of time for the
abatement .should ·not be further extended, be shall
determine the"extent of the area affected by the
·
violation and shall .promptly issue ·an order requiring
the operator of auch mine or his agent to i11111ediately
cause all persons, except those persons .referred to in
subsection (c), to be withdrawn from, and to be ·
prohibited from entering such area until an authorized
representative of the Secretary determines that such
violation has been abated.
·
In Mid-Continent R@sources. Inc., 11 FMSHRC 505
(April 1989), the Commission held that, if the Secretary
establishes that the violation of the underlying -section 104(a)
citation existed at the time of the section 104(b) withdrawal
order, it has established a prima facie case that ·the 104(b)
order is valid • . There is no dispute that such is the case in the
instant matter.
Respondent aeeks to rebut the prima facie case by arguing .
that the abatement period set in the underlying citation was
unreasonable and/or that inspector Hutson should have extended
the abatement period at mid-day on April 19, 1993. Although I
fn 5 cont'd.
explanation for the employees• absence (Tr. 79-80, 96).

1 440

can empatfiize with the inspector's frustration upon first findinq
that the accumulations--llad. not been cleaned up on April 16, and
then findinq nobody enqaqed in clean-up on April 19, I aqree with
Respondent on both counts.
-Inspector Hutson conceded that walkaround representative
Shimkus immediately expressed doubts as to whether ·45 minutes was
sufficient time to abate the cited condition, and that he
responded by promising flexibility if Respondent was having
difficulties getting people to abate the violation (Tr. 32, 78).
Bia decision not to · extend the abatement period appears to have
been influenced primarily by the fact that the two miners had
decided to take a break just before ha arrived at the belt, that
he understood Mine Manager Glynn to have represented that the
condition was completely abated, and the fact that the
accumulations had not been cleaned up on April 16 (Tr. 44-45, 78,
103) •6
I find that Mine Manager Glynn acted in a reasonable manner
in getting two employees to clean-up the accum~lated coal and
coal dust. In the paat, Respondent has •o•t orten been given
until the end of the shift to correct aiailar violations ..
(Tr. 99). Th•. fact that Glynn was not .. aw~e of the original 45
•inute abatement period,- later moc:tified to one hour, may be due
to a communication breakdown between Glynn and Shimkus. on the
oth~ hand, it may have been impossible for ShiJllkus to have
contacted Glynn with the information about the abatement period,
which he . .y not have had when he talked to Glynn (Tr. 74-77).
Nevertheless, nothing in th.is record indicates that the cited
condition, a non significant .and substantial violation, warranted
heroic abatement efforts (Tr. 81). Indeed, Inspector Hutson
concedes that this was not a particularly serious violation
(Tr. 37).
.
The record establishes that two employees could have cleaned
up the accumulations underneath the belt rollers in about 3 hou~s
(Tr. 60). After Shimkus contacted him, Glynn immediately got two
employees and took them to the cited area.
They began working
between 11:00 and 11:30 a.m. and, thus, should have completed
their abatement efforts by 2:30 or 3:00 .P·•· at the latest-•even
allowing a half-hour lune~ break (Tr. 60, , 100). Although, the
'Hutaoh testified tJiat he "possibly" would have issued the
104(b) order even if the employees bad been working ·:when he
arrived. He stated that he may have issued the order anyway
because the work hadn't progressed very far (Tr. 107). He also
testified that Respondent's failure to clean up the coal and coal
dust on April 16, 1993, had nothinq to do with his decision to
iaaue the 104(b) order (Tr. 108). The undersigned infers,
however, that this was a factor in the inspector's decision to
issue the withdrawal order.

1441,,

area -could have been cleaned up much faster by assigning more
employees to the· c~ean-up . task, there is nothing .in this record
that indicates that Respondent was acting· unreasonably in not
doing so.
·
~
·
· The Secretary is justified in requiring Respondent to
allocate resources to the abatement effort beyond those .the
opera~or would normally utilize--it the conditions warrant it.
The fact that Peabody had only ·1 or 2 employees on each shift
designated as ~ belt shovelers does not necessarily mean that
Respondent may ·not be required to use other employees to abate a
citation'. However, in the instant case there appears to be no
reason for .the extremely short abatement period--other than the
fact that Inspector Hutson •ay have been somewhat irritated that
the coal and dust accumulations had not been cleaned up on April
16 (Tr. 44-45).
one cannot fault Inspector Hutson for being upset in finding
the violation una~ted with .nobody . engaged in the clean-up
effort. However, he is required to be reasonable in deciding
whether to extend the abatement period or issue a section 104(b)
order, United states steel cor;por§tion, 7 IBMA· 109 (1976). I
conclude ·that it was ·not reasonable for the inspector ·to cause
unit 4 to ·be shut down under the circumatancea.
The factors that make it ·unreaaonable to issue the 104(b)
order rather than extend the abat-ent period are: the ~agree of.
hazard presented by extending the abatement period; the short
abatement period originally set, the fact that work on the
abatement bad obviously started, and, as ~espondent explained,
had not stopped. I conclude also that Hutson should have
considered Respondent's immediate ·response in abating the
violation at the belt drive. Given these factors,
Inspector Hutson should have extended the abatement period .
For the reasons stated above, I vacate order No. 4050583.
However, it is undisputed that Respondent violated
30 C.F.R. S 75.400 as alleged in citation No. -.4050582.
Considering the six factors enumerated in section llO(i) of the
Act, I assess a $200 penalty for this violation. Peabody is a
large operator, whose ability to continue in business is
obviously not compromised by such a penalty. I find nothing in
Respondent's prior history of violations that influences •Y
assessment one way or another. The moat critical factors are the
gravity of the violation, which was, I consider, fairly low, and
Respondent's negligence, which I consider to be relatively high.

7

The record indicates that it would take 2 employees 3 hours
to abate the violation herein, and 5-6 employees 1 hour (Tr. 60).

1442

Anyone can make a mistake, as did Mr. Shimkus, in writing
down the wrong. location for the .conveyor belt on April 16, but I
conclude that ne--penalty assess~d . should be somewnat higher than
otherwise because of this· mistake. · on the other hand, given the
fact that gravity of the violation was relatively low and that I
conclude that Respondent acted in good faith in trying to achieve
compliance, I conclude that $200 is an appropriate civil penalty.

OBDIR
Order No. 4050583 is VACATED. A $200 civil penalty is
assessed for citation No. ·4 050582. · This penalty shall be paid
within thirty (30) days of this decision.

r j. Amchan
istrative· L&w Judge

Distribution:
Miquel J. Carmona, Esq.; Office· of the Solicitor, u. s.
Department of Labor, 230 S. Dearborn St., 8th Flr., Chicago, IL
60604 . (Certified Mail)
David R. Joest, Esq., P. O • . Box 1990~ 1951 Barrett Court,
Henderson, KY 42420-1990 .·(Cer~if'ied Mail)
/jf

1443

FEDERAL MINE SAFETY·AND HEALTH·REVJEW COMMISSION
.. ...
.-

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE .
FALLS CHURCH, VIRGINIA 22041

J.UL
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

MECHANICSVILLE CONCRETE,
Respondent

7 1994

.. CIVIL PENALTY PROCEEDING
Docket No. VA 93-98-M
: · A.C. No. 44-06701-05503..
.
..• A.C.
Docket No. VA 93-155-M
.: DocketNo.No.44-06701-05504
. A.C. No. VA 94-14-M
.•
: Pit No . 1
..
.. Docket No. VA 93-105-M
A. C. No. 44-06591-05503
••
Docket No. VA 93-145-M
.•• A.C.
No. 44-06591-05504
..•
No. VA 93-153-M
...• Docket·
A.C. No. 44-06591-05505
: Docket No. VA 93-168-M
: A.C. No. 44-06591-05506
.:• Branchville Plant
:

44-06701~05505

· SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION
Petitioner

v.

MECHANICSVILLE CONCRETE
T/A MATERIALS DELIVERY,
Respondent

PICISIOlf
Appearances:

Javier 1. Romanach, Esq., Office of the Solicitor,
Arlington, Virginia, for Petitioner;
Arthur A. Lovisi, Esq., Office of the General
counsel, Mechanicsville Concrete, for Respondent •.

Before:

Judge Amchan

14 44

Overyiew of the Cases
These seve·n ·c ases involve 27 citations issued to
Respondent 1 during the course of six inspections of 2 of its
sand and gravel pits in the· State of Virginia between January 6,
1993 and September 15, 1993. Respondent's primary business is
the manufacture and sale of ready-mix concrete. Up until 1992 it
purchased the sand and gravel used in its concrete from other
companies. In 1992 it acquired several sand and gravel pits to.
supply its needs- 2_.
·
As a result of its entry into the business of extracting
sand and gravel, Respondent began to experience inspections by . ·_
MSHA inspectors. In .June 1992, M$HA Inspector Charles Rines . .
visited the company's King William pit northeast of Richmond and ·
issued several citations, including one for the absence of toilet
facilities and an inoperable reverse signal alarm on a front. end
loader, Materials Deliyery, 15 FMSHRC 2467, 2469
-(AI.al December 199_3), appeal -dOcJceted sub nom. · Mechanicsyille
concrete Inc •• T/A Materials Deliyery y. Secretary of Labor and
F.M.S.H.R.C., No. 94-1222 - (4th Cir. February -2·3-; ' 1994).
on January 6, ·1993, Inspector Rines visited Respondent's
Branchville pit in Southampton county, Virginia, only a few miles
north of the Virginia/North carolina border. He issu~d one
_
citation giving rise to Docket No. VA-93-105-M. Two weeks .later
he inspected Respondent's Darden pit, also in Southampton County
and issued .7 citations which were affirmed by the undersigned on
December 7, 1993, ~ee Materials Deliyery, supra.
on March 23, 1993, MSHA Inspector Carl Snead visited the
King William site (Docket VA 93-98-M), and returned to perform a
follow-up investigation on April 15, 1993 (Docket VA 93-1.55-M).
On May 10, 1993, Inspector Rines returned to the Branchville pit
a~d issued the citations that gave rise to the citations in
Dockets VA 93-145-M, 93-153-M, and 93-168-M. A follow-up
inspection by Rines on May 24, 1993, resulted in the issuance of
3 orders alleging a failure to timely abate violations cited on
May 10 (Docket VA 93-153-M). The last docket in -this matter, VA
94-14, arises from citations issued by Inspector Snead at the
King William pit on September 15, 1993,
·
Respondent in all seven dockets· herein is the same
company (Exh. P-1, P-22). At hearing the caption 'in Dockets VA
93-105-M, 93-145-M, 93-153-M, and 93-168-M, was· amended to list
the company as Mechanicsville Concrete, Inc., T/A Materials
Delivery, rather than Materials Delivery.
2Respondent .also sells approximately $30,000 worth of sand
annually to homebuilders in southeastern Virginia (Tr. II:· 195196). .
1445

Jurisdiction
Respondent~s · main- contention in contesting · the civil
penalties proposed in these cases is that it ts not subject to
MSHA jurisdiction because it is not engaged in interstate
commerce. As far as the instant record shows, Respondent does
not buy sand from outside of Virginia for use in its concrete
production business and does not sell sand and gravel to
custqmers outside Virginia (Tr. II: 170-72, 195-96). There is
also no indication that any of Respondent's concrete is sold or
transported outs!de of Virginia.
The record do•• establish,
however, that the heavy vehicles used by Respondent at its sand
and gravel pits, which are in fact involved in .a any of the
citations, were not manufactured in Virginia (Tr. I: 32-38, II:
27-28).

It is black letter law that congress intended to exercise
its authority to regulate interstate commerce to the •maximum
extent feas.ible• when it enacted section 4 of the Mine Act.
Jerry Ike Harless Towing. Inc. and Harless Inc., 16 FMSHRC 683
(April 1994); u. I· v • .~, 985 F.2d 265, 2_6 7-69
(6th Cir. 1993). Thus, if Respondent's sand and gravel pits fall
within .the coJ11Derce clause of the constitution, they ·are subject
to MSHA juri~diction.
ReaPondent, in 10 .pag•s of its brief, at~empts to
of the cases holding that a variety of economic
enterprises fall within the ambit of .the commerce clause. What
i• moat significant is that it can cite only one case, Morton y.
BlJDD, 373 F. Supp. 797 (W•D· Pa. 1973), in which a court
intimated that· ·a business Was ·o utside the COlllJllerce clause
(although strictly speaking··the decision can be read as turning
upon a readi'ng- of section 4 of -the 1969 Coal Act) • .
Furthermore, tha .ll.Ym case is inconsistent with the overwhelming
weight of precedent since 1942 regarding the reach of the
commerce clause.
diat~nguish many

Indeed, applying that precedent, it is hard .. to conceive of
an economic enterprise outside the bounds of tha commerce clause.
The case law supports the proposition that use of eq\lipment
manufactured outside the state in which it is used is sufficient
to bring a business within the purview of the co111JDerce clause,
Pnited States v. Dye Construction Company, 510 F.2d 78, 83 (10th
. cir. 1975). It is hard to imagine a business in this country
that does not utilize supplies or services that do not originate
in a state other than the one in which it operates.
·
Further, I am aware ·of no c•se in whiCb the Collllission or
any of .its judges has ever held a mine to be outside the ·commerce
clause, Ste. · 1.q •. ·F i W· Mines·. Inc., 12 FMSHRC 885 (~ Maurer
April 1990); Mellott Trµckinq ai>d sypply. company. Xnc 1· • 10
FMSRRC 409 . (ALJ Melick March 1988). Many of the ope~ions added
1446

to the -reach .of the Mine Safety and Health Act by the 1977
amendments are very-·similar in geographical scope to Respondent's
sand and gravel pits..
·
·
A purely local activity falls within Article I, Section 8,
Clause 3, of the constitution if it aff~cts interstate commerce,
See Wickard v. Filburn, 317 U• . s. i11. (1942.).
Indeed., Congress
can r~gulate an individual enterprise ~olely on the basis that
the class of activities in which it engages affects commerce,
Perez. v. Qnitecf. States, 401 U. s. 146 (1971), .Y..t.i.:.. v. ~'
supra.
Mining obviously affects interstate commerce and, therefore,
under Perez Respondent•s activities are almost irrelevant to ·the
analysis of coverage under the commerce clause.
However, if
Respondent did not operate the sand and gravel pits at issue in
this case, it would have tp buy sand and gravel. from other..
businesses. To the .extent that Mechanicsville Concrete can mine
its own sand and gr~vel, it competes with · o~her mines, including
those beyond the borders of Virginia.
·.
Furthermore, there is an effect .on interstate commerce if
part of the reason that it is ·cost-effective for Mechanicsville
to mine its own sand is that it saves money by skimping on safety
and health expenditures that other potential source~ must make tQ
comply with the Act. Hazardous condition$ may result in injuries
and illness to Respondent's employees, which impose a .substantial
burden upon interstate ·commerce in te~s of lost production, wage
loss, medical expenses, and ·disability compensation payments,
section 2(a) of the Occupational Safety and Health Act, 29 u.s.c.
651(a).
·
·
I will resist the ~emptation to base .my decision on the fact
that the Branchville pit is located only a few miles from the
North Carolina border and the fact that this record establishes
that a potential source of sand and gravel for Respondent's
concrete business operates just on the ot~er side of t~e state
line (Tr. I: 157, II: 68). I would find Respondent subject to
the commerce clause if its only operation was located at the
geog~aphical . center of Virginia, or any other state • . Although
the Supreme Court before World War II ~ay have indicated .
otherwise, there is no substantial support since 1942 for the
proposition that Respondent is not subject to the commerce '
clause'. Therefore, it is also subject to MSHA· .j.~ri~dictioJ'.l.
31

note, however, that Chief Justice Rehnquist may well
agree with Respondent as evidenced by his concurrence in Hodel v.
Yirainia Surface Mining ., Reclamation Association, 452 US 264, 69
L Ed 2d 1, 36-39 (1981). On the other hand, the maj~rity opinion
by Justice Marshall in that case provides a s .u fficient basis to
dispose of Respondent's claim that Federal regulation of its sand

1447

The January 6, 1993 Inspection <Docket VA 93-105-Ml
On January 6, 199.3, Inspector Charles Rines went to the
Branchville· pit and asked Gene Snead4 , Respondent ' s foreman, for
the company ' s quarterly reports, MSHA form 1000-·2 (Tr. I:. 40).
These reports indicate the n\imber of employees on the site, the
number of. hours worked, and the number of reportable accidents
(Tr. I: 41).
Snead told Inspector Rines that the reports were not at site
but were at the company's Franklin, Virginia office (Tr. I: 40).
He produced the reports the next day (Tr. I: 43). Rines issu~d
Respondent citation No. 4083504, alleging a vi~lation of
30 c.F.R. S 50 . 40. That regulation provides:
(b) Each operat·o r of a mine shall maintain a copy of
each report submit.t ed under section 50.20 or section
50.30 at the mine office closest· to the mine for five
years after_ submission • ••
The MSHA form 1000-2 is required to be submitted to the MSHA
Health and Safety ~alysis Center in Denver, Colorado pursuant to
section 50.30. Thus , it is a report falling within the
requirements of section 50.40. Respondent contends that it
complied with the· regulation because it had no office at the
Branchville pit and that it kept the reports at the mine office
closest to Branchville, which was in Franklin. The Secretary
contends that a · shipping container .at the Branchville site was
where Respondent in fact kept records and reports, and,
therefore, was the closest office within the meaning of the
regulation (Tr. I: 52, 73-74).
Mechanicsville notes that the shipplng container had no
phone connection and no office personnel worked in the container,
fn 3 cont'd.
and gravel pits violates the Tenth Amendment to the United states
Constitution. The court observed,
The court long ago rejected the suggestion that
congress invades areas reserved to the States by the
Tenth Amendment simply because it exercises its
authority under the Commerce Clause in a manner that
displaces the States• exercise of their police powers .
69 L Ed 2d 1, at 25.

· 'Gene Snead, Respondent's foreman, should not be confused
with Carl Snead, the MSHA inspector who conducted three of the
inspections at issue in this case.

1448

although it had a table (Tr. I: 61~~~' 7~) . The company further
notes that the language of the regulation , "office closest to the
mine", suggests that these reports need not be kept at the mine
site. Indeed, there is a ·commission judge's decision, Sierra
Aggregate Company, 9 FMSHRC 426, 430 (ALJ" March 1987), which
stands for this_ proposition.
I decline to follow Sierra Aggregate because 1 agree with
the Secretary that section 50.40 must be interpreted in
conjunction with section 109(a) of the ·Act • . Sect~on 109(a)
requires that an office be maintained at every mine. Thus, I
find that the shipping container was an "office" within the
meaning of section 50.40 and that the MSHA Form 1000-2 is
required to be maintained at each mine site. I, therefore1
affirm citation No . 4083505.
MSHA proposed a $100 civil penalty for thi s violation which
I consider much too high given the statutory criteria in section
llO(i) of the Act. I assess a $10 penalty. I see no impact on
employee safety or health ar.i sing from the violation. Even
though Mr. Rines had previously informed For~man Snead that the
reports had to be maintained at the mine site, I think a very low
penalty. should be assessed, ·given the fact that the company
provided reports· tha next day, and obviously was not trying to
conceal any information or impede "SHA in performing its duties
by keeping the reports in FraN,tlin.
The May 10. 1993 Inspection
Docket YA 93-145-M
On May 10, 1994, at about 1:50 in the afternoon, Inspector
Rines returned to the Branchville pit (Tr. I : 84-88). A dragline
was extracting material from the pit and 2 front end loaders were
feeding material to the screening and washing plant (Tr . I: 84).
When Respondent's employees recognized the inspector, they _
stopped working (Tr . I: 87-88). One of the employees, Timmie
Young, left the site. Another, John Gunnels, told Rines he'd
been instructed to shut down his equipment if Rines showed up
(Tr. I: 87-88) .
Inspector Rines asked the two employees if they would
accompany him on his inspection; they told him that they had no
authority to do so (Tr. I: 88-89) . The pit remained shut down ·
for several hours until Foreman Snead arrived at the site about
4 p.m. (Tr. I:' 88-91). As a result of these events , Rines issued
Respondent citation No. 4084520, alleging a violation of
30 C. F.R. S 56.18009. That regulation provides:
When persons are working at the mine, a competent
person designated by the mine operator shall be in
attendance to take charge in case of an emergency .

1 449

....... .. -·· - - .

Rines inferred that, if none of the employees had authority
to accompany him on the inspection, then they also had no
authority to take charge in an emergency. I draw the same
inference and affirm the citation. Considering the statutory
criteria in section llO(i), I assess the $50 penalty as proposed
by the secretary.
The Michigan 125 Front End Loader
On May 10, 1994, Inspector Rines found that one of the two
front end loaders used at the Branchville pit, a Michigan model
125 . had numerous defects. The windshield and right side glass
were broken (Tr. I: 92-95). The sole windshield wiper arm and
blade that comes with the machine was missing (Tr. I: .104-05) •
The parking brake was inoperable, the horn was inoperable and the
back-up alarm was inoperable (Tr. I: 109-10, 118-19, 132-33).
Rines issued five separate citations for these defects.
Citation No. 4085281 was issued, alleging a violation of
.
. JO C.F.R. S 56.14103(b) for the broken windshield and side glass.
Citation No. 4085282, alleging a violation of section
56.14100(b), was issued for the missing wiper blade and arm.
Cita~ion No. 4085283 was issued, alleging a violation of
section 56.14101(a)(2) for the· parking brake. Citation No.
4085284 was i~sued alleging a violation of section 56.14132(a)
for the horn. Citation No. 4085285 was issued alleging a
violation of section 56.14132(a) for the back-up alarm. Each of
these citations alleged that the violations were "significant and
substantial" except that the wiper blade violation was cited as
non "S&S" due to the fact that it was not raining on the day of
the inspection (Tr. I: 105-06) 5 •

5

The cited standards provide:

56.14103 (b) (2.): If damaged windows obscure visibility
necessary for safe operation, or create a hazard to the equipment
operator, the windows shall be replaced or removed •••
56.14100(b): Defects on any equipment, machinery, and
tools that affect safety shall be corrected in a timely manner to
prevent the creation of a hazard to persons.
~6.14101(a)(2):
If equipped on self-propelled mobile
equipment,· parking brakes shall be capable of holding the
equipment with its typical load on the maximum grade it travels.

5~.14132(a):
Manually-operated horns or other audible
warning devices provided on self-propelled mobile equipment as a
safety · feature shall be maintained in functional condition.

1450

I affirm ali .. five of the cited violations. As to the
shattered windshield and broken glass on the right side of the
loader, I credit. the testimony of Inspector Rines that da~aged
glass obscured the operator's visibility in a manner tha~
compromised safe operation of the vehicle (Tr. I: 92-101).
With regard to citation No. 4085282, I find that absence of ·the
wiper arm and blade affected safety and was not corrected in a
timely manner. ·In so doing, I credit Inspector Rines' testimony
that sand and gravel operations do not shut down due to rain
(Tr. I: 105) and conclude that a wiper had been missing for 4-5
weeks, as rela~ed to Rines by one of Respondent's employees
(Tr. I: 106-107).
The parking brake on the Michigan 125 front end loader
violated section 56.1410l(a)(2) because the pins fro~ the brake
mechanism to the handle that is pulled to activate the brake was
missing (Tr. I: 110) . Although the terra"in at the Branchville
pit is generally flat, there are some sloping ~urfaces in the pit
area and Mr . Rines observed the loader parked -on a grade
(Tr I: 110-112). I find that Respond·e nt violated section
56.14132(a) both with regard to the inoperable horn . and
inoperable back-up alarm on the front-~nd ~oader.
Contrary to Respondent's argument at page 7 of its bri~f, I
conclude that the horn is provided at least, in pa~t, as a ·
"safety feature" within the· meaning of the standard. · I have ,
previously rejected Respondent's contention that the standa~d
requires only that either the horn or back-up alarm be
functional, but not both, M1'terial Delivery. supra, 15 ~~HRC
2467 at 2472. I conclude that Respondent was properly cited .for
both devices.
All five of the vip],.at.i ons on the Michigan 125 front end
loader are properly characterized as "significant and
substantial . " To establish an "S&S" violation, the Secretary
must show 1) a violation of a mandatory s~fety standard; 2) a
discrete safety hazard; 3) a reasonable .likelihood that the
hazard contributed to will result in an injury .i n the course of
continued normal mining operations; and 4) a reasonable
l~kelihood that the injury in question· will be of a reaso~ably
serious nature, Mathies coal Company; 6 FMSHRC 1 (January 1984);
u. s. Steel Mining co •• Inc., 6 FMSHRC 1573 (July 1984).
The standards cited for these alleged violations are
mandatory safety standards. The· violations pose hazards to
employees that are reasonably likely in the course of continued
normal mining operations to result in injuri~s that are
reasonably likely to be serious. The hazards are that the frant
end loader is more likely to run into other equipment or hit
pedestrians due to the violations than if the violations did not
exist. Truck drivers coming to the plant get out of their.
.
vehicles and walk around (Tr. I: 97) . Ii:ispector Rines observed

1451

~.....

.

pedestrian traffic in the area in which the front end loader
operated (Tr. I: 134). If a person was struck by this vehicle,
it is reasonably likely that their injuries would be serious
enough to require hospitalization.
Inspector Rines did not characterize the windshield wiper
violation as ~"S&S" because it was not raining the day of the
inspection . slnce the record establishes that the loader may
operate in the rain in continued normal mining operations, I find
that this citation is properly characterized as "significant and
substantial" as well (Tr·. I: 105). As Section 105 (d) of the Act
gives the . Commission the authority to affirm, modify, or vacate a
citation after hearing, I conclude that I have the authority to
find an "S&S" violation sua sponte when the record, as it does in
this case, clearly establishes one.
··
It is also clear that . the Commission assesses civil
penalties pursuant to the criteria in section llO(i) of the Act,
without being bound by the penalties proposed by the Secretary,
u. s. steel Mining co . , 6 FMSHRC 1148 (May 1984). The Secretary
proposed a $147 penalty for each of the "S&S" citations on the
loader and a $50 penalty for the windshield wipers. I assess a
$200 civil penalty for each of the citations ($1,000 for the five
combined).
··
The gravity of the violations were "high", particularly in
view of the fact that so many things were wrong with the vehicle
and several of them adversely affected the operator's ability to
avoid hitting pedestrians and other equipment. The fact that the
there were so many defects and that some of them had existed for
as much as several weeks establishes a high degree of negligence
as well .
)

Respondent's previous history of violations also warrants
assessment of a significant penalty·. In Janu_a ry at its Darden
pit, the company had been cited for having an inoperable horn and
inoperable back-up alarm, Materials Delivery. supra. This
imposed a higher duty on Respondent to maintain its equipment in
a safe condition .
·
/

The parties have stipulated that the total penalties
proposed in this case will not compromise Respondent's ability to
stay in business (Tr. _ I: 15). Respondent abated these violations
within the time period ~et by the Secretary and, even assuming
that the company is a small operator, I conclude that a $200
penalty per _violation is appropriate within the criteria set
forth by section 110 ( i) ·•
Toilets, Potable Water. and Quarterly Reports
on May 10, 1994, Inspector Rines issued Respondent citation
No . 4085286 alleging a violation of section 56.20008(b), because

1452

the portajohns at the site had no chemicals to treat human waste
and no · toilet paper. The facts of the violation· are .
uncontroverted-:·· The -cftation is affirmed and the proposed $50
penalty is assessed (Tr. I: 141-45).
.
The inspector also discovered that Respondent did not
provide potable drinking water to its employees, but required
them to bring their own drinking water to the site (Tr. I: 14951). He, therefore, issued citation No. · 4085287, alleging a
violation of section 56.20002.
While the testimony at hearing focuses on whether there is
any danger that an employee may bring impure water from home.
(Tr. I: 202-203), I conclude that the real hazard, with respect
to this violation, is that employees may not bring enough water,
or forget to bring water at all, and be subject to the danger of
heat stress. · Moreover, if one employee forgets to bring water
and shares another's employee's thermos, or ·water bottle, there
aay be a hazard of transmitting disease. I, therefore, affirm
the citation and assess the $SO .penalty-proposed by the
·
Secretary.
·
Rines also requested .Respondent to provide him· the MSHA
Form 1000-2 on May 10. While Respondent was able to produce the
1992 reports from the shipping container ·it had on site, the
report for the first quarter of 1993 was. at the Franklin off ice
(Tr. I: 260-265). The inspector issued Mechanicsville concrete
citation No. 4085233 (Docket No. VA 93~168-M), alleging a
violation of section 50.40. Inspector Rines rated Respondent's
negligence as "high" due t9 the fact th•t he had cited the ·
company for the same violation in January (citation No. 4083505
herein). MSHA proposed a $200 civil penalty.
I affirm citation No. 4085233 for the same · reasons that I
affirmed citation No. 4083505. I conclude that· the regulation
requires that the MSHA Form 7000-2 be maintained at the mine·
site. However, I assess only a $10 civil penalty for this
violation. I conclude that employee safety was not compromised
at all and Respondent had complied substantially with its
obligations in maintaining the 1992 reports at the worksite.
Given the fact that the company apparently willingly produced the
missing report in a timely fashion, I believe that application of
the criteria in section llO(i) mandates a token penalty.
The Galion Road Grader <Docket VA 93~254-M)
While inspecting the Branchville site on May 10, 1994,
Inspector Rines observed a Galion Road Grader that was parked .
with the wheels blocked (Tr. I: 276-278). The parking brake, the
service brakes and the back-up alarm on this vehicle were all
inoperable on that date (Tr. I: 232, 245, 255-56). Rines issu~d
Respondent citation No. •085289, a~leging a violation of section

56.14132(a) with respect to the back-up alarm. He issued
citation Nos. 4085290 and 4085291 for the· parking brake and
service brakes. ···· These (;:i tations alleged ·V iolations of
section . 5·6.1410l(a) (2) and (a), respectively •.,. All three
ci~ations set May 20, 1994, as the date by which the violations
had· to· be corrected.
.

.

When Rines returned to the site on May 24, 1994, -none of the
cited conditions on the road gra~er had been corrected (Tr. l:
241, ' 254-56). _The vehicle was parked in a somewhat different
location than o.rr May 10 (Tr. I: 242) • It apparently had been
moved, .b ut not · used (Tr. I: 242-43, 281). It . was not tagged out
but. Rines did not determine whether the vehicle was capable of·
being ope~ated (Tr. I: 242, 246) 6 •
Rines issued' Respondent order Nos. 4085293, 4085294, and
4085295, pursuant · to section 104(b) of the Act, alleging a
failure to abate the citations issued with respect to the ..road
grader on May 10. Respondent has not. offered any significant
.defense to ·the citations or the fail\ire to abate orders.
Foreman Snead told Rines that the company had not decided whether
to fix the grader · or remove it from ·the worksite (Tr. I: 242).
However, Snead never told the inspector that the vehicle could
not be operated (Tr. 'I : 248) •
The record establishes that there was at least a possibility
that the road grader might be used in its defective condition .
When Inspector -R ines arrived at the site on May ·10, the roads ·
l~ding ' to .the plant area ·were fairly smooth, thus, indicating
that the grader had been used recently (Tr. I: 243). When he
returned to the site on May 24·, the roads were very rough
(Tr. I: 243). Although this indicates tbat the grader had not
been used in the interim, it also indicates that there was an
incr~asing need to smooth· out· the .road.
In the absence of any evidence that the grader was not
tagged out or otherwise effectively taken out of service, or that
it could not have been used, one must. conclude that there was a
potential that Resp~ndent•s employees would use· the road grader
before the defects cited on May 10 had been repaired, Kountain
Pa~ay Stone. Inc., 12 FMSHRC 960 (May 1960)~ Given the
·additional factors that the roads were in need of grading and
that"' the . record does not reflect that any other piece of
equipment could have been used to perform this task, the
inference that the Galion road grader could have been used in its
defective condition is even stronger.
6Section ·s6.l,4100(c)

requires such defective equipment
either to be ·tagged out or placed in a designated area which has
been post•d to indic~te . that the equipment has been taken out of
service.
·
·

1454 '

I, therefore, affirm three citations issued on May 10, and
the three -104(b) orders issued on May 24. Inspector Rines
charact~rized the ci.tations as significant and substantial due to
the hazards to pedestrians and the danger of collision with other
vehicles (Tr. I: 237-238). I affirm that characterization for
the same reasons as I determined the front-end loader defects to·
be •s&s."
As for t~e penalties, I assess a $500 penalty for the
citation and order regarding the service brakes, $400 for the
back-up alarm, and-$400 for the parking brake. I deem the
gravity of the violations to -b e very high, particularly wi~h
regard to the absence of properly functioning service brakes.
Respondent's failure to take any steps to either repair the
vehicle or assure that it would not be used in a defective
condition also warrants a penalty of the magnitude assessed.
None of the other section llO(i) criteria warrants a lower civil
penalty.
Tbe March 1993 Inspectipn at the Jing William Pit (YA 93-98-Ml
on March 23, 1993, MSHA Inspector Carl ~nead visited
Respondent's sand and gravel mine in King William County, .
Virginia, northeast of Richmond (Tr. II: 24, Exh. P-22). When
inspecting the washing and screening plant, he observed an
unguarded pinch point on the head pulley of a conveyor that was 4
1/2 feet above .and 1/2 ~e•t. horizontally from a work ·platform ·
(Tr. II: 28-37, Exh. P-25). He· issued citation No. 4084534 to
Respondent, alleging a violation of section 56.1410.7 (a), which
requires guards to protect persons from contact which pulleys and
other moving parts.
Inspector Snead also issued Respondent citation No. 4084535
due the fact that there was no railing across the end of the work
platform (Tr. II: 41-43). Although employees would ra~ely need
to be on the platform, Snead was told that, on occasion, they did
use the work platform to inspect the screens while the conveyor
was running (Tr. II: 81-82). Thus, employees were potentially
exposed to the unguarded pinch point and a 15 foot -fall off the
unguarded end of the platform (Tr. II: 42-43, 81-82).
Given the fact that employees did .not normally go to the end
of the platform to inspect the screens (Tr. II: 87-88), and that
contacting the unguarded pulley was fairly unlikely, these
violations were properly characterized non significant and
substantial. Applying the criteria in section llO(i), I assess a
$100 civil penalty for each of these violations.
On March 23, Snead also issued citation No. 4084536 because
the horn on a Caterpillar Front-End Loader did not work
(Tr. II: 44). Given the fact that Respondent had been cited for
having an inoperable horn on two front-end loaders on January 20,
14.55

1993, at the Darden pit, Materials Delivery, supra, I assess a
$400 penalty in accordance with the criteria in section 110(i).
·-·.. -- -- .
The April 15, 1993 ··Inspection at King William <YA 93-155-Ml
~-· ·

Inspector Snead returned to the King William pit on April
15, 1993 to perform a follow-up inspection. Snead noticed that
no toilet facilities were available for employees on the site
(Tr. II: 52-54). There had been no such facilities on March 23,
but Snead did not issue a citation .because foreman Pat Kenney
assured him that they were in the process of being moved from
another site (~r II: 52-54). On April 15, Snead . issued citation
No. 4084546, alleging a violation of section 56.20008.
The Secretary has proposed a $252 civil penalty for this
violation. I assess a $500 civil penalty. Respondent was
previously cited for failure to provide toilet facilities at this
site in June 1992, and at the Darden pit in January 1993,
Materials Deliyery. supra, 15 FMSHRC at 2470. Given these two
prior citations, and the fact that the company had not bad toilet
facilities at King-William for three weeks, even after the
inspector had questioned Foreman Kenney about their absence, a
significant penalty is warranted. Section llO(i) requires
consideration of an operator's history of previous violations in
assessing penalties. If thls provision means anything, it means
that. when an operator repeatedly ignores a requirement of the
MSHA standards of which it has been made aware, ·the civil penalty
should be significant enough to goad the operator into compliance
in the future.
During this follow-up inspection, Snead also observed a fan
inside the cab of a front-end loader which was missing a guard
for its blades (Tr. ~I: 56-60). Snead asked the driver to turn
on the fan which was locate~ within the operator's arm reach, 6
inches from the rear view mirror (Tr. II: 59, 100). The fan
blades rotated (Tr. II: ·57).
Respondent's evidence to the contrary provides an excellent
example of why I have credited the testimony Qt the two MSHA
inspectors in toto in deciding these cases. The only witness
testifying on behal.f of the company was John Boston, the Chief
Financial Officer of Mechanicsville Concrete (Tr. II: 167). With
regard to individual citations, Respondent introduced
exhibit R-1, a document whose preparation w~s supervised by
Mr. Boston (Tr. II: 181-187).
In this exhibit Respondent states that the cited fan was
inoperable (Exh. R-1, p. 28, paragraph 36). On crossexamination, Hr· Boston, who was not at the King William site on
the day of the inspection, and who has no first hand knowledge as

1 456

to whet~er the fan was operable or not, testified that he
acquired his knowledge from Hank Neal, a company supervisor
(Tr. II: 191,·~·204-)-• -- -·· ·
· At the time of the hearing in t .h is matter, Mr. Neal was
Respondent's supervisor at the King William pit. However, that
was not the case at the time of the inspection. Mr. Neal was not
present at the site on April 15, 1993, and has no more first hand
knowledge with regard to the vi~lation than Mr. Bo.ton
(Tr. II: 204-205). · According to Mr. Boston, Neal acquired his
information by ~a-lking to an employee, whose name Boston does not
know (Tr •. II: 209") . · Given the fact that Respondent's evidence
with regard to the facts of the individuai violations ranges from
•econd hand to fourth band, I accord it absolutely no weight.
With regard to the civil penalty, I assess ·a $100 penalty.
I deem the gravity of having an ung\larded fan to be quite high.
The record, however, gives no indication as to whether
Respondent's supervisory personnel should have been aware of this
violation prior to · i~s detection by Inspector Snead. Therefore,
I conclude that the company's negligence warrants no higher
. penalty. ·
·
'!'he Sept:emb@r 15. 1993 in1pection CYA 94-14-M)
on September 15, 1'93, Carl Snead conducted another
inspection of the King William pit (Tr. II: 108-09). He saw ~e
aame caterpillar front-end loader that he ci~ed for an inoperable
horn in March and found that the back-up alarm didn't work
(Tr. II: ~13). · He, therefore, issued citation No. 4287124,
alleging a non-significant and substantial violation of section
56.14132(a).
·
.
Given my view that the ~egulations require self-propelled
aobile equipment to have both a functioning horn and back-Up
alarm, I affirm the citation.
Although not cited as "S&S", the
record establishes that this violation meets the criteria set
forth in aforementioned caselaw. There was foot traffic in the
area in which .the vehicle operated (Tr. II: 111), Therefore, I
conclude that in the normal course of continued mining
operations, an accident resulting in $erious injury was
reasonably likely.
·.
·
The driver told Inspector Snead that the alarm had worked
the day before (Tr. II: 116). Nevertheless, the record indicates
that a substantial civil penalty is warranted for this violation.
Section 56 .14100.( a) requires a pre-·s hift examination of such
equipment.
Section 14100(c) requires that equipment that
·continues to pose hazards to employees be taken out of service
until defects are corrected.

1457

Nothing in .t his record indicates that Respondent h.a d any
program -to ass.u re that saf·e ty defects would be detected by its
employees. Thus ,...-.I consider Respondent• s negliqence to be fairly
high. Also give,n the significant number of prior violations
involving the u~e of vehicles with safety defects, I find that .
.$400 is an appropriate civil penalty pursuant to section 110(1).
Inspector Snead also observed an unguarded belt drive on ~he
pond pump at the site (Tr. II: 117-18). ·Employees came within
close proximity of the p~p (Tr. II: 120-22, 151-53). I,
therefore, affi~citation No. 4287125 and assess a $300 civil
penalty, giving pa~t~cular consideration to the gravity of the
violation.
similarly, I affirm citation No. 4287126, which Snead issued
for an incompletely guarded head pulley of the main feed conveyor
of the wash plant. The circumstances of this violation are
essentially the same of those regarding citation No. 4084534,
which was issued by Snead on March 23 (Tr. II: 124-29) • I,·
therefore, assess a $100 penalty, as I did for the March
violation.
In the cab of the caterpillar· front-end loader Snead found a
fire extinguisher whose .gauge indicated it had been discharged
(Tr. II: 130-32). The inspector issued citation No. 4287127,
which requires the replacement or recharging of extinguishers
after discharge. Although the company contends through thirdhand evidence that it has no record that the extinguisher was
discharged (Tr II: 202-203), I infer that it had been discharged
in the absence of any evidence that gauge was not functioning
properly. I assess a $100 penalty for this violation.
The same vehicle had a build-up of · oil and grease on the
ladders and platform leading to its cab. This exposed the driver
to the danger of slipping and falling 6 to 8 feet (Tr. II: 13339).
Inspector Snead issued citation No. 4287128, alleging a
significant and substantial violation of section 56.11001. That
regulation requires that a safe means of access be provided to
all working areas.
I affirm the citation and conclude that, if the condition
continued to exist in the normal course of mining operations, an
·accident and serious injury was reasonably likely to occur. I
assess a civil penalty of $300, taking into account the criteria
in section 110(i), particularly what I deem to be high gravity of
the violation.
Finally, Inspector Snead issued citation No. 4287129,
alleging a violation of section 56.20003(a), which requires
workplaces to .be clean and orderly. The citation was based on
his discovery of a substantial amount of trash and bottles inside
the cab of Mack haul truck (Tr. II: 140-42). Respondent's only

. 1458

defense to the citation is that the vio"iation was the fault of
the driver (Exh .• R-1, p . 3(), · paragraph 45). · Under the Mine
Safety and Health -Act;· a h · operator is str.ict·l y liable for safety
and health violations and cannot avoid responsibility by .blaming
its employees. I affirm the citation and assess a $25 civil
penalty.
OBl>BR

All citations and orders issued in these ·matters are
affirmed as discu~sed herein. The following civil penalties are
assessed and shall be paid within 30 days of this decision:
Citation/Order

c i vil Penalty

Doc1cet VA 93-105-M
4083504

$ 10

Docket YA 93-145-M
4084520
4085281
40852.82
4085283
4085284
4085285
4085286
4085287

$ 50
$200
$200
.$200
$200
$200
$ 50
$ 50

· Docket Vf* ;23-15'3-M
4085289 / 40852'94
4085290/4085293
4085291/4085295

$400
$400
$500 '

Docket VA· 93-i68-M · .
4085288
Docket YA 93-98-M.
4084534
4084535
4084536

$100
$100
$400
Docket VA 93-155-M

4084546
4084547

$500
$100

. 14 59

Docket VA 94-14-M
·-·- 4087·1211 ·-- .
4087125
4087126
4087127
4087128
4087129

Total Penalties:

$400
$300
$100
$100
$30Q
$ 25

$4,895

Ar
J. Amchan
Administrative Law Judge

Distribution:
Javier I. Romanach,_Esq., Office of the Solicitor, u. s.
Department of Labor, 4015 Wilson Blvd., Rm. 516, Arlington-, VA
22203 -(Certified Mail)
A. Lovisi, Esq., Mechanicsville Concrete, Inc., . Office of
the General Counsel, 33211 Lees Mill Rd., Franklin, VA 23851
(Certified Mail)

Arth~r

/jf

1460

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
---·~·

.OF ADMINISTRATIVE LAW JUDGES
. OFflCE
..
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 1 3 199(
$ECRETARY OF LABOR,
MINE SAFETY AND . 8~TH
ADMINISTRATION (MSHA),
Petitioner

v.

BEECH FORK PROCESSING, INC.,
Respondent

.: CIVIL PENALTY PROCEEDING
: Docket No. KENT 93-406
No. 15-16162-03576
.:: A.No. C.1 Mine
.•
.

PBCISION APPROVING SBfTLBllBN'l'

Before:

Judge Hodgdon

This case is before me on a petition for assessment of civil
penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977·, 30 u.s.c. S 815(d). The parties have filed a
motion to approve a settlement agreement. A reduction in penalty ·
from $4~547.00 to $3,692.00 is proposed. Having considered the
representations and documentation submitted, I conclude that the
proffered settlement is appropriate under the criteria set forth
in .Section llO{i) of the Act, 30 u.s.c. S 820(i).
Accordingly, the motion for approval of settlement is
GRANTED and it is ORDBRBD ·that Respondent pay a penalty of
$3,692.00 within 30 days of the date of this order. On receipt
of payment, this case is DISXISSBD.

d.'~~~-

T. Todd H~;~Yf
Administrative Law Judge

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215
'
.
Mr. Link Chapman, · Safety Director, Beech Fork Processing, Inc.,
P.O. Box 190,· Lovely, KY 41231
/lbk

146l

PBDBRAL Jo:llB SUBTY UD llBALD RBVJ:BW COJDaSSXO•
·-·.

--· . ..

__ ·-- 1244 SPEER BOULBVARD #2.8 0
b.BHVBR, ~co 80204~3,582
(303) 844-5266/FAX (303) 844-5268

JUL l 3 1994

..
.=••·
.•••
.••
•
••
.•

~

SECRETARY OF . ~R,
MINE. SAFETY AND HEALTH
ADMINISTRATION (MSHA) , .
Petitioner

v,

.;

MISSION VALLEY CONCRETE,
Respondent

••

CIVIL PENALTY PROCEEDINGS
D~et No. WEST 92-702-M
A.C • No. 24-01427-05506

Docket No • WEST 92-703-M
A.O. HO• 24-01427-05507
Docket No. WEST ,2-704-M
A.C. Ho • 24-01427-05508
Mission Valley concrete Pit

DIQJ:IJ:Oll MIBOUIJCI. SlftLlllM MDI ''"NIP

Berorea

JU4q• cetti

·.

On May 2, 1994, the C011111ission remanded the above penalty
cases to the undersigned to determi,ne whether the Order of Default issued March 31, 1994, was warranted. Respondent in its
request for reconsideration alleged there had been on-going
settlement discussions with the. .attorney representing the Secretary of Labor and that Respondent was waiting for a further
_response fro• the Secretary before .responding to various orders
including the Order to Show Cause.
It now appears that the parties have completed their settlement discussions and have reached an amicable settlement of all
issues. Petitioner on June 20, 199,4, filed a motion to approve
the settlement agreement pursuant to 29 C.F.R. S 2700.31 and to
ord~r payment of proposed· and amended pr~posed penalties in ·the
sum of $1,462.00 within 40 days of the fiiing of an order approving settlement.
Under the proffered settlem~n~, the Respondent agrees to pay
in full MSHA's initial proposed penalties of certain citations as
follows:

1462

Proposed Penalty

Citation No.

-··· · POaJet Mo. UST 92-702-K
$ 50.00
50.00
50.00
50.00
50.00
50.00
50 . 00

4122794
41222795
4122796
4122799
4122800
4123154
·~23155

Qoqket:" lo. QSI 12-703-X

$ 50.00

4123156

Qoakat 10. nat 1a-1ot-x
50.00

4122798

Respondent also agrees to pay the Secreta_ry.'·s amended proposed penalties as follows:

Citation No.

Proposed
Penalty
ooaut lfo·

4122781
4122782
4122783
4122784
4122785
4122786
4122787
4122788
4122789
4122790
4122791
4122792 ·

Am.ended
Proposed
Penalty

mt 12-102~x

$ 75.00
111.00
1~.00

75.00
111.00
75.00
75.00 ·
81.00
111.00
75.00
. 111.00
-.111 . 00

$ 53.00
78.00
50.00
53.00
78.00
50.00
53.00
50.00
78.00
· 50.00
78.00
78.00

Doak•\ Mo. Dlt 12-101-x
4123157
4123158
4123160

$ 81 . 00
111.00
111.00
Qoaket lo.

4123159

$ 57 . 00
78.00
78.00

UST 12-1ot-x

$ 60.00

146 3

$ 50 . 00

In addition, und~r the proffered agreement, modifications
are proposed .for certain citations as follows :
,

~·~· .

..

_,,,.

·- - .

.

citation Nos. 4122783, 4122786. 41227'88 and 4122790: The
gravity .of the violations be modified to "unlikely" and the citations redesiqnated as non-significant and substantial.
citation Bos. 4122781, 4122784 anci 4122787: The gravity of
the violations be modified to reflect expected injuries to be
"lost workdays_ or restricted duty."
citation NOs·. 4122782, 4122785. 4122789, 4122791 and
4122792: The negligence of the operator was less than originally
assessed.
Petitioner states that Citation No. 4122797 was previously ··
vacated by MSHA on September 28, 1992.
..

I have considered ·the representations and documentation
submitted in these -cases, and I conclude that the proffered
settlement is appropriate under the criteria set forth in Section·
110{i) of the Act.
·
WJDIRDOU, the motion for approval of settlement is aaall'TBD;
the citations ·shall. be modified in accordance with ·the approved
agreed modif ica~ions shown above and Respondent is OllDDllD ~ PAY
to the secretary of Labor the approved civil penalties in the sum
of $1,462:00 within 40 days of this decision • . Upon receipt of
·.:
payment these cases are DZSJaSSBD.

Au st F. cetti
Adminfstrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 ~ro~dway, suit~ 1600, Denver, co 80202-5716
. ,·

w. Greg Harding, President, MISSION VALLEY CONCRETE, P.O. Box
395, Pablo, · MT. 59855 ' ·

sh

·,

1464

l'BDBR&L Jo:llB SAPBTY DD mLft RBVZBW CONllI88IOB-:
1244 SPBBR 800LBVARD #280
--· ·· -- DBRVBR, CO 80204-3582
(303) 844-5267/PAX (303) 844-5268

JUL 1 3 1994
SBCRBTARY OF LABOR,
JaNE SAFETY AND HEALTH
ADMINISTRATION (KSBA),

••
••
••
•
••

.
.••
..••• .

Pe~itioner

v.
AMI CONSTRUCTION,
·
Respondent

CIVIL PENALTY PROCBBDXNG
Docket No. WEST 93-604-M
A.C. No~ 26-00672-05502 rwG
Colado Mine

. DICIIIOlf UDR '"NIP

Beforea

JUclCJ• Korri•

This case is before me upon a P.tition· for assessment of the
civil penalty ·u nder. Section 105(.d ) of the Federal ~e. Safety and
Health Act of 1977 I 30 u.. s.c. s 801, n ...... (~e. "Act").
The parties ti1ect· a aotion seakinq ·to settle the two cita- ·
tions, orl9inally assessed for $1,700.0Q, for the sum of
$1,200.00.
.

.

.

.

In support of the aotion, the parties further submitted
information relatinq to the' statutory criteri~ for assessinq
civil penalties as contained . in 30 u.s.c. 5 820(i).. .
I have reviewed the pr,oposed settlement and I find it is
reasonable and in the public interest • .· It should be .approved.
Accordinqly, I enter the followinq:
OIQIR

1.

The settl~ent is UDOVBD.

2.

-The citations and the amended panalti~a are Ul'DUOID.

3.
Respondent is ORDlllUID lfO PAY t~ ~e S•cretary of Labor
the &WD of $1,200.00 within 30 days of the date of this decision.

1465

Distributio~:

.

.

..

Susanne Lewald;- - Bsq~-; Office of the S9licitor, U.S. Department of
Labor, 71 Stevenson street, suite 1110, . San Francisco, CA 941052999 ·

.

.

Le"

Mr.
Warr, Contract Adminis~ator, AMI CONSTRUCTION, P.O. Box
2030, Winnemucca, NV 89446 .

ek

1466

...

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION .
OFFICE OF ADMINISTRATIVE lAW.JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
·FALLS· CHU,RCH1 VIRGINIA. .22041 ..

SECRETARY OF LABOR;

· JUL 1 4 ·1994.

.
PROCEEDING
.•• DocketPENALTY
No. SE 94-7
.• A. C•. No.
·4 0-02370-03541A
.•
CIV~L

KINE SAFETY AND-HEALTH
ADMINISTRATION (MSHA),
·
Petitioner

v.

:

••
••
•

KENNY BOWMAN, employed by,
M. H. COAL, INC.,

Mine No. 10

.

Responde~t

DBCISIOIJ APQOYJIJG SftTLllUDJ'l'·-- ··

Appearances: · Edward H. Fitch, IV, Esq., Office of the
Solicitor, u.s. Department of Labor,
Ar.l ington,. Virqinia fo~ Petitioner;
Kenny Bowman, Dunlap, ·Tenn~ssee, Rl:Q U·
Before:

Judqe Maurer·

This case is before me upon a petition for assessment of a
civil penalty under section llO(c) of the Federal Mine safety and
Health Act of 1977 . (the Act) •. An evidentiary hearinq in this
matte~ was held on June 7, 1994, in ~o.saville, Tennessee.
At
the conclusion of that hearinq, the parties filed a motion to
approve a settlement aqreqent:. and to dismiss this case. A
reduction in penalty fr~m . $,4,500.00 to $1,200.00 is proposed .
The citations/orders, initial assessment, and the proposed
settlement amounts are as follows:
Citation{
order No.

Proposed
Assessment

Proposed
Settlement

3395205
3395174
3395175
3395176
3395177
3395178
3395206
3395207

$ 800
$ 500
$ 500

$ 0
$ 0
$ 400
$ 200
$ 600
$ 0

Total

$ 500
$ 800
$ 4~0
$ 500
$ 500

$ 0
$ 0

------

------

$4,500

$1,200

I have considered the rep~esentations and documentation
submitted in this case, as well as the testimony contained in the
record of proceedings and I conclude that the proffered settlement
1467

is appropriate under the criteria set forth in section llO(i) of
the Act .
- - ........ . -.. ·- - .
WHEREFORE, . the motion for approval · of . settlement is GRANTED,
and it is OJU)ERED that respondent pay a penalty of $1,200 in
accordance with the pajment schedule set forth below:
DATE

PAYMENT

-

-July 20, 1994
August 20, 2994
September 20, 1994
October 20, 1994
November 20, 1994
December 20, 1994
January 20, 1995
February 20, 1995
March 20, 1995
Apri1 20, 1995
May 20, 1995
June 20, 1995

$100
$100
$100
$100
$100
$100
$100
$100
$100
$100
$10.0
$100

Payments shall be made by certified or cashier's check made
payable to "The U.S. Department of Labor - MSHA," and mailed to
Mine Safety and Health Administration, P.O. Box 360250M,
Pittsburqh, PA 15251-6250. Each payment instrument shall
include the relevant docket number, SE 94-7, and the Assessment
control Number,· 40-02370-03541-A. Compliance with this payout
scheme requires respondent to .have his monthly payments deposited
in the u.s Mail by the dates above listed.
In the event of respondent's default on any of the above
recited installments, the total amount of the proposed penalties
as amended, less any monies paid before respondent's default,
shall become due and payable and interest shall be assessed
aqainst s~ch remaininq unpaid balance at a rate provided by 28
u.s.c. S 1961 from the date of default until the total amount is
paid in full. Furthermore, respondent shall be liable for all
court costs, attorney fees, and other expenses reasonably
incurred by the U.S. Department of Labor in pursuinq the recovery
of the remaining unpaid balance plus any interest assessed
thereon.
Upon payment in full, this proceedinq is DISMISSED.

1468

Distribution:
Edward H. Fitcli~ Esq.-; ·of.f ice of the Solicitqr, u.s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)

Mr. Kenny Bowman, 322 Heard Street, Dunlap, TN
Mail)
/lbk

1469

37327 (Certified

FEDERAL MINE SAFETY AN.D H~LTH ··REVIEW COMMISSION
..... . ..

-- -- .
OFFieE OF.AD~INl.STRATIVE

u.w JUDGES-.

··2 ..SKYUNE, 10th FL.00R
6203 LEESBURG PIKE ·.
F~ CHURCH, VIRGINIA 22041 .

.•

: . . CIVIL PENALTY PROCEEDING

SE~ARY OF . ~R,

MINE SAFETY AND HEALTH
ADMINISTRATION :(HSHA),
Petitioner

v.

..

. :· Docket No. WEST 94-298-H
•• A. C•. No. 45-02184•05503
••
••
:
:
:
••

DAVE BROWN, d/b/a WHATCOM
SKAGIT QUARRY I .
Respondent
DAVE BROWN, d/b/a WBATCOM
SKAGIT QUARRY,
contestant

:

••

Whatcom Skagit Quarry

CONTEST PROCEEDING

: . Docket No. WEST 94-511-RM
: order No. 43ttl70.7. 1 6/29/94

v.

SECRETARY· OF LABoR,
·
MINE SAFETY AND HEALTH
ADMINISTRATION · (HS~),·
Respond.a nt·

JUL 2 5 1994·

:

·:
:

••

Whatcom ·skagit Quarry
Min• ID 45-02184

:

DICiiIOB
Appear~ncea:

.

.

William. w.. Ka~es,, Esq., Office of the Solicitor,
u.s. D~partment ·of . Labo~, Seattle, Washington tor
'etitioner/Respondent ,
.
.
RQb•J:t .A. · carmtch~el, Esq., Simonaraon, Viaaar,
Zender ' ..Thurston, Bellingham, WA .tor
Conte~·ta~t/Respondent.

Before:

Judge Weiaberg8:r·
..

. I. -lp\rooua\ion

Dave Brown, doing bU:~inesa as Whatcom Skagit Quam,·
("Operator") owns and operates a quarry known as Whatcom Skagit
Quarry. The ,q uarry produces a.t9ne~ (decorative rocks) that are
sold for use ·in decorative l.andscap,ing . rocks. on December 15,
1992, . Walter .E. Turner, an HS~ supervisory inspector, issued a
citation ·alleging a violation .by. the . operator of 30 c.F.R.
I 56.1.4130(.a) (3) _based..on Ji~•.. C>b~~rv~tio~ that a caterpillar 980
B-front end. loader was not equ.i pped . with a roll-over protect!ve
structure (ROPS). Turner aet January 15, 1993 a• the date for
the ope~ator .to abate the .v iolatlon. O.nni• D. Harah, an HSHA
inspector, · inspected the •ubject.'.aite OJ'.l. March 29, 1994, and
extended the abatement to June 1, ·1'994. · On June 29, 1994 when
Harsh reinspected the subject site; he observed the aubject
loader still was not equipped with any ROPS. Re issued an Order
under ·Section 104(b) of the Federal Mine Safety and Health Act of
1977 ("the Act")•
1.470,
,;. .

on April 22., 1994, the secretary of tabor ( "Secretaey")
.filed a Petit!~~ f?~ A~s~ssment of Civil Penalty concerning the
citation that had ·bee.n issued on Decembe; .15,. .1992. (Docket No.
WEST 94-298-M) • on July 5, 1·9 94, the · Operator filed a Request
for Temporary Relief (Docket. Ne;>. 94-511-RM). On July 7, 1994, in
a telephone conference call that I ini~~~ted with counsel for
both parties, it was agreed that the Request for Temporary Relief
be consolidated with the civil penalty proceeding, and that both
aatters shall be heard in Seattle,. Washington on July 13, 1994.
At the hearing, ·T.u.rrier, Harsh, and Brown, t•stifi'ed for the
Secretary, and BroW!l testified on behalf of .the Operator. The
parties waived their right to file post-hearing briefs, and · in
lieu thereof presented closing oral arguments.
At the hearing, the .parties agreed that a resolution of the
issues presented by the Petition for Assessment of Civil Penalty,
will be dispositive of the Request for TemI?Orary Relief.
II.

Jyris4iction

.:

In disposing of the issues presented by th• Petition for
Assessment of Penalty, it must be initially decided whether MSHA
has jurisdiction over the subject quarry. In this connection,
Section 4 of the Act, provides that each mine ·"· •• the
operations or products ot whi~h affe~t commerce," shall be ·
subject to the Act. 1 Dave Brown, the sole owner and operator of
the subject quarry is the only person who works there. The
quarry, which is located in Skagit County in the state of
Washington, produces decorative land~cape atone. According to
Brown, the atones produced at the quarry are sold to landscapers,
the aajority of whom are located in Whatcom county and adjoining
Skagit County. The Operator introduced in evidence affidavits
from 15 of his customers. The affidavits contain •tatements
indicating that these customers have used the decorative rocks
purchased from the Opera~o~ exclusively within the state of
Washington, and either .in Skagit or Whatcom counties·or in
adjacent counties. According to Brown, due to the expense
involved in trucking landscape atones, the atones that he
produces are not transported to customers more beyond a 100 mile ·
radius of the quarry. Brown testified that, in general, this is
the practice in the industry. He also indicated that he does not
know of any of his products being shipped to another state. He
In its p·e tition the Secretary,. alleged that, in essence,
jurisdiction· attaches since the Operatort's products affects ·
commerce. At the hearing, the parties proceeded to address the
issue of whether the Operator'• operations affect coJQJDerce. At
the conclusion of the hearing, the" .secretary moved to amended his
pleadings to conform to the proof, and to a11·e ge that the .
Operator•~ PPerati'ons affect commerce.
'l'he Operator opposed the
aotion, but did not allege any legal prejudice. After hearing
argument on the motion,. the aotion was granted.
·
1

1471

indicated that there are two other stone quarries in Skagit and
Whatcom Courit-ies.,·· and -that neither he nor these other quarries
ship their· products to Canada due to the bother of having to pass
through customs.
·
·
Trucks that haul .the Operator's quarried pro~ucts travel
over public roads. The v~rious mobile equipment that operate at
the quarry site are powered by diesel fuel, which is delivered to
the site by a Chevron ~upplier. Explosives used on the site in
the excavation - of stone are delivered by : a firm located in the
state of Washington. Materials used to service and maintain
equipment located at the quarry are supplied by firms located in ·
Skagit county.
·
In Jerry Ike Harless Towing, Inc., and Barless, Inc., (16
FMSHRC 683 (April 11, i994)), the Commission analyzed. the scope
of the commerce Clause of the constitution as follows:
The Commerce Clause of the· constitution has· been broadl y
construed for over 50 years. commercial activity that is
purely intrastate in character may be reg\llated by Congress
under the commerce Clause, where the activity, combined with
like conduct by .others similarly situated , affects commerce
among the states. Fi:y v. United states, 421 u.s. 542, 547
(1975); Wickard v . Filburn, 317 u.s. 111 (1942) (growing
wheat solely .for consumption on the farm· on which it is
grown affects interstate c~mm~rce). Congress intended ·to
exercise its authority to regulate interstate commerce to
the "maximum extent fea~ible" when it enacted Section 4 of
the Mine Act • . Marshall v. Kraynak,. 604 F.2d 231, 232 (3d
Cir . 1979), ~~denied 444 U.S • . 1014 (1980); United States
·v . Lake, 985 F.2d 2.65, . 267-69 (6th Cir. 1993). In I&U, the
mine operator' sold all its coal locally and purchased mining
supplies from a local dealer. 985 F.2d . at 269. Nevertheless, the court held that .the operator was engaged in
interstate commerce becaµse i•such small scale efforts, when
combined wi th others, could influence. interstate coal
pricing and demand." i.g. Harless~ supra ~t 686.
In essence, it is the Operator's position that ~' 985
F . 2d supra, does not control·. The Operator argues that although
the coal produced by the operator in ~' supra,. was sold only
intrastate, in general, £QAJ. is sold interstate. The Operator
argues that, in contrast, decorative ro·c ks are not commonly
transported in interstate commerce, and are sold within
a radius of only 100 miles from where their are CNar;ried . These
two assertions are based solely on the testimony of Brown. I do
not accord much weight to .the testimony of Brown on these
ma.t ters. I find his opin;ioh testimony conclusory, as ther~ were
insufficient ·facts adduced to support these conclusions .
Browns' testimony is insufficient to . support a conclusion, that,
nationally, decorative rocks are sold only intrastate. Clearly,
stones mined at a quarry may be sold for uses other than for
decorative landscaping. Also, even if quarried decorative rocks
are, in general, shipped no more than a 100 mile radius from the

1472

quarry, it ia clear, that, auch a distance miqht enco•pass
· another . state OJ' ~t.ates.•.. . I thus find, un~~r tl?.e broa4. principles
enunciated by the Commission in Harless Towing supra, and based
upon the authority of the Sixth Circuit in l.tlb, aupra, that the
Operator'• operations did affect interstate commerce. 2
III.

yio·1 atiop of 30 c.r.B. s st.14130<•> <3>.

The front end loader in question was manufactured on May 20,

1971. , Brown did -n~t contradict or impeach the testimony of

Turner, &ltd Barsh-, . that this vehicle .was not equipped with .a
ROPS. In essence, Brown testified that the vehicle .would have to
underqo major modifications in order for a ROPS to be installed.
On January 5, 199·3 Brown received a letter from J .c. Barton, of
caterpillar, Inc,, which atates as follows: "The 9X2670 ROPS
aountinq conversion qroup for the tractor and the associated
9X7240 overhead ·atructure qroup are discontinued and are no
lonqer available. ·Third-party suppliers may or may not be able
to provide and certify a ROPS field conversion for the tractor,
but we have no recom:mendation." Brown also .. indicated that he
apoke to a person who performs maintenance on ..h~s · equipment, · and
2

In support of 'its arqwnent, contestant relies on Morton y.
Bloom, 373 F.2d. 797 (1973) (W. D. Pa} wherein the .District court
held that it could not conclude that .a ·one-man coal operation
whose product• were aold only in intreatate would auba~antially
interfere with the requlation of interstate COl'llJllerce. Mor:ton,
1upra, has not been followed aa precedent for later decisions.
Bence, I choose not to follow it. Instead, my decisi~n in this
aatter is based upon the subsequent decisions of ·th-. com:mission
in Harless Towing, iupra,. and the circuit c~urt of Appeals in
J:.1.kA, supra • . Also, I choose to follow the ~ollowinq ·decisions of
Com:mission judqes:' Sanger Rock and· Sand, 11 ·FMSHRC 403, 404
(March 22, 1989) (Judqe cetti) (In. holding that a sound an~
qravel operation affected interstate com:merce, Judge ·cetti
remarked as follows: "It may reasonably be inferred that even
intrastate use of the qravel would have an affect upon interstate
commerce")J Kellott Trucking and supply co •• Inc., 10 FMSHRC 409,
410 (March 24, 1988) (Judge Melick) (In holding th~t a .sand
operation affects com:merce based on evi~ence that the operator
was using equipment manufactured outside its home state, Judge
Melick reasoned as follows: "In addition, although the evidence
shows that ~e sand extract•d, . processed and sold by the Mell..ott
facility was .used only intrastate, it may reasopably be inferred
that such use of the mine produ~t would necessarily impact upon
the interstate market, See, Frv y, United States, 421 U.S. 542,
547 (1975)")7 Jefferson County Road and Bridge Department, 9
FMSHRC 56 -(January 9, 1987) · (Judg• Morris). · (A qravel operation
was held to affect commerce where the extracted qravel was not
aold, but was used exclusively to surface county roads). There
are no decisions by com:mission Judges holdinq that a mine
operation whose products do not enter interstate commerce does
not affect com:merce.

1473

who also had worked for caterpillar. Brown •tated that this
individual told him_that ha knew ot no one who could instill a
ROPS on the ·vahfcie in que•t·i on.
...
As lonq as $action 56.14130(a)(3) supra roaina in effect,
and not modified to suit Browns• equipment, it mu•t be complied
with. Based on the uncontradicted testimony of Turner,· and
Barsh, I find that Brown did violate se~tion 56.14130(a)(3)~ 3 ·
I find tha~ a penalty of $50.00 is appropriate for this
violation.

Ba.s ad on my findinq that Brown did violate S.• ction
56.14130, supra, the Reque~t for Temporary Relief ia QENIED.
3

Additionally, at the hearing the parties, jointly requested
that I make f indinqs reqarding the propri•tY--Ot the Section
104(b) order issued by Harsh~ on June .29, 1994.
According to Harsh in March 1994, in preparation for his
inspection of subject site, he checked with Medford Steel whose
representative informed him that a ROPS for the cited vehicle was
not in stock but they had the blue prints, and could manufacturer
one to fit this loader. He was informed that this procedure ·
could take four to six weeks. In addition, Harsh indicated that
a caterpillar dealer in Salt Lake City, Utah told him that he had
ROPS in stock. on March 29, Harah met with Brown the latter and
showed him a letter that he had received from cateri)illar
indicatinq that ROPS for the vehicle in question was no lonqer
available (Exhibit 0-21). Brown told H~rsh that, due to the cost
of installinq the ROPS, he was not goinq to have one installed.
Harsh extended the abatement time to June 1, 1994.
When Harsh inspected the site. on June 29, 1994, he observed
that the cited vehicle still was not equipped with a ROPS. Harsh
then issued a Section 104(b) order.
Section 104(b) of the Act provides that an inspector shall
issue a withdrawal order if he finds (1) that a cited violation
has not been abated within the· period of time oriqinally fixed or
aubsequently extended and, (2) the time for abatement ahould not
be further extended.
I find that, considering the above aWDJllarized evidence,
Barsh did not abuse his discretion in not extending the
abatement, and in iasuinq the Section 104(b) order.

1474

ORDER . . .
It is Ordlled· th~t~ ·within 30 days o,t this decision, tl\e
operator •hall pay a civil penalty of $so·~ It is further ordered
that Docket
No. WEST
94-511-RM be. pISKISSID.
.
.
.
.

..

~

~~

Avram Weisberger
Administrative Law Judge
(703) 756-6215

Distribution:
Robert A, carmichael, Esq.,· sim~narson, · Vissar, Zender &
Thurston, P.O. Box 52~6; Bel~ingham, WA 98227 (Certifi•d Mail)
William w. Kates, Esq., Of,fice of the Sol~citor, u.s. Department
of Labor, 1111 Third Avenue, Suite 945, Seatt~e, WA 98101
(Certified Mail)
·
·
/etw .

·.

.

..

1475

FEDERAL MINE SAFETY AND HEALTH ~IEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
6203 LEESBURG PiKE
FAUS· CHURCH, VIRGINIA 22041

JUL 2 5 1994
LARRY WAYNE LINEWEAVER, SR.,
Complainant

v.

RIVERTON CORPORATION,
Respondent

.:• DISCRIMINATION PROCEEDING
: Docket No. VA 94-46-DM
Case No. NE
94-0l
.•
:

MSHA

:

Riverton Plant

MD

PIQ:ISION
Appearances:

Larry Wayne Lineweaver, sr. , ~ ft, Front Royal,
Virginia, on his own behalf;
Dana L. Rust, Esq., McGuire, Woods, Battle
& Boothe, Richmond,
Virginia, for the Respondent.
.
.

Before:

Judge Feldman

This case is before me based upon a discrimination complaint
filed on November 10, l993, p\lrsuant to section 105(c)(3) · of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. S 815(c)(3)
(the Act) by the complainant, Larry Wayne Lineweaver, Sr.,
against the Riverton Corporation. 1 This case was heard on
May 24, 1994, in Winchester, Virginia.
At trial, the parties stipulated that Lineweaver was hired
in 1973 and discharged by Riverton effective September 1s·, 1993,
and, that Riverton is an operator subject to tb~ jurisdiction of
the Mine Act (Tr. 12). Lineweaver•s direct case consisted of his
testimony and the testimony of his wife, Betty Jane Lineweaver,
as well as the testimony of nine former colleagues at the
Riverton Corporation. The respondent called four witnesses
including its Manager of Operations John Earl Gray. The
respondent, through counsel, filed proposed findings of fact and
1

Lineweaver•s complaint which serves as the jurisdictional
basis for this case was filed with the Secretary of Labor in
accordance with section lOS(c) (2) of the Act, 30 u .• s.c. .
·S 815(c)(2). Lineweaver•s complaint was investigated by the Mine
Safety and Health Administration (MSHA). On January 10, 1994,
MSHA advised Lineweaver that its investigation disclosed no
section lOS(c) violations with respect to Lineweaver'•
termination of employment from the Riverton corporation. On
February 4, 1994, Lineweaver filed his discrimination complaint
with this Commission which is the subject of this proceeding.
1476

conclusions of law on June 30, .1994. Lineweaver filed a response
to the respondent'~ . P~~posed findings and a brief in support of
his discrimination complaint on July 11, 1994. For the reasons
discussed below, Lineweaver•s discrimination complaint against
the Riverton Corporation is dismissed.
Linew••Vtr'• s1otion 105Cc> cowplaipt
Lineweaver worked approximately 20 consecutive hours on
JUne 28 and June -29, 1992, providing emergency supervisory.
coverage following the breakdown of a pump at Riverton'• quarry.
Upon completing bis shift, Lineweaver returned home whereupon he
suffered a seizure. Lineweaver was hospitalized for 3 days from
June 29 through July 1, 1992. Lineweaver•s physician ·cleared him
to return · to work on or about July 10, 1992. Lineweaver returned
to work on July 13, 1992, and continued to work for the company
until his termination on September 15, 1993. Shortly after
Lineweaver returned to work in July 1992, the Riverton plant
.
reorganized anc1 ·aasigned additional supervisory responsibilities .
to Lineweaver. After- this reorganization, Lineweaver•• wife
became concerned that her husband was working too hard and that ·
the extensive nature of her husband'• job responsibilities was
adversely affecting h~s health.
on January 12, 1993, Mrs. Lineweaver telephoned John Gray,
Manager of Opera~ions, because she felt Gray was •pushing [her
husband] to the point of total exhaustion• (Tr. 60).
.
Mrs. Lineweaver told Gray that she had called several agencies to
compla'in about Gray•a ·treatment of her husband. Mrs. Lineweaver
. .de several calls to the Mine. Safety and Health AdministratiQn . ·
in Beckley, West Virginia and criderscore, Pennsylvania, .
.
on January 12, and January 14~ 1993. (Tr. 67; Complainant's
Ex. No. 1).
Lineweaver was terminated on September 15, 1993.
Lineweaver'• discrimination complaint is based on his assertion
that his termination was motivated by the fact that his wife had
called the Mine Safety and Health Administration to complain
about his job related stress and its effects on tiis and his
subordinates• safety.
Zhe lespop4ept•1 Qefepse
The respondent denies any knowledge of Mrs. Lineweaver'•
telephone calls- to the Mine Safety ~nd Health Administration.
Rather, the respondent asserts that Lineweaver was terminated on
Sept8mber 15, 1993, after a company investigation· determined that
~ineweaver had exposed it to possible civil and criminal
liability. This allegedly occurred after Lineweaver provided
underweight bags of cement to bis brother-in-law, George Cline,
who than attempted to sell the underweight cement to a local

1477

retailer. Lineweaver .was authorized to use the underweight bags
of cement for his personal use only •
.2- ·-

•.

. •

- -

.. -

.

Pr•liainary rin4inqs of ract
The complainant, Larry Lineweaver, was hired"by the Riverton
Corporation in 1973. Riverton manufactures stone, cement, and
mortar products at two quarries located in Front Royal,· Virginia.
These products are used in the construction and agricultural
industrie,a. ·· (Tr_. 87, 370-371).
Riverton is regulated by the Virginia Bureau of Weights and
Measures, a division of the Virgini~ Department of Agriculture
and Consumer Services. Thia agency inspects manufacturers to
determine if their . goods meet various specifications, including
weight and volume specifications. (Resp. Ex. 8). In 1983, ·the
Bureau of Weights and Measures inspected Riverton'• 11aaonry
products and determined that they were underwelght. Riverton
received an official notice of violation fro• this agency in
August, 1983. · In 1984 and 1986, the Bureau of Weights and
Measure• inspected Riverton•a Pront Royal quarry ·and found
additional underweight bags of masonry products. Lineweaver was
present for and participated in the 1984 inspection. On May 9,
1986, the Bureau of Weights and Measures .initiated an entorc-ent
proceeding against ·the Riverton Corporation because it had
permitted underweight product to enter commerce on several
occasions~

Riverton was informed that the Bureau of Weights and .
Measures could close its cement quarry if other violations
occurred. (Tr. 334). Consequently, to avoid the ilaposition of
future sanctions, Riverton purchased electronic checkweighers and
other equipment designed to ·ensure that Riverton products were
packaged at the proper weight. (Tr. 322, 332-333). Riverton
also instituted new quality control procedures, effective .
September 30, 1987, that required supervisors to monitor packing
crews to achieve proper bag weight control. · (Tr. 333; Resp.
Ex. 9). Denton Henry, Riverton'• production manager from 1977 to
1990, explained the new operating procedures to-Riverton'•
supervisors, including Lineweaver, when they were .implemented.
(Tr. 333).
Lineweaver admitted that it was critically important that
the compa.n y •a cement and mortar products be packaged at the
proper weights. Numerous .witnesses, including Lineweaver,
testlfied that the sale of underweight cement to retailers could
expose the company to liability and the employees responsible to
serious discipline. (Tr. 102, 111-113, 141, 276-277, 322-323,
334).

Lineweaver opined that during bis 20 years of employment at
Riverton, he never bad any problems working for plant managers

14 78

until John Earl Gray was hired as the Manager of Operations at
the Riverton p_!_a~!=-. J.n_September 1991 (Lineweaver posthearing
brief). Lineweaver felt that Gray did not have any background in
running .a cement plant. Lineweaver considered himself to be
Gray•s teacher. However, Lineweaver reported that Gray attempted
to discredit him and refused all of his suggestions concerning
the operation of the plant. (Resp. Ex. No. 2; Lineweaver
posthearing brief).
On June 29, - ~992, Lineweaver ret\lrned home after working
approximately 20-consecutive hours as a result of a breakdown -of
a pump in the Riverton quarry. Shortly after returning home,
Lineweaver suffered a seizure and was hospitalized for 3 days.
Lineweaver•a physician released him to return to work without any
restrictions with the exception that he should avoid heights.
Lineweaver returned to work on July 13, 1992. (Complainant's
Ex. No. 2).
Although Lineweaver returned to work approximately 2 weeks
after his seizure, Lineweaver claimed that Gray and. other company
officials were concerned that he could no longer perform his
supervisory duties due to his seizure condition. (Tr. 14~15;
243-244). At the time of . his seizure, Lineweaver was the first
shift supervisor in the pack house. Shortly after his return .to
work, the positions of Lineweaver and fellow supervisor, Larry
Lineberry, were reorganized as a result of the retirement of .
Paul Huff, quarry superintendent. Lineweaver'• supervisory
responsibilities were extended ~o include the premix facility,
including the preparation plant. Laborers, who had previously
reported directly to Lineweaver, were transferred to the
·
super-Vision of Lineberry whose supervisory responsibilities were
expanded to include superyisio~ over· the maintenance shop and the
laborers. (Tr. 349-350) •.·. : ·
Lineberry testified that, after the reorganization, it was
difficult to perform the supervisory jobs correctly because of
the distances between the pack house, premix plant, prep plant,
and maintenance facilities. (Tr. 181-182). Lineberry testified
that the reorqanized supervisory duties were "too much" to do the
job correctly. (Tr. 181). However, Lineberry testified that,
although he and Lineweaver were pretty good friends, Lin•weaver
never told him that the reorganized supervisory responsibilities
were affecting his health. (Tr. 182). Lineberry and David
Taylor, accounting supervisor, testified that Lineweaver liked to
work overtime and that he requested ov~ime both before and
after his seizure. (Tr. 89, 191, 201).
After the reorqanization, Mrs. Lineweaver became concerned
that her husband'• job responsibilities were adversely affecting
his health. Oil January 12,. 1993, Mrs. Lineweaver telephoned Gray
to express her concerns about her husband's health. She
threatened to call several aqencies because she believed the job

1479

dema.n ds placed on her husband were unfair. Sh·e made several
calls to the.:_Mine .. Safety and Realth Administration durinq the
period january 12 through January 14, 1993.· (Tr. 60,
complainant's Ex. No. 1). .
·
Riverton denies that it had any knowledqe of ·
Mrs. Lineweaver•s contacts with MSHA. Lineweaver adiilitted that
he had no ~onversations with anyone at the company about his
wife's phone calls to MSHA .after January 12, 1993. (Tr. 39, 232,
236-237). Lineweaver•s co-workers had no knowledqe that either
Lineweaver or his wife had ever contacted MSHA. · (Tr. 103-104,
113-114, 142, 170, 190, 387) •
. on April 20, 1993, checkweiqhers in the premix plant, which
Lineweaver supervised, beqan to malfunction. Gray instructed
employees to continue production, but to spot check the bag
weiqhts to determine if they were underweiqht. (Tr. 193-194,
351-356). on April 22, 1993, Lineberry discovered that cement
had accumulated on the checkweigher scales, causinq them to
malfunction. Lineberry corrected the malfunction by using an air
hose to blow the accum~lations off the checkweiqhers scales and
recalibrated the equipment·. , (Tr. 187, 351) • Lineberry testified
cleaninq the checkweighers was a standard procedure. (Tr. 188).
Gray ·met with Lineweaver and explained this procedure to him, but
did not discipline him. (Tr. 217-218).
On April 23, 1993, company officials conducted an internal
audit . and determined that approximately. 13,000 bags of
underweight cement; sand and mortar mix had been produced in the
premix area between April 20 and April 23. (Tr. 201, 352-353).
The company segregated the underweight material in its warehouse
to prevent it from being shipped to Riverton•s customers.
(Tr. 352). over the next several months, the company recycled a
portion of the underweiqht cement. (Tr. 353).
on July 31, 1993, Gray met with Lineweaver and Lineberry
before leavinq for a vacation. Approximately 5,000 bags of
underweight cement remained in the warehouse which could no
lonqer be recycled. (Tr. 3.58). Lineberry suqqested that the
cement be given to employees. (Tr. 189). Under company policy,
employees may take underweight scrap material after obtaining a
bill of ladinq. However, to avoid sanctions by the Virqinia ·
Bureau of Weiqhts and Measures, employees must maintai.n control
over the underweight product to ensure that it does not enter the
stream of commerce. (Tr. 102-103, 112-116, 141-142, 189,
320-321). George Gordon, Fred Lentz, Jerry Estes, Bud Lipscomb
and Anthony Staubs, who all testified on behalf of Lineweaver,
confirmed that employees who permitted Underweight cement to be
sold on the retail market· could be subject to serious discipline,
including discharge. (Tr. 102-103, 115-142, 168-169, 323-324).

1480

on July 31 and August 2, 1993, Lineweaver released over
1,000 bags of .: underweight cement to bis brother-in-law,
.
George Cline. (Reap. Ex. 5,6; Tr. 403-404). 2 'l'homaa Cempbell ,
llanager of H.L. Borden Lumber Company, a buildi~g aupply retailer
located in Front Royal, testified that be received a telephone
call from an individual identifying· biBaelf as George Cline on
&uguat 2 or August 3; 1993. Cline offered to aell Cellpbell
ceaent aix for $1. oo per bag. The wholesale price for thi•
product is approximately $2.50 per bag and the cement retails
for $4.25 per bag.. Cline gave campbell hi• phone n\Dlber and
aakad him to call ·if he had any quaationa • .' (~. 415, 418; Reap.
Ex. 10). The following day, Cline viaitad campbell at B.L.
Borden'• lWllber yard and renewed hi• offer to ·aell cement at
$1.00 per bag. Cline told Campbell that the bags vera aurplus
caaent from a large construction job in Winchester. (Tr. 371,
416). campbell described Cline at the bearing aa approximately
6 feet tall and .baavy. aet.
Campbell declined to purchaae the caaent from Cline because
he thought .it was atoian aarchandiaa . (Tr. 417) •. Campbell
informed Ron Brown, a Riverton aalea representative, about
Cline'• offer. Brown inforaed Mark Everly, Riverton••
.
controller, who wa~ inforaed by a CO-l!Orker that .Qaorga Cline waa .
Lineweaver•• brother-in-law. Everly inspected copiea of th•
ahipping and receiving reports to dataraine if Lineweaver had
taken poaaaaaion of und~rweigbt caaent. Everly confirmed that
Lineweaver and Cline had signed for and received approximately
1,000 bags of underweight cement. (Tr. 403-404; Reap. Exa. 5,
6). Everly immediately· terminated the distribution of
underweight cement to .employees. (Tr. 403-404).
On August 9, 1993, Gray returned to work following his
vacation. on August 10, 1993, Gray· apoke to Lineweaver who
admitted that he had given Cline underweight cement and that
Cline waa hi• brother-in-law. (Tr. 360). Lineweaver atated that
Cline told hi• that he was going to use the cement for a barn
floor. (Raap. Ex. 10). on August 11, Gray aet with Ron Brown
who informed hill that Cline bad aold aome cement .to Brown•a
eon-in-law, a local contractor for 50 cent• per bag. (Tr. 364;
Raap. ~· 10).
·
2 Li~eweaver admits that Cline obtained approximately 700

a9a of caaent from the company but contends that Cline did not
receive the r . .aining 300 bags of cement. (Tr. 25). %n hi•
poathearing brief, Lineweaver admita· that Cline received
approxhlately 500 caaent bags. !'he precise n1illlber of bags
obtained by Cline i• not aatarial in that it is undiaputad that
Cline acquired a aignificant quantity of cement.
·

1481

Gray and Lineweaver met with Cline at his hoUse on
August 11, lt?.3.__... Cl.ine. admitted that Lineweaver had given him
underweight cement but denied attempting to aell it. Cline
claiaed be had given cement to friends and neighbor•. Be alaQ
atated that aome of the cement was located on other property he
owned ~n.Front Royal. Cline showed Gray aeveral pallets of
concrete •ix, but Gray was only able to account for approximately
200 bags of cement. (Tr. 367~369).

on August ~~, 1193, Gray •et vith Tom campbell at H. L • .
Borden and confirmed that an individual identifying hiaaelf as
George Cline had •~tempted to aell concrete mix on A~guat 2 or
August 3, 1993. Cmapbell described Cline for Gray. According to
Gray, campbell'• description accurately described Lineweaver••
brother-in-1aw. (Tr. 455).
. Gray completed his inv-tigation on August 18, 1993.
(Reap. Ex. 10). After diac\iasions with 'l'oby Mercuro, President
of Rivm;ton Corporation, and Dan Budak, Riverton'• Chief
Financial Off·i cer, i t was determined that Lineweaver ahould be
terminated because he was responsible for his brother-in-law••
attempts to sell the underweight cement to local retailers.
Lin.Weaver'• termination waa· effective September 15, 1993.
('lr. 373-374,393; Reap. Exs. 10, 13). · While Lineweaver•a ·
termination was primarily baaed on this incident,. Gray and
Mercuro alao conaid~ed Lineweaver'• paat performance, including
probation for exceaaive tardiness in April 1992 and a
December 1992 unaatiafactory perforaance evaluation. (Tr. 318,
375-380, 386-387; Reap. Exs. 7, 11, 12).·

rurtJa•r rindipqa apt Conc1u•ion•
Lineweaver, as the complainant in tbis case, bas ·tbe burden
of proving a prime ~acie case of diacrillination under
aection 105(c) of the Mine Act. Xn order to establish a prime
lacie case of discrimination, Lineweaver •ust prove that he
engaged in protecte4 activity, and, that the adverse action
complained of, in this case his September 15, 199.3 , discharge,
vaa motivated in aome part by tbat protected activity. bA
Secretary on )?ebalf of Dayid Pasula y. consolidation coal co,,
. 2 FMSHRC 2786, 2797-2800 (OCtober 1980) rey•d gn qther grqunds
•ub nom. Cqnsolidation eoal Co· y. Marshall, 663 F.2d 1211 (3d
Cir. 1981); Secretary gn l>ehalf of Thomas Robinette y. pnited
castle eoal Co., 3 FMSHRC 803, 817-18 (April 1981).

a

Riverton aay rebut priaa Lacie case by ·demonstrating
either that no protected activity occurred or that the adverse
action vaa not •otivated in any part by protected activity.
Bobinette,~ FMSBRC at a1a · n . 20. Riverton ••Y also affirmatively
defend againtit a prime Lacie case by eatabliahing that it was
alao aotivated by unprotected activity and that it would have
taken the adverse ac~ion . for the unprotected activity alone,
1482

See also.. Jim Walter Resources, 920 F.2d at 750, citing with
approval Eastern Associated Coal Corp. y. Jl'MSHRC, 813 F.2d 639,
642 (4th Cir. ·1 9a·1 r; -oonciyan y. Stafford construction Co., ·
732 F.2d 954, 958-59 (D.C. Cir . 1984); Boicb ·y, fMSHRC, 719 F.2d
194, 195-96 (6th Cir. 1983) (specifically approving the
COllllission'• Pasula-Bobinette test).
A threshold question in this case is whether Lineweaver
engaged in protected activity and whether the respondent
corporation Jtnew _or had reason to know of this protected
activity. A ain~r ~nd bis agent have an absolute right to Jlake .
gpo4 faith •afety ·related complaints about mine conditions which
they believe present hazards to the ainer•s health or well being. ·
Such complaints, whether to the operator or to MSHA, constitute
protected activities under •ection lOS(c) of. the Act.
Here, Lineweaver has documented through telephone records
two phone calls on January 12, 1993, and one call on January 14,
1993, to the Mine Safety and Health Administration. Th••• calla
var• aade by
Lineweaver as a repraaentative of her husband •.
!'he complaint• concerned Mr•. Lineweaver·• a ·b elief th•t ~·
demands placed upon her husband by Gray were •Ubjecting her
husband to •n unreaaonabla degree of - ~tr••• which was adversely -. ·
affecting his health. Although th••• complaints do not identify
a cognizable safety risk, Lineweaver and his wife, as hia ·
repr. .entative, have an absolute unqualified right to •eek .the·
advice of MSHA officials to determine if there are actionable
hazardous conditions or practices at the aine. Conaequently,"
while the aubstance of Mrs. Lineweaver'• complaint was ~ot a .
complaint contemplated to be protected under section 105(c) of
the Act, the phone calls
to
.
.. MSHA vere protected activities.

Kr•.

The next question :.t o be determined is whether the respondent
corporation knew or should have known a~ut the protected MSHA
phone calls. Although the respondent denies actual knowledge of
Mrs. Lineweaver'• phone calls, Gray admits that Mrs. Lineweaver .
threatened to contact the appropriate authorities. Therefore,
the Riverton Corporation bad reason to know that Mrs. Lineweaver
had already contacted MSHA when ahe called Gray on January 12,
1993, or, that ahe intended to do ao. Consequently, Lineweaver
ha• prevailed on the issue that be engaged in protected activity
and that hi• employer knew or should have known about auch
activity.
However, Lineweaver fall• abort of ••tabli•hing a ·

pr1.Jla ~ac1a case if he fail• to demon•trata by a preponderance of

the evidence that hi• September ~5, 1993, di•charge wa• in any
way •otivated by the January 1993 protected telephone calla. Jn
analyzing whether hi• termination waa influenced 1'y hi• protected
activity, it is important to consider 1) whether the protected
activity and the alleged discriminatory conduct are
contemporaneous; and 2) whether there is any event during the
1483

interim period between the protected activity and the alleged
provides an. independent basis for the
adverse action complained of.
discriminat~;y ~-~~ _th.et

Addressing the first question, it is d~ff icult to identify a
nexus between Mrs. Lineweaver'• January 1993 telephone calls and
Lineweaver'• discharge eight aonths later in September 1993.
Regarding the second question, it is well docwnented that
Riverton bad past difficulties with the Virginia Bureau of
Weights and Mea~ures. It is also apparent that Riverton
personnel, including Lineweaver, were aware of the importance of
preventing the unauthorized resale of underweight cement and that
such activities could result in serious discipline, including
termination of employment.
It is undisputed that Lineweaver obtained a large quantity
of underw_e ight bags of cement which he placed in the possession
of bis brother-in-law, George Cline. Lineweaver'• assertion that
an imposter posed as his brother-in-law at B. L. Borden is
unconvincing and inconsistent with his own statements. At the
outset, I note that Lineweaver failed to call George Cline as a
witness to refute C&llpbell'• testimony. (TR. 71-75). Moreover,
Lineweaver refused· to provide Cline's .address to the respondent
ao that Cline could be subpoenaed to appear in this proceeding.
(Resp. Ex. 4; tr. 342•348). Lineweaver'• failure to call Cline
as a witness and his failure to facilitate the respondent's
attempt to subpoena Cline warrant the adverse inference that
Cline's testimony would be detrimental to the complainant. ~
JfLRB y. I.aredo Coca-Cola Bottling Co•i 613 F.2d 1338 (5th Cir.
11980); NLRB y. Dorn•1 Transportation Cg., 405 F.2d 706
(2nd Cir.). Finally, Lineweaver conceded that Cline had sold
underweight cement in his February 4, 1994, discrimination
complaint which serves as the basis for this proceeding wherein
be stated, "[t]he relative decided to sell part of bis pickup for
a total of $91.00.• (Resp. Ex. 3).
Thus, given Lineweaver•s failure to rebut campbell's
testimony concerning his solicitation by Cline, there is ample
evidence to support the Riverton Corporation•a-·conclusion that
Cline had attempted to wholesale the underweight cement. Such
action by Cline could subject the Riverton Company to
administrative or criminal penalti. . and constitutes a
aignif icant intervening event between tbe protected MSHA phone
calla and Lineweaver'• discharge.
I do not find Lineweaver'• assertion that be did not know of
Ilia brother-in-law•• intention as a aitigating circumstance.
Raving given Cline control over a large quantity of underweight
ceaent, ·Lineweaver assumed the responsibility ~or ensuring that
this cement was not placed in commerce in violation of known
company policy. Accordingly, Lineweaver ia responsible for
Cline's activities. It is clear, therefore, that the
1484

sale or attempted sale of underweight cement
provides an indepe~~4!.n1;_ and reasonable ba•i• for Lineweaver'•
diacharge.
·-·- --una~tborized

While I bave conclUded that Cline•• activities provides a
J:Maaia for Lineweaver•• discharge, 1 · - notunmindtul of the
eniaua between Lineweaver and Gray. However, there ia no
evidence that their conflict vaa attributable to any protected
activity under the Act in that their conflict pre-existed
Jira. Lineweaver'• telephone calla to MSHA. . 'l'he Mine Act· ia a
aafaty rather than an -ployment •tatute. Jigy R. Mullins y.
let.b ElJthorn Coal Corporation. et al., 9 FMSHRC 891, 898 (May
1987); Jippny Sizemore and Dayid Rife y. Pollar Brancb Coal
Company, 5 FMSHRC 1251, 1255 (July 1983) •. Thus, adverae actio~
influenced by . .ployee-•anagement conflict, in the absence of
pertinent protected activity, doea not give riae to a
discrimination .c01Dplaint under Section 105(c).
.

. .

.

'l'hus, I conclude that Lineweaver baa failed to present a
prbta ~ac:ie
in that be baa failed to ..tabliah that hi•
discharge vaa in any way •otivated by the telephone calla to KSHA
that occurred approxiaately eight •ontb• prior to bi•
tenination. Conaequently, Lineweaver baa failed to demonstrate
that be vaa the victill of a diacrhdnatory discharge.

ca••

mpg
In view of the above, the diacrillination complaint by
Lineweaver,. Sr. , against the R1verton Corporati.on in
Docket No. VA 94-46-DM %8 DI8XJ88BD.

Larry W.

=-

Jerold Feldman
Administrative Law Judge
Distribution:
11r. Larry Wayne Lineweaver, Sr., 103 Scott street, Front Royal,

VA 22630

(Certified Kail)

Dana L. Jtuat, Esq., llc:Guire, Woods, Battle Ii Boothe, One James
center, 901 Bast cary Street, RicbJDond, VA 23219-4030
(Certified Mail)

·

.

llr. John Gray, Plant Manager, Riverton Corp., P.O. Box 300,

Jliverton Road, Front Royal, VA· 22630
/fb
1485

· (C~ified Kail)

- l'JIDllDL 11D1B SUBft AJ1D mLU UVZBW C011MT88%0B

·-·· .

..,.~-.

.. -- - - .

OPPICE OP ADMINISTRATIVE LAW. JUDGES
2 SltYLINB, 10th PLOOR
5203 .LEESBURG PIKE
,ALLS CHURCH., VIRGINIA 22041

JUL 2 6 1994
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

.••
.•••
•
••

:
RONALD J. MULLINS, employed by:
TEA.NIK COAL, INC. I

Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEVA 93-260 ··
A.C. No. 46-07721-03547-A
Mine:

No. 18

:

:
QECISION

Appearances:

J. Philip Smith, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlinqton, Virqinia, for
Petitioner;

Before:

Judqe Fauver

This is an action for civil penalties under § llO(c) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § .soi
§t ~·
The case was called to hearing at Loqan, West Virginia,
on July 6, 1994, pursuant to a Notice of Hearing served upon the
parties.
Counsel for the Secretary appeared with witnesses and
documentary evidence. Respondent did not appear, and therefore
was held in default.
Testimony and documentary evidence were received from the
government. Base~ upon the evidence, a bench decision was
entered finding Respondent in default, finding facts ·as to each
of the alleged violations, entering conclusions of law and
finding Respondent in violation as charged, and assessinq civil
penalties based upon the criteria for civil penalties in § llO(i)
of the Act.

1486

This decision confirms the bench decision.

- - -· .. -·· ·- -

.

ORDER

WHEREFORE IT IS ORDERED that, within 30 days of the date of
this decision, Respondent shall. pay civil penalties of $1,000.00
for the violations found in the bench decision on July 6, 1994.

r)~~"~
William Fauver
Administrative Law Judge
Distribution:
J. Philip Smith, Esq., Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson- Boulevard, 4th Floor, ~lington, VA 22203

(Certified Mail)
Mr. Ronald J. Mullins, P.O. Box 322,. Mallory~·
(Certified Mail)

/lt

1487

·-wv

25634

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
-- ·- - 2 SKYLINE, 10th FLOOR
-5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

_·Jut 2 ·6 1994
SECRETARY OF LABOR,
:
. CIVIL PENALTY PROCEEDINGS
MINE SAFETY AND _HEALTH
.
ADMINISTRATION (MSHA),
Petitioner

v.

OLD BEN COAL COMPANY,
Respondent

...
....

·Docket No • .WEVA 93-362
A. C. No. 46-02052-03689
Docket No. WEVA 93-479
A. C. No • .46-02052-03694

:

:

.
:
.: .
:

. ::

Docket No. WEVA 94-38
A. C . No. 46-02052-036·96
Docket No. WEVA 94-72
A. C. No. 46~02052-03698
Mine No. 2 o

QBCISION
Appearances :

Pamela s. Silverman, Esq., Office of the
Solicitor, u.s. Department of Labor, Arlinqton,
Virginia for Petitione~;
Thomas L. Clarke, Esq., Old ·Ben Coal Company,
Fairview Heights, Illinois for Respondent.

Before:

Judge Hodgdon

These cases are before me on petitions -for assessment of
civil penalties filed by the Secretary of .Labor against Old Ben
Coal Company pursuant to Sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S •.C. S S 815 and· 820. The
petitions allege six violations of the Secretary's-mandatory
health and -safety standards. For the reasons set forth below,
citation No . 3570901 and Order No . 4190960 are affirmed, citation
Nos. 3999419, 3991939, 4187917, and 4190585 are vacated and Old
Ben is assessed a civil penalty of $6,498.00 .
A hearing was held in these cases on May 3, 1994, in
Williamson, West Virginia. 1 Inspectors Vicki L. Mullins and
Ernie Ross, Jr. and Richard A. Skrabak, of the Mine Safety and
Health Administration (MSHA), testified· for the Secretary.
1

A hearing was also held in Docket No. WEVA 93-442 which was
consolidated w~th the captioned cases for hearing.
Because
proceedings on one of tl\e citations in that docket are being
· stayed, the docket was ·severed from the consolidated cases and a
partial decision was issued on -July 14, 1994.
14 88

James c. _Downey, Jr., G. Franklin Foster, Gregory M. Chandler,
Peter R. Eiserunan and Tommy L. Dempsey testif.ied on behalf of
Old Ben. The part"ies-bave also filed briefs which I have
considered in my disposition of these cases.
SBTTLID VIOJ.ATIOlfS
At the beginning of the hearing, the parties advised that
they had reached ~ settlement agreement concerning four of the
infra~tions in th~se cases.
The agreement provides that Old Ben
will pay the assessed penalties for Order No. 4190960 in Docket
No. WEVA 94-38 and Citation No • . 3570901 in Docket No. WEVA 93479. (Tr. 8-11.) In addition, the Secretary agreed to vacate
Citation No~ 3999419 in Docket No. WEVA 93-362 and Citation
No. 3991939 in Docket No. WEVA 94-72. (Tr. .9 -10.)
Having considered the representations and documentation·
submitted, I conclude that the proffered settlement is
appropriate· under .t he ~riteria set forth in section llO(i) of the
Act, 30 u.s.c. S 820(i). Accordingly, approv~l- of the settlement
agreement is granted and its provisions will be carried out in
the order at the conclusion -of this decision.
CQITISTID VXOJ.AJIOBS
lppp•ry of tile lyidenoe

The two remaining ci~ations, Citation No. 4187917 in Docket
No. WEVA 94-72 and Citation No. 4190585 in Docket No. WEVA 93479, involve assertions ·that the automatic emergency-parking
brakes on two shuttle cars were not adequate, .thus violating
Section 75.523-l(b)(l) of the Requlations, 30 C.F.R. S 75.5233(b)(l). (Gt. Exs. 2 and 4.) The first alleged violation,
Citation No. 4187917, occurred on July 1, 1993, in the West Mains
Section of Mine No. 20. Inspectors Mullins and Ross both
inspected the mine on that day, but split up and conducted
separate inspections after arriving at the section.
Inspector Mullins testified that . she inspected a shuttle car
after the operator informed her that. he was having some problems
with his brakes. To test the automatic emergency-parking brake,
she had the operator tram the ~loaded shuttle car a distance and
then hit the ·"panic bar" (emergency deenergization device). She
related that "[w]hen he hit the panic bar, I . listened for a noise
to know that the system tiad been activated. And it rol.led
approximately twenty feet before I heard the noise, a.n d then it
rolled approximately twenty more feet before the machine actually
come [JU&] to a ·stop." (Tr. 21.)

1489

·.

T-he in$pector maintained that Frank Foster was the company
representative accompanying her during this brake test. She · ·
stated that sbe···was · sure that she had discussecrthe brake problem
with him at that time, but could not remember what either of them
had said.
Contrarily, Mr. Downey, the General Mine Manager, testified
that while Mr·. Foster had originally accompanied Ms . Mullins to
the section on July 1, after -he (Downey) arrived at th~ section, ·
be stayed with- Inspector Mullins and Foster went with Inspector
Ross . Downey c~ntended that he arrived as Inspector Mullins was.
talking to the shuttle car operator. He aqreed that the
inspector had conducted a test of the automatic emergency-parking
brake, but stated that Foster was not present when it occurred.
According to Mr . Downey, the test and its results ensued as
follows:
We were located in a crosscut between number two
and number three heading·. We were app~oximately a
hundred. and fifty feet inby the feeder. The shuttle
car was loaded and it was traveling toward the feeder .
The shu~tle car was operating at or near fu11 · speed.
When he got to · the reference point which is the
crosscut we were standing in, hi& instructions were to
hit his panic bar .so we could demonstrate whether ·the .
panic b~r worked.··

We were standing at approximately the center of
the intersection. The intersection was typically
twenty feet in width. The shuttle car came to a ·stop
before it reached the outby corner of the intersection
which is a distance of approximately eight feet.
(Tr. 131-32.)
Foster, the Safety Manager, testified that he did not view
the test. He said that after the conversation with the shuttle
car operator, "Mr. Downey arrived on the section and we split up .
I got with Mr . Ross. And Mr . Downey got with Ms . Mullins."
(Tr. 235.)
The second citation was issued on July 6, 1993. Inspector
Ross testified that he had the shuttle car operator "start the
machine, tram a certain distance, and then hit the panic bar."
(Tr. 50.) He said that when this was done, the shuttle car
traveled six to eight feet before it came to a full stop.

1 490

He further recounted that he then had the oper :~ tor tram the
shuttle car and then turn the machine off. He asserted that when
that was done t1le vehicle ·also traveled six to eight feet before
coming to a complete stop.
The inspector testified that after observing no difference
between the two stops he went to .the shuttle car where he could
observe the pre$sure gauge for the· automatic emergency-parking
brake system.. He narrated that:
I had the operator start the machine. While observing
the gauge, I had him hit the panic bar. And I observed
the drop on the pressure gauge which was just a gradual
drop. There was no immediate dumping of the hydraulic
fluid in the pressure system.
Then I had him restart the shuttle car, and then
just normally turn it o~f with the switch. And it
reacted exactly the same way. There was no
differential in the pressure drop.
(Tr. 51.) Inspector Ross did not testify concerning over what
period of time the gradual drop occurred.

Once again, it was .Mr. Downey who .accompanied the inspector
during the inspection of the shuttle car. While he concurred
with the inspector's testimony about the distance it took the
shuttle car to stop, he had this to say about the pressure gauge:
Q.
And what were your observations of what happened
with that pressur~ · 9a~ge after the panic bar was
struck?

A.

As soon as the panic bar· was hit, it de-energized
It also triggered the dump valve
for the braking system at the same time. And the
system pressure immediately started to fall toward
zero.
[.&i£) the machine.

Q.
Was that a rapid fall, a steady, slow fall?
kind of fall was it, as indicated by the gauge?

A.

What

It just immediately dropped, within a second or less.

(Tr. 141.)

1491

I-ronically, with all this contradictory testimony., the
expert witnesses, Mr. Skrabak , an engineer with MSHA, and
~ . Chandler-; · an.. engi neer with Joy Technologies, were in
essential agreement. They agreed that there would be an
observable difference between the dropping of the pressure gauge
after the panic bar was hit and the dropping of the pressure .
gauge on deenergization (turning the machine off), with the
former being less than a second and the latter being between two
and a half and four and a half seconds. · They agreed that in the
laboratory the- activation time for the Joy automatic emerqencyparkinq brake system was between .55 seconds and .7 seconds.
Finally, they agreed that a stopping distance of six to eight
feet in mine conditions was reasonable.
In addition, Mr. Chandler gave the following testimony
concerning the stopping distance of a shuttle car after hitting
the panic bar:

A.
I would expect a typical stopping distance, under
factory test conditions, to be in the ~eighbOrhood of
four to six feet with an empty car.
Do you have any idea what you would expect under
loaded conditions in a mine environment?

Q.

A.
The stopping d'istance can vary considerable [.Iii£]
depending on conditions; the mine load on a car, the
mine bottom, whether there is a grade involved or not.
You know a load or a grade will definitely extend that
stopping distance.
Is there any range that you would · consider to be
acceptable, if the parking brake was functioning
properly?

Q.

A.
That is difficult to answer, depending on the
conditions I've talked about.

Is it safe to say it would be more than the four
to six feet that you observed in the laboratory?

Q.

A.

I would expect it to be, yes.

(Tr. 171-72.)
pi1cussion
Section 75.523-3(b)(l) provides that:

149 2

(b)

Automatic emergency-parking brakes shall-·--·-

.... . .

- - --

(1) Be activated immediately by the emergency
deen~rgization device required by 30 CFR 75.523-1 and
75.523-2;
The term "activated immediately" is not defined in the
Regulations. Nor are there any Commission decisions defining it.
Jf9bster' s Third. ·new International Dictionary (UDabridQedl 2 i
(1986) defines "activate" as "to make active or more active." It
contains two definitions for "immediately," but only the second
"without interval of time: without delay" seems pertinent -to
this case. .Isl· at 1129. Based on the testimony of. the two
experts it is apparent that the brakes cannot be made active
without interval of time, therefore, the plain meaning of the
regulation is that the brakes be made active without delay.
How can the inspector in the mine determine whether or not
the automatic emergency-parkinq brakes on a shuttle car are made
active without delay? Mr. Skrabak suqqested two methods . The
first way, would be to observe how far the shuttle car travels
after the panic bar has been actuated before cominq to a stop.
The- second, would be to watch the pressure gauge and observe how
fast the needle qoes down w~en the panic bar is hit ~.
Applyinq these two tests to .the cases at. hand, I conclude
that in neither instance does the evidence show that the
automatic ·emerqency-parking brake failed to function in .
accordance with the regulation. When the best stopping distance
achieved ·tor a shuttle car in the laboratory is four to six feet,
. 1· agree with the two experts that a stopping distance of six to
. eight feet is an acceptable demonstration that the automatic
emergency-parking brakes have activated immediately.
Citation No. 4187917
Turning to the citation on July 1, 1993, it is obvious that
if the shuttie car traveled twenty to .forty feet before it
stopped, t,he brakes had not activated immediately and the
regulation was violated. on the other hand, if it stopped in
eight feet, there was no violat!on. Clearly, determining whether
a violation occurred depends on whether one accepts the testimony
of Inspector Mullins or the testimony of Mr. Downey. Their
testimony is irreconcilable.
There was nothing about the way each witness testified,
either in their demeanor or manner of testifying, that indicated
a lack of forthrightness. However, based on the entire record, I

1 49 3

am constrained to credit the testimony of Mr. Dolpley over that of
Inspector M~llins for the reasons in the following paragraphs.
·-·. .

-·· ..

-~

·- -

Four witnesses to the incidents on July 1 were present in
the courtroom: Mullins, Ross, Downey and Foster. Mullins
testified that Foster was pres~nt during the test of the shuttle
c•r, although she later indic~ted that he may not have been there
the whole time. (Tr. 223 . ) Downey and Foster both agreed that
Foster left before the .test and that .only Downey was present
durinq · the tes_t.
Inspector- Ross was present in the courtroom durinq this
controversy. but was not recalled even thouqh the Secretary's
· co~sel talked to him in the courtroom before restinq.
Based on
this failure to recall him, I conclude that his testimony would
not have corroborated Inspector Mullins • . This conclusion is
somewhat supported. by the inspectors• notes.
Inspector Mullins• notes state that she was accompanied by
Jim Downey and FraQk Foster as company representatives. (Gt. Ex.
1, p. 1.) They later state: "On section split up. I traveled
with Frank Poster." (Gt. Ex. 1, . P-.! 3.• ) However, when the
inspection of the shuttle car is documented, there is no mention
as to who was present or what was said. (Gt. Bx. 1, p. ·s.)
Inspector Rosa• notes, which are qenarally much more de~iled
than Mullins•, state that he was accompanied only by Frank Foster
as company representative durinq his July 1 inspection. (Gt. Ex.
3, p. 1.)

Based on the t•stimony of Mr. Downey, I find that the
shuttle car stopped in eiqht feet. 2 consequently, I conclude
that the Respondent did ~o~ violate Section 75.523-3(b)(l) on ·
July 1, 1994 1 as alleged.
·
Citation No. 4190585
Althouqh the evidence concerninq the July ·6 violation·
involves some disparate testimony, it is not necessary to resolve
the discrepancy to decide this citation. Every one aqrees that
the shuttle car stopped in six to eiqht feet. However, Inspector
Ross stated that when he observed the pressure 9au9e, the needle
dropped gradually. He asserted that the drop was the same
whether the panic bar was. hit or the machine was just· turned off.
on the other hand, Mr. Downey ••intained that the needle dropped
within a second when the panic bar was hit. He did not testify
about its drop when the machine was turned off.

2

The evidence indicates that this shuttle car also stopped
in eiqht feet when re-inspected on July 8, 1994, and that nothinCJ
had been done to it in the interim. (Tr. 160-61, 203.)

1494

If Inspector Ross• testimony is . correct·, it results in . the
paradoxical situation of one test · indicating' that the brakes were
activated i~ediatEHy ,-- £tie stopping distance, . and one test
indicating that they d'i d not activate immediately, "the pre~sure
gauge. Nevertheless, since it is evident -that the purpose of the
regulation is to stop the shuttle ·car as quickly as possible in
an emergency, I conclude that in -a ·circun,stance where the .two
tests are in apparent conflict, su~h as this, the stopping '
distance is a better indication that the system activated
immediately than is the pressure gauge.

-

.

Accordingly I I : f·iri~ ' i;hat ·the six to .eiqht feet in which
every one aqrees that ·the shuttle car stopped indicates: that the ·
automatic emerqency-parking ·brake did activate immediately.
Therefore, I conclude that the Respondent did not Yiola~e Section
75.523-3 (b) (i') ori July 6, 1993;
as alleqed.
.
.
. ".. '

OBl>IR

Cita~ion Nos. 3991939 and 4187917 in Docket No. WEVA 94-72
and cita~'ion No. 3999419 in Docket No. WEVA 93-362 are· VACATED
and the civil penalty petitions are DXSKISSBD. citation
No. 4190585 in Docket ·No. WEVA .93-479 ~s' vACATBD. citation
No. 3570901 in Docket No-•. WEVA 93•479 and Order ·No. 4190960 in
Docket No. WEVA 94-38 are Ul'IRKBD. · Old Ben Coal Company is ·
OBl>BRBDt>to pay civil penalties in the amount of $6,498.o·o within .
3 O days of the date of this decision. -On receipt of payment, ·
these pro~eedinqs ~re DISJUSSBD.

..

_;.

' \/~'IN~

T. Todd H~~""';"
Administrative Law Judqe

Distribution:
Pamela Silverman, Esq·., Office .;of ' the Solicitor, u-~S. Department
of Labor, 4015 ·Wilson Blvd ..., ·Arlington, VA 22203 (Certified
Mail)
Thomas L. Clarke, E·s q., Old Ben Coal Company, 50 Jerom~ Lane, .
Fairview Heights,'. IL 62208 .. (Certified · ~~il) ·
/lbk

1495

PBDBRAL .llIJIB 8APBTr A1ID BRAT'"' JtBVLDI 0 •nssi:oa
OFFICE OF .AllMUlllTRATIVE LAii JUDGES

2.iKYLINE, 10th FLOOR
.
5203 LEEllUtG PIKE
fALLI C~, VIRGINIA 22041

JUL 2 7 1994 .
SECRETARY OF LABoR,
MINE SAFETY AND BBAL'l'B

••
•

CIVIL PENAJ,'l'Y PROCBBDING

Docket· No • . ONT 9.3 -540
A.C. No. 15~12941-03655.

ADMINISTRATION (MSJiA),
· · Petitioner

v.

No. 60 Kine

LEBCO INCORPORATED,
Respondent

DICI:SJOB

Appearances:·

Joseph B. Lucketi;, Baq., Office· of the so1·1 citor,
u.s. Department of Labor, Nashville, Tennuaee,
for the Petitioner1
·
·
Edward B. Adair, Baq., Laona A. Power, Baq. (on
the. Brief), Reece and Lang, P.s.c., London,
Kentucky, for the .Re•pondant.

Before:

Judge. Malick

'l'hi• case i• befor• .. . upon th• petition :fo~ civil penalty
filed by the secretary of Labor pursuant to Section 105(d) of
the Federal Kine Safety and ' Be~lth Act '- of 1977, 30 u.s.c. I 801,
g Usl•i the "Act," charqing IAaeco, IncoJ:'P(>rated (Laaco) with
five violations of aandatory-, ataridarda and ••eking civil penalties of $18,250 for those violations. The general issue is
'.thether IAaeco violated the cited standards and, if ao, what
is the appropriate civil . penalty to be assessed. Additional
specific issues are addressed as noted. ·
··
At hearing the Secretary filed a action for approval of
aettlement of Citation Hoa. 3212149 and 3214717 proposing a
reduction in penalties from $1,250 to $610. I have ~naidered
the representations and dOCUll8ntation aubaitted in a~pport of
the proposed aettleilent and c~ncluda that the settlement ia
acceptable under the criteria
fc;>rtb in SeQtion llO(i) of
the Act. The order accompanying thi• deciaion ·will accordingly
incorporate this ap~roved aettl-ent. ·

••t

The remaininq citation an4 order• arose out· ot a iatal
electrical· accident on Hovuab.er 27, 199lj in an underground
working section at the Laeco No. 60. Mine. Xt appeara that
the victim, Electrician Wayne Boward, was working on a continuous
ainer near its left aide scrubber blower •otor When h• was

1496

electrocuted. Citation No. 3215664, issued pursuant to Section
l04(d)(l) of the Act, alleqes a violation of the mandatory
•~dard at 30 c ·; .F;R; -1 "15.514 and charqes aa .followa: 1
Th• •plice in th• vreen lead for th• left •id• blower
aotor on th• Joy l4CM9 continuous ainer located on
th• 004 workin9 -ction waa not reinaulated at leaat
to the • - deqrae of protection u the r-inder.
About 2 laps of glass tape and about 3 laps of plastic
tape waa uaa~.
· ft• cited atandard provides, in relevant part, that "(a]ll
electrical connections or. aplicea in insulated wire ahall be
reinsulated at least to the•- deqrea ·of protection aa the
r ...indar Qf th• wire.•
.ftere appear• to be no dispute that a . .ction of draw rock
fall onto th• aubject Joy continuous ainer at approximately ..
2130 .p.a. on November 27, aevering one of t:li• left aide blo"ar
110tor conductors~ Ble~ician Wayne· Boward 1ia• called to repair
the 11iner. Xt i• -•antially undiaputad that BOWard apliced the
vraan conductor by joining the aavered parts (Joint Jbcbibit
·
Ho. 1) w~tb a aplit bolt (Joint BXbibit Ho. 2) and by covering
the aplice with 2 or 3· laps of 9laaa .tape and 2 or 3 laps of
~lutic tape (Respondent'• Jbcbibit Hoa. 15 and 16, r-pectively).
1
Section 104 ( d)'( 1) of · the· Abt p~id- u followa:
.•xf, upo~ any inspection of a coal or other aina, an
authorised repruentative of the secretary finds that there .
·bu be_. a violation of any mandatory· he•l.t h or aataty atand~d,
and if ha alao finds that, while the conditio.n a created by
auch violation do not cause illllinent danger, auch violation
ia of auch nature as ~ould aiqnificantly and •ubstantially
con tribute to the caU.e and effect of a coal or other aine
aafety or health hazard~ and it he finds auCh violation to be
caused by an 1inwarrantable f ailura of auch operator to coaply
with auch aandatory health or aafety atandard,a, he. . ahal~ include
auch ·finding in any citation given t;o the operator under this
Act. :tf, durinq .the • - inspection or any aubaequant inspection
of auch aine within 90 days .after the iaauance of auch citation,
an au~orized repr-entative of the secretary finds imother
violation of any aandatory health or safety standard and finds
auch violation to be also caused by an unwarraJita):)le failure of
auch operator to ilo coaply, ,he ahall fo~with iaaue an order
requiring th• operator .to cause all .peraons .in the area affected
by auch violation, ex~pt thoae persona referred to in aubaection
(c) to be with~awn from, and to be p~ohU>ited troa entarinq,
auch area until ~ authorized repruentative C>f the Secretary
determine• that auch ~~olation has been abate~.·

1497

'l'he original and uriaf f ected areas of the wire were insulated
by approximately 1L1~- inch thick insulation ldUs 5/32 inch thick
outer jacket .arid a 5/32 inch 'thick conduit (Joint Exhibit No. 1).
As is readily apparent from·. observation of the severed conductor
and split bolt (Joint Exhibit .Hoa. 1 and 2, respectively), the
tape-covered split bOlt would necessarily have protruded significantly beyond the original insulation. I find that this aplice
vu not rein•ulated to afford the aame ·degree of protection aa .
the remaindar ·of the wire and, indeed, aerioualy compromi•ed the
insulating abil~ty of the tape.
In thi• cue there ia general . agre-.nti: that the electro- ·
cution of Boward was the direct raault of the . .tat lid to the ·
blower motor coming down· upon the protruding bolt thereby
· .
creating a hole .in the inaulat~g tape and .allowing electrical
current to pass through. the potter cond~Ctor to the mining machine
.and through Boward aa Boward'• elbow touched the mining machine. ·
Within this framework of evidence I have no difficu~ty finding
that the. cited splice in :t he green conductor 4idnot afford the.
aame degree of protection •• the ~inder o~ the wire 8,nd,
accordingly, the violation is proven· as charged. In rea~hing
this conclusion I have not disregardad ' Raapondent's argmD&nt that
the~ •insulation" refera only to th•. di•l•ctric capacity of
the material and not ·t o any physical .-•paration and protection it
provides. However, even the defini.t lon of the term "insulati~n"
cited by R8ilpondent requires -a •sep~atlon ••• by . .ans of a
_
nonconducting ·barrier.•·· Sea ·A DictionJD gf Minlnq. Jlin~pl .•
and Belated Tanyt, U.S . Dept. of the Interior, 1968. If . the
•barrier• is inadequate to prevent penetration and coaprollise
of its insulating qualities, as the tapes were in this caae·, it:·
is· clear that regardless of ~· d~elactric capacity it did not
provide the ·same . degree Of protection U ·the remainder Of the :..
original insulation.
: ·· ·
·
· ·
The violation was also •significant and substantial"
and of high gravity. A violation is properly designated as
•significant and substantial" if, baaed on the particular
facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature. Cement
DiyisiQD. National Gyl)BUJD · ¢o.~ 3 PKSBRC 8221 825 (1981).
In Matbies coal eo., 6 PMSBRC 1,3-4 (1984), the Commission
explained:
In order to establish that a violation of a
mandatory stand~d is · significant and ~µblltantial
under National Gypsum the Secretary auat :prove:
(1) the undarlyiilg . viol~t~oi'l of a ilandatory aafety
standard, (2) a diaerete 8atety .hazard --· that ia,
a M&Sure of danqer to aafety - contributed to by
the·· violation, ( 3) a reasonable likelihood that ·

14 98 .

the_hazard contributed to will result in an injury,
and (4) a reasonable likelihood that the injury in
question -:Wil1 be · of a reasonably serious nature.
&ee also Austin Power Co. v. &ecretai:y, 861 F.2d
99, 103-04 (5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021
(1987) (approving llAthies criteria).
Th• third element of the Katbies formula requires that
the secretary establish a reasonable likelihood that the
hazard contributtid-to will result ln an event in which there
i• an injury, u.a.· Stell Mining co., 6 PMSllRC 1834, 1836
(1984), and alao that the likelihood of injury be evaluated
in terms of continued normal aining operations, v.s. &teel
Mining CO•· Xnc., 6 FMSHRC 1473, 1574 (1984); aee · a1so ·
laltwAY· Xnc., 8 PMSllRC 8 1 12 (1986) and Soutbem Qil Coal
~' 13 PMSBRC 912, 916-17 (1991).
·XD thia caae there ia no diapute that the aubject aplice

was a direct cauae of Boward'• electrocution. I find .that it
was reaaonably likely Yor such a fatality to have occµrred

under th• circumstances and that -the violation waa therefore
•significant and aubatantial" and of high gravity.

The Secretary further charges that the vio~ation was the
reault of Laeco'• high negligence and •unwarrantable failure.•
•unwarrantable failure" has been defined as conduct .that ia
not •juatifiable" or ·111 "irtexcuaable.• It is aggravated
conduct by a mine operator constituting more than ordinary
..egligence. Youghiogbeny and Qhio coal Compgy, 9 FMSBRC 2007
( 1987) 1 Dery Mining cor;p., 9 PMSHRC 1997 ( 19.87) • !'he ~acretary
suggests through the :.testi1Dony of his inspector tha~ sue~ findings are juatified .-on· ~e grounds that the victim, Mr. Howard,
was a certified and trained electrician and, accordingly,
•should have known" that the manner in which he spliced. the
green conductor at issue did not •eet the requirements of the
cited standard. Th• Secretary also apparently relies upon
thia evidence for his findings of high negligence for purposes
of evaluating the amount of civil penalty.
_
On the facts of this case, I agree with the Secretary
that Boward, aa an experienced certified electrician, ahould
have known that the use of the aubject tape over the splicing
bolt was not adequate under the circW11Stances and that ha was,
therefore, negligent. However, tha· "should have known" standard
is not sufficiant to eatablish that the violation was the result
of Boward'• "unwarrantable failure•. It ia not, in itself
evidence of gross negligence or aggravated conduct sufficient
to - • t the "unwarrantable failure• standard. XD Secretarv 'V•
yirginia crews coal Co.; 15 PMSHRC 2103 (1993), the CoJlllllission
apacitically rej·a cted the use of a "knew or should have known•
teat by itaelf in determining whether a violation ·was the

1499

result of unwarrantable failure for the reason that it would
be indistinguishable from ordinary negligence. Under the
circumstances, .Citation No. 3215664 must be modified to a
citation under section 1·0 4(a) of the Act • .
It -must next be determined whether the section electrician
was an "agent" for purposes of imputing his negligence to the
operator for civil penalty purposes. In Secretary v. Soutbem
Qbio eoal co., 4 l"MSHRC 1459 (1982), the Commission held that
the negligence of an operator's agent .may be ,imputed to the
operator for civil penalty and unwarrantable .failure purposes.
J:n Secretary V• ·Rochest@r and Pittsburgh eoal Co . , 13 PMSBRC
189 (1991), the Commission found that a rank-and-file miner
who was . charged by the mine operator with the responsibility
of performing weekly examinations required under the Act was
an "agent" within the aeaning of the Act and his negligence
was imputable to .the operator. In reaching this conclusion the
Commission -observed that an agent is one who is authorized by ·
another, the principal, to act on the other's behalf. - I conclude herein that when Leeco assigned certified electrician
Wayne Boward its responsibility to conduct and perform electrical
inspections and repairs within the framework- of the Act and
related regulations, Howard became an agent of Leeco for ~oae
purposes. In Secretary v. Mettiki coal Corp., 13 PMSBRC 760
(1991), the Commission, applying the Roch••ter an4 Pittsburgh
cue, aimi1arly found the negligence of an electrical examiner
imputable t:o the operator.
·-

J:mputing the .electrician' a negliqenc• is particular_ly
warranted on the facts of this case because the electrician
herein was given complete discretion to act on the operator's
·behalf as to how, when and where to perform his work subject
only to a management veto of h.is priorities. 'l'he electi-ician's
managerial-like authority in this mine is. well illustrated by
his directing the mine foreman to temain at the power center and
by directing h.im to plug and unplug the cathead at his command.
· order Ho. 3215663, also issued pursuant to Section 104(d)(l)
of the Act, fn. 1, suora, alleges a violation of the aandatory
standard at 30 c.F.R. I 75.511 and charges that "the disconnecting device for the Joy 14CM9 continuous JDiner located on
the 004 working seption was not locked out and suitably tagged
by the -persons splicing a lead to the left aide blower actor.•
The cited standard provides, in relevant part, as follows:
Disconnecting devices shall be locked out and
suitably tagged ' by the persona who perform such
work, except that in cases where locking out ia
not possible, such devices shall be opened and
suitably tagged by auch persona. Locks or tags
ahall be ramov~d only by the persona who installed

1500

them or, ~f such peraons are unavailable; by
persons euthori'zed·-by· the operator or his agent.
Leeco doea not dispute this violation and takes issue
oniy with the Secretary'• "significant and substantial" and
· •unwarrantable tailure" findings in the order. ftus, .it is ·
established that while Boward was splicing the green cond~ctor
to the blower motor of the cited continuous miner he wal!J doing
ao at a ti.. when ·t he disconnect device for the continuous
Jdn~r cabl• was n~ither locked out nor suitably tagged.
. According to Ltaeco witness Donny Collins, who was .then
Laeco 's general mine foreman, - he approached the power .
center, the .•lolo" :aan (ain~ helpllr) told him to watch the
cathead, which was then •out" (disconnected). Collins testified that Boward subsequently told him .( Collins) that he would
tell hill. when to put the power back on. Boward then procaed~d
about 150 . to .180 feet to the damaged mining machine. .AccOrdiiig
to Collins, 10 to 15 minutes later, Boward called to •put the
power on~• ·'!'hereafter Collins connected and disconnected the
cathead ·aeveral thaea .baaed ~pon varioua communications from
Boward. Collins acknowledged that several timaa he had
difficulty hearing Boward'a CO-ands becauae Of ·the nearby
operation of a roof bolter and it waa ·neceasary to t11en· re1ay
the •••age• froa Boward through another miner, J - s Lowe. On
at le-t one occasion, in deciding whether to connect or dis. connect the ·cathead Collins relied upon what he conatrued to
be an affirmative nod from Boward .detected by obtlerving his cap
light .in .motion
aoae 150
to 180 feet away~
.
"
.
·~

X find that the admitted violation was •significant and
auJ:>atantial.• ft• cited regulation requirea that persons
.
perfqrming electrical work must lock out and suitably tag the
disconnect. By retaining the key to the lock, an electrician
is thereby assured that power wi11· not accidentally be engaged~
ftere is no dispute that the voltage to the subject mining
-chine was auff icient to cause electrocution and that Boward
was performing such electrical work, i.e., splicing ·a power
conductor .that exposed him to f1111Dinent electrocution should power
have been engaged. Under the circumstances and baaed upon the
makeshift and flawed co1111Dunication method used by Boward and
Collins, z conclude that there was a reasonable likelihood. for
aiacommunication and therefo~e, for death by electrocution.
'

Xn determining whether this violation· was the result of
Laeco'• •.u nwarrantable failure," the secretary again apparently
reli- on the inspector'• testimony that Boward, as. Laeco'•
certified and trained electrician, was negligen1; because; in
-sence, he •ahould have known• that his failure to follow ·
lock-out proc;:edUre& vaa violative ·of the regulations. As ,
previously noted, the C011!1Diasion has rejected the ·ordinary
negligence •tandard, expreased by the •should have known" ·test

1501

as the-aol.e basis for determininq "unwarrantable failure."
yirqinia Crews ,.-supra-.- Under the Secretary's .,theory, Boward' a
naqliqence was therefore at worst ordinary ·nagligance.
I find, however, that General Mina Jl'oreaan ·co111m1 i•
oharqeable with an aqqravated omission constituting •unwarrantaJ:>l• failure.• Although ~llin• testified that be did not
Jcnow ~t Boward waa perforaing electrical work, :r do not find
uncter the circWDatances that thi• testimony is. credible. %ri
any event, I find that COll~, in bis capacity aa general aine
foreman and under the cirCUIUltancaa o~ this cue, had a duty to,
know what. bia • .l ectrician was doing. See secretary v. IQy .Glenn,
'Jl'KSBRC 1583 (198.4). :rn the GlOM cue, th• COmai••ion stated
that auperv~aora' •could not close their ey~a to violations, and .
then assert lack of responsibility for tho•• violationa ·))ecauae
of ••lf-indu~ad ignorance.• ~· i• particularly true under th•
circwaatancea of this case where COllina hiuelf wu asked ))y
hi• electrician to connect .a nd diitconnact th• pow•r cable ··w hile · ·
Collins knew Boward was working on electrical equipment. Bven
assuming, arguondo·, -therefore. that COllina -y not bave bad
actual knowledge that Boward vu perforaing-electrical work, the .
circuaatancea were aucb that ·COllina, in . .aence, closed bis ey••·
to the violation and then uaerta lack of reaponsibility J:Macauae
of ••lf-induced ignorance. under the circullatancea, I conclude
that COllin•' inaction constituted an aggra~ated omisaion ·and
•unwarrantable failure.~ Koreovar, COllina' aggravated, omission
is 1-Putableto. tha operator since he wu then the general aine
foraan. s~rn Qhip cpal op. , aupra.
Since the .precedential citation, Ho. 3215664, baa been
90dified to a citation under Section 104(a) of th• Act, the
instant order ·muat· be aodified to ·a citation under Section
104(d)(l) of .the Act.
order .Ho. 3215665, also issued pursuant to Section 104(d)(l)
of the Aet, fn. 1, aypra, alleges a violation of the standard at· ·
30 c.Jl'.R. ·1 75.509 and c11&r9ea aa follows: ·
··
The Joy 14CM9 continuous lliner located on -the
004 working section was not deenergized while
troubl-hooting or testing the left aide blower 110tor~
It was not necessary to have the ainer energized.
The cited standard provides that, "(a]ll power .circuits and
electric equipment shall be deenergizad before work is done on
auch circuits and equipaent, axcept when necessary for trouble
•hooting or testing.•
It i• undisputed that at the .time Boward wu electrocuted,
he was performing work on the ·aining Jmachine ducribed ))y

Government witneaa Oscar Farley as •digqing" or •wiggling
aomethinq" and •picking" on the blower 110tor compartment with

1502

a crescent wrench. Farley was then_on the opposite aide o.f
the mining mac¥_n~--~~~~~~ .. from Howard·.
Experienced electrician and mechanic fo~· Joy 'l'echnologl es,
George IDwe, is familiar with the type of Joy mining machine at
iaaue • . Baaed on Farley's description of· Howard'• activities at
the time of his electrocution·, IDwe concluded that Boward was
•trouble •hooting." According to . IDwe, this activity would
alao commonly be known in the mining industry to be "trouble
•hooting." I accept thia· cr~dible testimony and find that ind~ed
Boward was "tre>ubl• shooting" within the meaning of the c~ted
atandard. IDwe alao testified and agreed with the testimony of
KSBA Inspector and former electrician Boward Williams· that it
waa not necessary for the miner to have been en~rgized· ·While ·
performing this "trouble ahooting." Particularly considering
Lowe'• expertise in the mining industry and familiarity with
Joy 11ining equipment, I give this testimony particular and
decisive weight. Under the circumstances, the violation is ··
proven as charged.
·
-

The violation was also "significant .and •ubstantial."
The cited activ~ty was a direct cause of the fatality in this
case. I conclude that it is also reasonably likely for such
activities to cause fatalities.
·
In aupport of hi• finding of high negligence and ·~w:~-­
rantable failure,• the Secretary again apparently relies upc;n a
pre•UllPtion that Boward, as a certified·· and trained . electribi~,
•abould have known• that he ~as viol•ting· the cited standard~ -·
Again, while such evidence may be sufficie~t to support ~ . finding
· of ordinary negligence, it is not aufficient alone to· establish .
the aggravating ci1.;~~ces nece$sary f .o r an "unwarrantable ,.
f allure• finding.. Yitginia Crews, supra. Based on prior _.
reasoning, I do, howaver, impute Howard's negligence· to the
aine operator for the purposes of _civil penalty assessm~~·­
Under the circumstances, however, Order No. 3215665 •ust· be
JDOdified to a "significant and aubstantl~l" citation under
Section 104(a) of the Act.
OBDIR

Citation No. 3215664 and Order No • .3215615 are hereby
modified to citations under Section 104(a) of the Act. ·order
110. 3215663 is hereby modified to a citation under aection
104(d)(l) of the Act.

1503

Considerinq th• criteria ·under Section llO(i) of the Act,·
the following qiv.ii penalties ·are deemed app~opriate and Leeco,
Incorporated ia directed to pay such civil. penalties within
30 days of the ~ate of. thi• decision.
citation Ho~ 3212149

$

210

Citation Ho. 3214717
. .

$

400

clt•tion Ho.· 32156~3

$5,000

Citation.. No. 3215664
Citat~:o~ Jfo •. 3215665

$4;000
$2,000

Law Judge
Distribution:
Joseph B. Luckett, B•q· ., . .Oftice of the· Solicitor, ·.
U.S. Department of -~r, ·2002 Richard Jones Ro•d,
suite B-2o;i, . Ha~hvlll•, ~ 37215-2862 (..C ertif.j.ed Mail)
Edward H. Adair, ·.Esq. , . Leona ..A. Power, Esq. , Reece and
Lang, P.S.Cw, 400 South Main Street, P. O. Drawer 5087,
IDndon, KY 40745-5087 (Certified Mail)
/lb

..

·'

. 1 5 04

FEDERAL
MINE SAFETY AND
COMMISSION
. HEALTH REVIEW
: .
... .
.
:
.
.

- ·· -··· OFFic·e-oi= AOMINISTRATIVE ·LAw·JUDGE$
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041 . .

·JUL 2 8 1994:
SECRETARY OF ~OR,
MINE SAFETY AND. HEALTH
ADMINISTRATION (MSHA),
Petitioner·
v.·
PEABODY COAL COMPANY,
Respond~t

:

CIVIL PENALTY PROCEEDING .

:
:

Docket No. 1CENT 93-812
A. C. No. 15-il012-03525

:

Camp No. 9 Prep Plant

••

••

.
••
•

J)ICISIOll

Appearances:

Anne T. Rnauff,. Esq., Office ot the. Solicitor,
U.S • .Department of Labor, Nashville, Tennessee for
Petitioner;
carl '. B. Boyd, Esq., Meyer, Hutchinson, Haynes &
~oyd, Henderson, Kentucky, for Respondent.

Before:

J~dg41

Maurer

~is case is before·~ based ·up(,n a pet·i tion ·for assessment
of a civil peJ\alty filed by the Secretary of ·Labor (Secretary)
against . the ,aabody Coal · _Company (PeabQdy) seeking a civil
penalty of $50 for an alleged nonsi.gnificant
and
substantial.
1
.
violation of 30 c.F.R. ~ 77.516.
·
·

.
Pursuant .to notice,· the case was heard. before me on
March 17, 1~94, in owensboro, Kentucky. Both parties have filed
posthearing briefs with proposed findings of fact and conclusions
of law and I have considered: them in the course of my
adjudication of this matter.
·
The citation at bar, Citation No. 3859515, was issued by
Inspector Michael v. Moore of the Mine Safety and Health
Administration (MSHA) as a result of an inspection at the camp
No. · 9 Preparation ·plant on March,·23, . 1993. The citation was
issued pursu~t to section 104(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. S 801, G ug., :and charges as
follows:
·

30 c.F.R·. s 77.516 ·provides, in pertinent· part:
All wiring and electrical equipment installed
after June 30, 1971, shall meet ~e
requirements of the National Electric Code in
effect at the time of installation.
1505

The area e~closed on top of the five ~oal storage silos
is not · meeting ~ticle 500-4(b) of the 1968 National
Electrr<:a1···code. Three 4160 Volt 60Q H.P. motor
electrical installations and three start/stop
enclosures are not meeting tbe Class I, Division 11 ·
r~ting of the 1968 National Electrical Code.
The
start/stop switches are. located at the 600 -H.P. motors.
Inspector- ~oore was · the Secretary's only witness. He
testified that- he is employed by MSHA as an electrical specialist
and has been so employ4;td . f9r the last 14 years. · He has a BS
. degree in electrical engineering technology and. has worked in the
coal industry as an electrician prior to his present government
service.
The citation concerned the enclosed areas on top of the five
coal storage silos. The _silos themselves are made from concrete
and are approximately 200 feet .high. They were .built along with
the entire preparati_o n plant in the late . ·1910 • s. The enc_losed
areas on'. top contain electrical installatj.ons;· .i ncluding
electrical motors, switches and wiring.
Inspector MoQre testified that originally th~ . enclosed area
was regarded as a Class I ·, Division · 1 location ~hen the plant was
built • . Peabody disputes that and there is really no evidence of
that, save the inspector's recollection. But, in any event, ·
MSHA, by letter of September 5, 1985, relaxed the standard to the
Class 11, · Division 2 level, contingent .on a methane monitor and
ventilation b~ing u•ed to :meet that classification. The letter
specifically warns that "[a] failure of either ventilation or
methane monitor will cause the .area to. revert back .to a Class I,
Division · 1 [location]." This would .mean that all of the
electrical installations on top of the silos would have to be
reclassified Class I, Division i, which is a . more restrictive
classification.
·
The National Electric Code.: (NEC) defines -~lass I, Division 1
locations as:
Locations (1) in which hazard~us concentrat~ons of
flammable gases or vapors exist continuously,
intermittently, or periodically under normal operating
conditions, (2) in which hazardous concentretions of
such qases or ·vapors .may exist frequently because of
repair or maintenan~e . operations or because of leakage,
or (3) in which breakdown or faulty operation of
equipm~nt or processes which .might release h~zardous
concentrations of flammable gases or vapors, might also
cause simultaneous failure of electrical equipment.

1506

The ..NEC defines Class 11, · oivision 2 locations as:
Locations in which combustible dust will not normally
be in suspension in the air, or will not be likely to
be thrown into suspension by the normal operation of
equipment or apparatus, in qu~ntities sufficient to
produce explosive or ignitible mixtures, but (1) where
deposits or accumulations of such -dust •ay be
sufficient to- interfere with the safe dissipation of
heat from electrical equipme~t or apparatus, or (2)
where such deposits or accumulations of dust on, in, or
in the vicinity of elect~ical eqUipment might be
ignited by arcs, sparks or burning ·material from such
equipment.
One difficulty with the 1985 MSHA letter to Superintendent
Wes Shirkey is that it_ only speaks of "a methane monitor and
ventilation", period, but the Secretary, through the opinion
testimony of Inspector Moore, expands on these.. requirellients a
good deal. The Inspector interprets these requirements to mean
an interlocked system in· which the methane monitor deenergizes
the electrical equipment at a ~WO percent ~oncentration Of
methane, and a positive pr~ssure ventilation system.
On the day of his inspection, Inspector Moore found the
.
methane monitor in place a~d working, bu~ i~ was not, nor in his
opinion, was it ever set up to· daenergi.ze the elec~ical
equipment on top of the coal storage silos if the methane
concentration had reached two percent in the enclosed area•· The
Inspector further opined that ..this ~interlocked" system is a
common mining practice throughout M$HA's District 10, where the
prep plant is located and Peabody knew it • .·
On the other hand, Peabody asserts, through the testimony of
Wes Shirkey, the addressee of the 1985 letter, that the
requirement for a methane monitor only related to -a heater that
was once installed in the area and that after the heater was
removed, there was no need for the methane monitor anymore.
Also, Mr. Shirkey points out that the letter merely states
"ventilation". It says nothing ·about a positive ventilation
system being required.
But, the Secretary produced an internal memorandum dated
November 6, 1992, (GX-1) from the District Manager to
Mr. Jerry Collier, a Supe?'Visory Electrical Engineer, that
discusses ventilation methods and states, inter Al.J.A, that:
"For example, an enclosed area on top of a silo would need a
positive pressure system w~thin the area." The company bad a
copy of this memorandum since January of 1993, ·some two months

1507

after it was. written and at least a month· before the citation at
bar was issued. ······· -· ·-- ·
A positive pressure ventilation system is one in which the
air from the outside, which is the clean atmosphere, is forced
inside the enclosed area. The atmosphere in the enclosed area
would have clean air from the outside forced in that would. flush
out any hazardous concentrations of gas.
When Inspector Moore saw the area on March 23, 1993, the
ventilation system was exhausting. This is described by the
Inspector as the exact opposite of a positive pressure system,
which MSHA has reportedly informed Peabody on more than one
occasion is required for this area on top of the silos.
The thrust of Peabody's defense, however, is that the area
on top of the silos is improperly classified. It is their
position· that this area is not a hazardous location, and
therefore ·the electrical requirements they were cited for in the
NEC simply. do not apply to this location. They, of course, seek
the vacation of the citation at bar.
Class I locations are those in which flammable g_a ses or
vapors are -or may be present in the air in quantities suff·icient
to produce explosive or ignitable mixtures.
In the case of methane, an explosive concentration would be
5% to ·1 st. There has be~n no evidence of any hazardous ·
concentration (5% to 15%)' of methane. Inspector Moore testified
that by putting an eight foot probe into chute openings, he had
sec~ed readings of .5% to 1.1%, but his readings around the
·motors '- in question were 0%. Larry Cleveland and Randy Wolfe
testified that all readings they had taken- or observed in the
general air body of the sheltered area were · oi. The evidence was
also to the effect that the on-shift readings taken day after day
in the enclosed areas have never reported any methane.
Randy Wolfe testified concerning the test~ he had conducted
inside the silos, where he had gotten .7% as the highest reading,
a reading which had dropped off to .4% near the top of the silos
where the vents running into the open air has a diluting effect.
With rega~d to . the adequacy of the ventilation system used
by Peabody, the enclosed areas were constructed with at least
four louvered vents, each having an open area of 32 square feet,
six fan openings in the roof ·and, since the door blew off, there
has also been a 15 foot by 30 inch opening in one wall. In
addition, there are beltway openings to the outside, one of which
(the clean coal belt to the plant) makes a natural chimney for
fresh air drafts. The video shown at the hearing amply
demonstrated adequate ventilation to me as a practical matter.

1508

The Inspector even acknowledges it is "breezy" :inside the
enclosed areas .:...(Tr...- --44·)--. - · And he himself testified at Tr. 36:
In your estimation, was the natural ventilation
system in the enclosed area sufficient to prevent the
methane content from exceeding one percent? ·
Q.

A.

It appeared that way.

The long and short of it is that this is a r•latively large
area, with a lot of air moving around in ·it, and no "one has · ever
found ~ methane out in the general air body outside of the
silos and chutes or around the motors. Furthermore, no one has
ever found methane even approaching 2t, let alone ·5t, in thesilos or chutes adjacent to the areas in question! Finally,_ the
only evidence concerning methane readings in the vicinity of the
electrical instal~ati~ns in question is that .those readings were
always ot.
·
The Secretary's case, although it was well presented at
trial, started from the faulty proposition that the areas in
question were properly classified by MSHA and .that was the end of
the matter. The enforcement action by the inspector .pro~eeded
from there with that much taken as a given.
_
.

.

But Peabody, at least from the time of · the hearing in this
matter, baa objected to that threshold issue of claasificationand indeed, in my opinion, has mounted a successful legal · . .
challenge to it. The r•cord evidence -in this case is simply
insufficient to conclude that the cited areas ·on top of the$e
silos were hazardous locations due to explosive or ignitable
concentrations of methane. I therefore find that they were not
Class I locations and I will vacate Citation No. 3859515.
·
ORDBR

Citation No. 3859515 IS VACATBD and this proceeding -IS
DISJaSSBD.

Maurer
trative Law Judge

1509

Distribution:
... ..

-- -- -

Anne. T. Knauff, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, su~te B-201, Nashville, TN
37215 {Certified Mail)
Carl B. Boyd, .Esq., MEYER, HU'l'CHINSON, HAYNES & BOYD, 120 Nortb
Ingram Street, Henderson, KY 42420 {Certified Mail)
/lbk

1510

- nmBRAL llDIB SU'B'1T AID> JIB&IMI kBV:IBW owwrrSSJ:OB
OfFJCE Of ADMINISTRATIVE LAW .IUDGES
2 SKYLINE, 10th FLOOR

5203 L£E18URG PIKE

fALll CllJRCll, VIRGINIA 22041

·JUL 2 8 ·1994.
••

JIM WALTER RESOURCES, XNC. ,

v.

contestant

••
••
••
••
••
••
•

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSlfA),
Respondent

.

CONTEST PROCEEDING
Docket No. SE 94-244-R
Citation No. 3182848; 1/31/94
No. 7 Mine
I.D. No. 01-01401

DBCXSJOH
Appearances:

J. Alan Truitt, Bsq. , Maynard, . .cooper And Gale,
P.c., Binainqham, Alabama, and R. Stanley Morrow,
Esq., J~m Walter Reaourcu, znc., Brookwood,
Alabama, :for the contestant:
William LaW.on, Bsq., Office of the Solicitor,
U. s ~ Department of Labor, Birmingham, Alabama·,
Respondent.

Before:

Judge ·Hel-ick .

. This case is before • purauant to Section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. I 801
l l ,aga., the •Act, upon the:: conteat of Jim Walter Resources,
J:nc. (JWR) to challenge· .a withdrawal order issued by the
Secretary of Labor for an alleged accumulation of combustible
materials.
The order at issue, No. 3182848, issued on January 31·,
1994, pursuant to section 104(d)(2) of the Act1 , charges a
1

Section 104(d) of the Act provides as follows:
•If, upon any inapection of a coal or other mine,
an authorized representative of the Secretary finds that
there baa bean a violation of any· mandatory health or
·
aafaty standard, and if ha also find& that, while the
conditions created by auch violation do not cause imminent
danger, such violation ia of such nature as could significantly and aubstantially contribute to the cause and effect
of a coal or other aina aafaty or health hazard, and if
ha f inda such violation to be caused by an unwarrantable
:failure of auch operator to comply with such mandatory
health or safety standards, he shall include such finding
in any citation CJiven to ·the operator under this Act. J:f,
during the same inspection or ·any subsequent inspection of
such mine within 90 days after the issuance of such citation,
1511

violat1on of the standard at 30 c.F.R. § 75.400 and alleges
that "(c)omb.y~t,i.ble . material, paper bags, rags,. s wood pallets,
s foot diameter cable spools and paper boxes were allowed to
accumulate in the No. 3 entry on the No. 1 longwall eection
beginning 125 feet inby spad 9883 and extending inby for a
distanc~ of approximately 250 feet."
The cited standard requires that· "coal dust, includincj
float coal dust deposited on rock-dusted surfaces, loose coal,
and other comb~tible materials, shall be cleaned ·up and not
be permitted to .a ccumulate in active workings, or on electric ·
equipment therein.• The term "active workings" is defined as
•any place in a coal mine where. miners are normally required to
work or travel." 30 C.F.R. I 70.2(b).
It is undisputed that accumulations existed aa cited on
January 31, 1994, both inby and outby a check curtain identified on Government Exhibit No. 1, with the date "l-31-94.•
According to issuing Ventilation Specialist Thomas Meredith
of the Kine Safety and Health Administration (MSHA) this check
curtain separated the active outby area from the inactive .inby
area. At that time, the inactive inby area was . admittedly not
an area where miners typically worked or normally traveled.
Under the cirCWDStancea, .the inactive inby area cited in the
order was not within the •active workings• and the accumulations
loeated therein were therefore not. in violation of the cited
standard.
According to Ventilation Specialist Meredith, the
accumulations in the active outby area ·consisted of an
uncertain number of paper bags (rock dust bags), some
sandwich bags, some cardboard boxes and a plastic garbage
bag containing some oily rags and sandwich wrappers. While
it may reasonably be inferred from that evidence that these
were indeed combustible materials in violation of the cited
standard, there is insufficient evidence that these materials
constituted a •significant and substantial" violation or that
their existence was the result of •unwarrantable failure.•
fn. 1 (continued).
an authorized representative of the Secretary finds another .
violation of any mandatory health or safety standard and
finds such violation to be also caused by an unwarrantable
failure of such operator to so comply, he •hall forthwith
issue an order requiring the operator to cause all persons
in the area affected by such violation, except those persons
referred to in subsection (c) to be withdrawn from,· and to
be prohibited from entering, such area until an authorized
representative of the Secretary determine• that such violation
has been abated."

151 2

A violation ia properly designated as "aigniticant and
aubatantial" if, t>aaed ..on the particular tacts aurrounding that
violation, there exiata a reaaonable likelihood that the hazard
contributed to will result in an injury or illn••• of a reasonably aerioua nature. cuaent Diyiaion. Hational <;xpaum eo.,
3 l'HSHRC 822, 825 (1981). In llathie1 Coal eo., 6 PKSllRC 1,3-4
(1984), the eo..iaaion explained:
%n order to -tabliab that a violation of a
unctatory atudard ia aignifioant and aubatantial
under llationa1 gypap th• secretary auat prove:
( 1) the underlyin9 violation of a aandatory aatety
atandard, (2) a diacrete aafety hazard -- that ia,
a -a•ure of danger to aafety -- contributed to by
the violation, (3) a reasonable llltelihood that the
haaard contributed to will reault in an injury, and
(4) a x.-onable llltelihood that the injury in
queation will be of a reaaonably aerioua nature.
SM alto Auatin Ponr Co. v. Sagrat;ag:y, 861 P.2d
99, 103-04 (5th Cir. 1988), aff'q t l'HSBRC 2015, 2021
(1987) (approvin9 Mat.bi•• criteria).

9le third ela.ent of th• lla1jhiaa f onmla requires that
the &aoretary -tabliah a re-onable likelihood that the hazard

oontributed to will result in an event in which there i• an
injury, p.a. S1;Ml llininsr co., 6 l'llSBRC 1834, 1836 (1984),
and alao that th• likelihood of injury be evaluated in terms
of continued noml aining operations. p. s. Stael Mining
co •. Xnc., 6 PJISJIRC 1473, 1574 (1984)1 an alao Halfway. Xnc.,
8 lllSBRC a, 12 (·1986) and Southam Oil coal eo., 13 PMSBRC 912,
916-17 (1991).

.

'l'he Governlt8Jlt'• evidence on thia iaaue referenced the
- i v e accuaulationa in the inactive area and evidence was not
elicited - to whether the few combustible items found in the
active area at iaaue constituted a •aignificant and aubatantial•
violation. Accordingly, I cannot find that the Secretary baa
• t bis burden of proof on tbia iaaue. Indeed, Mr. Meredith
acJmovledgad tbat the garbage bag, one box and one rock dust bag
would not even constitute a violation of the cited standard.
Under the circu.atancea, I find that the violative condition in
the active area vaa of only JaOderate gravity.
In addition, in the absence of apecific evidence - to when
t.beae tew cited !ta.a in the active area were placed there (other
tban acme tim after January 24 and before they were cited on
January 31) and/or the circnmatancea under which they were placed
tbere, it i• h1poeaible to find the aggravated negligtmce necea-

auy to ·aupport· an unwarrantable failure finding.

•Unwarrantable
failure• has been defined aa conduct that ia •not justifiable" or
1e •inexcusable.• It is aggravated conduct by a aine operator

1513

constituting more than ordinary negligence. Xouahioqheny and
Ohio Coal Compapy, .9 ..FMSHRC 2007 (1987); BmePY Mining Corp.,
9 FMSHRC 1997 (1987). The few ite1DB found .in th• active area
at i•aue herein cpuld very well have been inadvertently placed
where tbey were-found without tbe knowledge of any re•ponsible
official and only •hortly before di•covery by tb• in•pector.
:tn finding that the Secretary bu not . .t bi• burden of
proof on tbi• i•aue, I have not di•regarded tai• implication by
th• Secretary ~at a previous order i••u•d on January 24, 1994,
in another entry, •howa that th• operator wu on notice of
particul~ problems with accumulation• in thi• mine.
However,
on the facts of thia ca••, wherein only a few combustible items
were found in the active area of a different entry and which
could bave been placed there inadvertently without tbe knowledge
of a r••pon•ible official only a •bort time before di•covery, no
inference can be drawn from tbia prior violation alone auff icient
.to aupport a finding of gr.o•• negligence or unwarrantable ·
failure.
'1'be Secretary alao argue• that a •ta~t to Meredith by
longwall coordinator J - • Brooka (that be did not know why
material had not been cleaned up and that be had not had outhy
people for over a week) i• evidence of •unwarrantable failure."
However, even •••Wiling the accuracy of the atatementa, they are
too amhiCJUOUll to allow the inference naceaaary to warrant the
•aggravated conduct" f indinga upon wbicb •unwarrantable failure"
aust depend.
Under the cirCUJD11tancea, the order at bar llWlt be modified

to a non-significant and substantial citation under Section

104(a) of the Act. considering the criteria under section llO(i)
of the Act, I find a civil penalty of $250 to be appropriate.
ORQIB

Order No. 3182848 is modified to a citation under Section
104(a) of the Act and Jill Walter Resources, Inc. i• directed to
pay a civil penalty of $250 for th8 violation barged therein
within 30 days of the date of this eciaion.
•

1 514

Di•tribution:
.-+. • •

-

..

-

-

•

J. Alan TrUitt, Esq., Maynard, Cooper and ~ale, P.c.,
1901 Sixth Avenue Horth, 2400 AmsouthfBarbert Plaza,
Birainghua, AL 35203-2602 (Certified Mail)·
.

a. Stanley Jlorrow, Baq., Jia Walter Resources, Inc.,
P.O. Box 133, Brookwood, AL 35444 (certified Mail)

Willi- Lavaon, tiq. Office of the solicitor, u.s. Department
of Labor, Chambers ·Bldg., Highpoint Office center, suite 150,
100 Centerview Drive, Biraingham, -AL 35216 (Certified Mail)
/lh

l 'j l 5

~BR&L 11D1B suny mm BBU.u llBVXBW CWfilTSSXOll

·-·· . _.... ·· -- ·-- 1244 SPUR BOOLBVARD #280
DBNVBR, 00 80204-3582 ·
(303) 844-5267/FAX (303) 844-5268

1.Jui 2 a 1994
.. CIVIL PENALTY PROCEEDING
SECRET.ARY OF LABOR,
.
MINE SAFETY AND HEALTa
.. Docket No. WBS'l'.
ADMINISTRATION (MSHA),
·Petitloner
.. A.C • No.
Docket No. WEST 93-109-M
.. A.C.
No • 04-00599-05542
v.
Docket No. WEST 93-110-M
... A.C
• No.
.. Docket No. WEST 93-353-M
PORT COSTA MATERIALS, INC.,
. A.C. No • 04-00599-05544
Respondent
..
Docket No. WEST 93-366-M
. A.C.
No. 04-00599-05545
.
.• Docket No • WEST 93-428-M
..• A.C. No • 04-00599-05546
. Doeket No • WEST 93-435-M
.. A.C • No. 04-00599-05548
..• Docket No. WEST 93-485-M
..• . A.C • No • 04-00599-05548
Port Costa Materials
9~-108-M

04~00599-05541

04-00599~05543

DICISIOlf

Appearanceaz

William W. Kates, Esq., Office of the Solicitor,
u.s. Department of Labor, Seattle, Washington,
for Petitioner;
Mr. Ross Gephart, President, PORT COSTA MATERIALS,
INC., Port Costa, California, and
Mr. Robert Stewart, Corporate Vice President, PORT
COSTA MATERIALS, INC., Port Costa, California,
for Respondent.

Beforez

Judge Morris

The Secretary of Labor charges Respondent Port Costa Materials, Inc., ("Port Costa") with violating 73 safety regulations
promulgated under the authority of the Federal Mine Safety and
Health Review Act of 1977 , 30 u.s.c. S 802, ~ 1!fill..L (the "Act").

1 5.16

S'llPJJLAUOH
At the hearing; -the ·parties· stipulated as follows:
The citations and notification of
proposed penalty were served upon . the
Respondent.•
' The Respondent timely contested both the
citation• and the proposed assessments of
pena+tY',- . and therefore, the Federal Mine
Safety and Health Review Commission has jurisdiction to hear and decide these matters.
Respondent in these proceedings is Port
Costa Materials Incorporated, a corporation .
And, further, it has products that· enter into
commerce and is therefore an employer subject
to the Act'!
BACIQROUNQ
Port Costa is a light aggregate mining facility in Port
Costa, California. ·
The first of three separate MSHA inspections was conducted
by Inspector Michael Brooks from August 27 through September 9,
1992; the'second was conducted by Inspector ~hur carise>za from
January 7 through January 10~ 1993; the third was conducted by
Inspector . ~rooks fro~ Marc~ . 25 . through March 26, 1993.
The citations/orders issued during ~ose tbre~ inspections
and the resultant proposed penalty assessments there~or were
timely contested by Port Costa and were docketed by the Federal
Mine Safety and Health Review Commission under the docket numbers
listed above .
The decision is so structured so as to review the relevant
evidence in the numerical sequence of the citations. The citations also follow the transcript. The inspections are designated
as Brooks I, Carisoza, and B~ooks II.•.
TRBBSBOLD ISSPBS
Port Costa contends MSHA violated Section 104(a) of the Act
and its Program Policy Manual ("PPM"). Specifically, Port Costa
argues a portion of MSHA's citations are duplicative and should
be dismissed •
.The PPM provides, in part, as follows:

1517

104(•)

Citations an4 ·0r4era

Section -104(a) is a major tool for obtatninq
compliance with the Act, and the mandatory
health or •afety standards, ~les, orders, or
requlations. Violations shall be . cited by
the inspector, qivinq the operator time for
abatement of the violation(&). The citations
shall be issued under Section .1 04(a) or, as
appropriate, under Section 104(d) of the Act.
· Afte~ the inspection, the inspector shall
meet ·with the operator or his aqent to discuss the viqlation.
SeJ>Arate citations sball be issued for:
violations of separate standards on one piece
of equipment; violations of separate standards in a distinct area of a mine; identical
violations on separate pieces of equipment;
and, identical violations in distinct areas
of a mine. For example, if two haul trucks
each ·bave the same violation, there will be
two separate violations cited. Likewise, if
· two distinct areas of a mine have loose rock
in the roof or back~ there will be two separate violations cited.
·Boweyer. where tbere are multiple yiolations
. of the same standard whicb are 9bseryed in
tb• course of an inspection and which are all
related to· tbe· same piece of egyipment or to
tbe·:same · area of tbe mine. sucb multiple yio· 1ations sbould be treated as one violation.
anci one citation should be issued; For example. "Loose roof or ground was observed in
four places along tbe haulagevay between ~
switch and No. 4 X-cut" or• "At the· crusher
power control panel. insulated busbinas. were
not proyideci where insulated wires entered
fiye of the metal switch b9xes." (Ex. R-2).
(Emphasis added.)
Port Costa contends that there are four separate "areas" of
its t•cility as that term is used in the PPM. Port Costa identified the four areas of its plant as the quarry, prep plant,
kil~, and load out.
(Exhibit R-1 shows the areas.)
Port Costa further asserts the term "area" should be defined
in its usual common sense dictionary manner, namely, "a particular extent Qf space or· surface or one serving a specific function; the scope of a concept, operation, or activity (citing
Webster's Dictionary}.

1518

Prep Plant: This plant is a sinqle interlockinq system
consistinq of 30 conveyor belts that feed, crush, screen, and
recirculate material.-- ..If a sinqle belt stop~, the entire · system
shuts down. Therefore, Port Costa arques the Prep Plant is a
distinc~ and separate area of the plant.
(~. 729).
Eiqht
citations involve the absence of - quar~s in the Plant. These
citations are numbered: 3913806 ,. 3913807, 3913808, ·3913809,
3913810, 3913812, 3913813, and 3913815. Each of these citations
constitutes multiple violations of the .same standard. Therefore,
it is arqued that only one citation should haye been issued for
the Prep Plant.
Kiln Area: In this area, two citations, numbered 3913817 ·
and 3913818, were· issued. Both citations arose not only out of
a sinqle area but involved the same piece of machinery. It is
claimed .these citations are duplicative and violate Section
104(a) of the Act.
·
Load out Area: In this area, citations numbered 3913824,
3913825, 3913826, 391,827, 3913832, 3913834, 3913835, and 3913838
were issued. · Each of the citations in this area · involves the
alleqed inadequacy of machine quards. Therefore, Port Costa
arques that only a sinqle citation should be . is~ued • .
Also, in the load-out area three additional citations were
issued. Those are numbered 3913828, 3913829, and 3913837. Each
of . these citations involves a violation of 30 c.F.R. S 56.12032.
Discussion
-Port Costa's arquments lack merit for several reasons. The
operator would have the Commission dismiss or combine .what it
claims are duplicative violations of the same standard· on the
same piece of equipment or :.in the same area .o f the mine. such a
dismissal would conflict with Section llO(a) of the· ·Mine Act
which provides that "each occurren.c e of a violation. of a mandatory health or safety standard may constitute a separate offense." 30 U.S.C. S 820(a). Tazco. I'nc., 3 FMS~C 1895, 1897
(Auqust 1981); Spurlock Mining Company. Inc., 16 FMSHRC 697, 699
(April 1994).
I aqree with the Secretary that MSHA's "qroupinq" represents
a reasonable and lawful exercise of the Petitioner's prosecutorial discretion under the Act. It balances in a practicaJ>le manner
the need to identify and seek the correction of ~he various h~z~ .
ards disclosed during an inspection with an avoidance of needless
and redundant paperwork.
·
The thrust and purpose of the policy is to focus upon the
individual and discrete hazards presented at;. the worksi te.. Such ·
particularity and specificity in the issuance of citations is
required under Section 104(a) of the Act. That statutory re-

1519

quirement, as well as the Petitioner's grouping policy, further
serve the obvious and beneficial purpose of identifying through
the citation- proces-s the individual and discrete abatement efforts needed to eliminate the presented hazards.
..

.

If, for example, ma9hine qua+ding haz~ds are present on two
separate machines, two separate quarding efforts will be required
to eliminate the hazards. This is so whether the quarding viola~
tions are identical in patur~ (and therefore violations of the
same standard) _or are different in nature _(and th~refore violations of diffe~ent standards). Similarly, if two. different types
of quarding violations are presented on one machine, two separate
types of abatement effort will be required to eliminate the two
different hazards. on the other hand, if identical hazards (and
therefore multiple violations of the same standard) - are present
on the same machine, the same type of abatement effort on the
same machine will be required to eliminate both hazards, and little purpose would be served through the issuance of multiple citations ~equiring the same abatement. effort. The same analysis
is equally ·applicable in the cas_e of the same or different areas
of the mine facility. The same effort in the same area is but
one abatement effort. Different efforts in ' the same area remain
two abatement efforts.

The Secretary has .properly applied his own grouping pol.icy
wi th respect to the citations i nvolved in this proceeding.
In sdm, penalties may not be eliminated because the Mine Act
requires that a penalty .b e assessed for each violation. Fu+ther,
I decline ·to dismiss or combine the citations herein .

SIGl!XPICAN'f AND SQBSTABTIAL
Whether a violation is S&S will be discussed in the citations where S&S is alleged-. In such circumstances, the Judge
will follow the existing case law.
·
The Commission has ruled that an S&S violation is a "significant and substantial" violation described in -Section 104(d) of
the Mine Act as a violation "of such natu.r e as could significantly and substanti ally contribute to the cause and effect of a coal
or other mine safety or health hazard." 30 C. F.R. § 814(d) (1).
A violation is properly designated significant and substantial
"if, based upon the particular facts surrounding the violation,
there exists a reasonable likelihood that the hazard contributed
to will result in an injury or illness of a reasonably serious
nature." Cement Divisi on, National Gypsum co ., 3 FMSHRC 822, 825
(Apr~l

1981).

In Mathies Coal Co ., 6 FMSHRC 1, 3-4 (January 1984), the
Commission e xp l ained:

1520

In order to establish .·that a violation of a
mandatory safety standard is significant and
substantial-under Hational Gypsum the secretary of Labor must prove: (1) the Underlyinq
viol~tion of a mandatory safety standard; (2)
a discrete safety hazard--that is, a measure
of danqer to safety--contributed to by the
violation; (3) a reasonable likelihood that
the hazard contributed to will result in an
injury;_and (4) a reasonable likelihood that
the inj\¢y in question will be of a reasonably serious nature.
In United States Steel Mining Company. Inc., 7 FMSHRC 1125,
1129, the commission stated:
We have explained further that ~e third
element of the Mathies formula "requires that
the ·secretary establish a reasonable . likelib.2.QSi that the hazard contributed to· will result in an event in which there is an in~
jury." U.S. Steel Mining co., 6 FMSHRC 1834,
1836 (Auqust 1984). (Emphasis in oriqinal).
The question of whether any particular violation is significant and substantial must ·be based on the ·particular facts surroundinq the violation. Secretarv of Labor y. Texasgulf. Irie.,
110 PMSBRC 498 (April 1988f; · Youqhioaheny & Qbio Coal Company,
9 PMSHRC 2007 (December 1987). In addition, . .any determination .of
the significant nature , of a violation must be made in the context
ot continued normal mining operations. Notional Gypsum, . supra,
at 239. Halfway. · IDQ., 8 FMSHRC 8, 12 (January 19"86); U.S. ·Steel
lining co., 7 FMSHRC supra, at 1130 (Auqust 1985).
As hereafter noted, the S&S allegations in some citat~ons
have been stricken. This occurred because the Secretary's expert
witness was of the opinion that an accident was "unlikely." such
an opinion eliminated the S&S designation. Further, surroundinq
facts do not rise to the level of establishinq an -S&S violation
in the. absence of expert testimony.
BROOgs I INSPBQTIOHS

Micbae.l . Brooks, an MSHA federal mine inspector, is stationed
in the Vacaville; California, office. (Tr. 102).
In Auqust 1992, Mr. Brooks inspected Port Costa.which is
located in contra Costa county, California. (Tr. 104). Upon
arrivinq at the ·p lant, he was met by Lee Allen, foreman - Production Manager, and Martin De Toro, Jr., miners' representative.
(Tr. 106-107).
.

1521

Pocket No. WBS'l' 93-101-K

;.

-- citation No. 3113802

This citation alleges a violation of 30 C.F.R. S 56.14130(g)
which, in pertinent .part, ·states that "seat . belts shall be worn
by the equipment operator" ••••
Inspector Brooks observed that an employee was not wearing
his seat belt while pushing material with a dozer. He was working in the clay.~storage area. (Tr. 112).
·The equipment operator acknowledged he knew .he was to wear
his seat belt. Manaq~ent · also instructed the dozer operator to
wear his seat belt.·
·
Inspector Brooks believed that an. injury. was unlikely, but a
fatality could occur. such a fatality c~uld result. 'f rom a head
inju;ry. (Tr. 123, 127) •
·
CIVIL PINAL'l'Y ~I'l'BBQ_ .

The operator's negligence should be considered "moderate."
The company offered no mitigating circumstances why itsequipment
operator was not wearing a s~at belt,
Gravity should be considered "low" s!:nca an accident was
unlikely »ecausa the dozer was operating on flat, ·non-elevated,
fairly smooth roadways. (Tr. 242-243). .
·
Port Costa is entitled to statutory good faith since it
promptly abated the violative conditions in all Brooks I citations •. Abatement will not be discuss.a d further but it is considered in assessing all Brooks I citations.
Discussion

Port .Costa contents (Brief at p. 7) that it is not liable
since the company's Safety and Procedure Manua1 requires all
employees to wear seat belts. Therefore, any violation of MSHA
regulations is beyond the operator's control.
·
Port Costa's argument is RBJBC'l'BD.
The Commission and various appellate courts have ·recognized
that the Mine Act (as well as its predecessor, the coal Act)
impose liability without fault. Asarco. Inc. - Northwestern
Mining v. FMSHRC and AMC, 8 FMSHRC 1632. (1986), 868· F.2d li95,
1197-1198, 10th Cir. 1989; Western Fuels Utah. Inc~. v. FMSHRC,
870 F.2d 711~ D.C.C.A. 1989; Bulk Transportation Services, 13
FMSHRC 1354 (September 1991) .
.

1522

on the credible . evidence, Citation No. 3913802 is Al'PIRKED.
Docket No;.· WBS'l' 93-108-H·
citation No. 3913803
This citation alleges an s&s· violation of 30 C.F.R.
The regulation
provides:
·

S 56.14107(a) relating to moving machine parts.

s 5~.14107

Hoving machine parts.

(a) Hoving machine parts shall be guarded
to protect persons from contacting gears,
sprockets, chains, drive, head, tail, and
takeup pulleys, f ly-whe.e ls, couplings,
shafts, fan blades, and similar moving parts
that can cause injury.
Inspector Brooks lssqed this citation when he observed that
the self-cleaning tail .pulley on the No. 5340 ·conveyor was not
guarded. (Tr. 139, 140). Production Manager Lee Allen identified the conveyor by number.
·
The equipment was in · the scalping tower area of the kiln·
deck. · The ~xposed tail pulley .was 2.5 to 3 feet from the work
area. Mr.' Brooks did not see any employees in the area; however,
any employees in the plant would be exposed to the h~zard.
The Inspector considered an injury was reasonably likely
since access to the movinq parts could be gained by the spillage
pile. contacting exposed parts and resulting injury was reasonably likely.
A self-cleaning tail pulley cleans itself of foreign material • . T~ere are steel flutes on . the pulley.
A worker could
contact the pinch points and become entangled. An amputation
could result. The conveyor was 36 inches wide. fTr. 144).

Mr. Brooks could not say if the conveyor was running but the
company representative did not deny that there was access to the
exposed parts. Access could be gained by climbing up on the
s~illage pile or going under the tail pulley.
A Bobcat usually moves the spoil· pile.
It was stated iri Mr. Brooks' notes that the company should
have known of the violation. The condition was terminated by
guarding.

1523

Inspector Brooks opined the violation was S&S because an
injury was reasonably likely and. there was . exposure to a permanently disabligg .. injury.
Since this condition was open and obvious, ~he operator's
neqliqence should be considered "moderate." . The co~pany . did not
·present any evidence to justify low neqliqence.
· ·Access to the conveyor ~an be by the spillaqe pile. In view
of 'this fact, qravity should be considered "hiqp" since entanqlement with unquarded machine parts can be permanently disablinq,
such an entanqlement can also cause severe injuries includinq
amputation of an arm. It could also have been abated by removinq
the spillaqe.
The evidence is essentially uncontroverted.
3912803 is ·APPIRMBD.

Citation No.

Docket No. WEST 93-109-M

citation No. 3?13804
This citation alleqes a violation of 30 C.F.R. S 56.12028.
The requlation provides:

S 51.12028 T•atinq qroun4inq ayateas.
continuity and resistance of qroundinq
systeinS shall be tested immediately after
installation, repair, and modification; and
annually thereafter. A record of the resistance measured durinq the most recent tests
shall be made available on a request by the
Secretary or his duly authorizeq
representative.
Inspector Brooks issued this citation when he learned from
Lee Allen that the electrical system had not been tested since
September 1990 (the citation was issued on Auqust 31, 1992].
This was the. last record Inspector Brooks saw. (Tr. 166). Testinq must be done annu~lly. (Tr. 167).
The hazards involve electrical shock. Most plants are 480
volts A.c·. Inspections are required annually due to the harsh
environment of mininq.
~·
· Inspec~or Brooks considered that an injury .was unlikely.
However, if a fault occurred, an accident could possibly be
fatal·.

1524

Ali issue arose in connection with this citation as to
whether ·another MSHA inspector indicated the electrical system
had been tested... in--.January 1992.
(Tr. 178-182).
Th~ above evidence is not persuasive since the regulation
req\iire$ that a record of testing shall b8 made available to the
secretary or his representative.

Under the conditions noted in the requlation and annually an
operator in the. reqular course of business should test the
grounding systems: - Failure to do such testing and failure to
present evidence of such testing indicates the operator was moderately negligent.
Inspector Brooks considered that what he saw from the previous records and in view of the condition of the mine, he believed it unlikely that an accident could occur. (Tr. 168-169).
However, if a fault did occur, the result could be a fatality.
In view of the ultimate possibilities, I consider the gravity to
be "hiqh. "
on the credible evidence, Citation No. 3913804 is Al'PIRKBD.
J>ooht NO• UST 93-108-K
citation .No. 3913805 ·
This citation alleges an S&S violation Qf 30 C. F.R.
S 56.12035. The requlation provides:
S 56.12035

waatberproor lamp sockets.

Lamp sockets shall be of a weatherproof.
type where they are exposed to weather or wet
conditions that may interfere with illumination or create a shock hazard.
Inspector Brooks observed that a 110-volt A. c. light did not
have a weatherproof type lamp socket and it was exposed to the
outside weather conditions. (Tr. 183). The light in the vicinity of the head pulley 2300 conveyor. was used on the night shift
to illUlllinate the hopper area.
The light was not permane~tly fixed and an electrical shock
was a reasonably likely hazard . A fatality could occur. Morning
fog frequently occurs in this area. The operator should have
known of the condition but no mitigating circumstances were
l>resented.
This condition was open and obvious . Accordingly, the
operator's negligence should be considered "moderate . " There

1 5 25

were no mitiqating circumstances presented to reduce the negliqence ~o "l~w."
._... -··-· .. -- ·- - .
..,..
.
Since an electrocution could occur, gravity should be considered _." hiqb,." although KSHA does not contend the light was not
grounded.

Qi19'Jl.'iOA
Port Costa contends the cited area was not an outdoor faci'lity but was· under a roof.. (Tr. 759; Ex. R-4) • As a result, a
waterproof light fixture was not necessary.
I disagree. Morning fog often occurs in this area and
weatherproof sockets are required where there is exposure to
weather or wet conditions.
Citation No. 3913805 is APPIRHBD.
Qooktt lo. 13-108-X

Citation 10. 391380§
This· citation alleqes an, s's violation of 30 c.F.R.
S 56.14107(a) (Moving machlne parts, sypra).
In tlte Prep Plant, Inspector Brooks· observed that the bead
pulley and the keyed shaft equipped on the No. 3110 conveyor were
not quarded. (Tr. 194). The unguarded part of the head pulley
was located on the nortb ,side of the conveyor. The hazards were
68 to 78 inches above .the walkway level. A walkway provided access to the hazards.
·
The hazards were moving machine parts. An accident could
occur if employees reached into the hazard areas and were pulled
into the conveyor • . Mr. Brooks believed that a permanently disabling injury could occur. The ·company should have known of this
condition and no mitigating circumstances were __ presented.
Inspector Brooks considered this to be -an S&S violation
because a permanently disabling injury was reasonably likely to
happen to an employee. (Tr. 196-202).
The head pulley and key shaft were in plain view. · · In the
absence of mitigating circumstances, I concur with the Inspector's opinion that the operator's negligence was moderate. No
mitigating circumstances were involved. Exposure to moving
machine parts i .n volves high gravity.
On the credible evidence, Citation No. 3913806 is AFPIRMBD.

1526

Docket No. !BS'l' 93-108-H
·· --¢Itation No. 3913807 . .

This citation alleges an S&S violation of 30 C.F.R.
S 56.14107(a) (Moving machine parts, supra).
In the Prep Plant, the bottom side of the tail pulley on the
No. 3315 conveyor was not properly guarded. This exposed a pinch
area measured to be 6 feet 7 inches . (79 inches) above the catwalk. The hazard .of the pinch point area is where the conveyor
meets the tail pulley. The hazard could be contacted as it was
immediately adjacent to.the walkway. (Tr. 205).
In Inspector Brooks' opinion, ·an injury was reasonably likely because of employee exposure to the pinch areas. In addition,
such an injury could be permanently disabling and could involve
an amputation.
This was an S&S violation because of the expos~re. Employees travel through the area on a regular basis . and there is
access to the hazard.
The tail pulley was in plain view and the operator's .negligence is considered "moderate." Exposure to moving machine parts
involves high gravity due to the potential for severe injury.·
On tlie credible evidence, Citation No .- 3913807 is APJ'IRMED.
Qocket No. JBB'l' 93-108-K
Citation No~ 3913808
§

This citation alleges an s&s violation of 30 c.F.R.
56.14107(a) (Moving machine parts, supra). ·

Inspector Brooks observed the head and drive _pulleys on the
#3260 conveyor were not properly guarded. There was a 26- and
12-inch horizontal measurement from the north and south side on
the walkway to the pinch hazard area.
There was a guard on the north side, but it should have been
extended since the pinch area rema-ined exposed. There was no
guard on the south side of the pulley. workers had access to the
north and south sides of the pulley. · The distance from the walkway to the unguarded drive pulley was 36 inches.
The head pulley was about 65 inches above the ground; the
height of the he.a d pulley on the· south side would be basically
the same.

1527

Inspector Brooks would expect permanently disabling injuries
such as amp~~a~!Qns. .t..o. occur. Because of the access and exposure, such an accident was reasonably lik~ly and an employee
could be permanently disabled. The criterion is that an accident
was rea~onably likely. Further, it would involve lost work days
or restricted duty.
·
The operator,' s negligence is "moderate."
The unguarded
condition was obvious. Exposure to moving machine parts involves
high gravity du.e to the potential for severe injury.
on the credible evidence, Citation No. 3913808 is APl'IRKBD.
Docket No. WBST 93-108-M
Citation No. 3913809
§

This citation alleges an S&S violation of 30 C.F.R. -·
56.14107(a) (Moving machine parts, supra).

Inspector Brooks issued this citation . when he observed the
No. 3245 conveyor in the Prep Plant was not properly guarded. .
The bottom side of the tail pulley was exposed and the pinch area
was 32 inches above the walkway level. Employees use this area
on a regular basis for observation, maintenance, and clean-up.
Due to the exposure of workers, Mr~ Brooks- considered that
an injury'was reasonably likely and such an inju.r y could be
permanently disabling. ·
·
This condition was open and obvious.
gence should be considered "moderate."

The operator's negli-

on the credible evidence, Citation No. 3913809 is AFFIRMED.
Docket No. WIST 93-108-M
Citation No. 3913810
§

This citation alleges an S&S violation of 30 c.F.R.
56.14112{b). The regulation provides:
S 56.14112· construction an4 maintenance or
guards.
(a) Guards shall be constructed and
maintained to-(1) Withstand the vibration, shock, and
wear to which they will be subjected during
normal operations; and

1528

. "{2) . Not create a hazard by their use.
.

.

· (bf .. GuarciS.-shall be securely in place
while machinery is being operated, except
when testing or making adjustments which
cannot be performed without removal of the
guard.
·
·
·In ·the Prep Plant Inspector Brooks observed that a door
acting as a guard-})ad been removed. The guard appeared to be a
hopper over a screw conveyor with a door to open for observation.
The absence of the door exposed a rotating screw which was

17 inches behind the missing door and 24 inches above the walkway
level. (Tr. 261). A worker's hand could enter the two-foot

opening and his hand could be mangled or amputated. An employee
.d id not know why the door had been removed but it had been off
"over the wef;tkend." (Tr. 264) . The door could serve as a giiard
but it was not in place.

Based on bis experience, Mr. Brooks considered the violation
He observed employees in the area. He further believed
an injury was reasonably likely and such an injury could be permanently ~!sabling.

"S'S·"

The operator's negligence is moderate. A maintenance program could have corrected the violative condition.
Gravity could be considered "high" since a rotating screw
·could cause disabling injuries.
On the credible evidence, Citation No. 39138iO is AJTIRMBD.

l>OcJtet Bo• DST 93•109-K
citation 119, 3913811

-.

This citation alleges an S&S violation of 30 C.F . R.
S 56.11012. The regulation provides:
S 56.11012 Protection for openings around

travelvays.

·

Openings above, below1 or· near travelways
'through which persons or materials may fall
shall be protected by railings, barriers, or
covers . Where it is impractical ·to install
such protective devices, adequate warning
signals shall be installed .

1529

. . In . ~e Pr.ep Plant area the No. ·3470. conveyor moves on its .
track • . For .:_~lCLtee.t_ there is a 10-inch-wide opening between the
rat.ls. There is minimal. lighting in ·the ~rea. The openings are
10~ to ·. 15-feet deep.· t.ee Aµen stated there wer• workers in the
area· on . a regular· basis·. (Tr. 275).
Mr.. Brooks opined that an injury was reasonably likely and
lost workdays or restricted duty could result.
.

.

.

· ·The , operatpr's negligence was mc;>derate.
open. and : obvious for 110 feet •. _·
.

This condition was

Gravity should be considered "moderate" since lost workdays
or restricted duty· could result.
on ·t he credible evidence, ~itation No. 3913811 is APl'IRHBD.
Docket No. 1!BST 13-109-K

citation No. 3913812 .

.

:i.

.

This citation alleges an S&S violation of 30 C.P.R.
S 56.14107(a) (Moving maqhine parts, supra).
In the Prep Plant the head pulley and drive pulley on the
pellet silo No. 1 feeder wer~ not quarded properly. The head
pulley did not extend . back. far enough to cover the pinch areas.
On the drive pulley, the back side .was not guarded; it was 44
inches from the drive-pulley walkway to ·the pinch points. The
pulleys were 64 inches above the walkway. .Workers using the area
were exposed on a regular basis. · (Tr. 288-290).

Mr. Brooks indicated an injury was reasonably likely. He
believed any ·accident would be serious. Accordingly, he concluded the violation was · "S&S."
The operator's negligence was moderate. It should have
known the existing guards were insuf.~icient. ··
Exposure to moving machine parts .involves a situation of
high gravity. such parts have the potential to cause a permanently disabling injury.
on the credible evidence, · Citatio~ No. 3913812 is APPIRKBD.
Docket No. WIST 93-109-M
Citation No. 3913813
§

·

This citation alleges an S&S violation of 30 C.F.R.
56.14107(a) (Moving machine parts, supra).

1530

In the Prep Plant the head pulley and drive pulley: on the
pellet silo No. 2 feeder No~ 3735 was not guarded properly. The
guards on the h@~d __pulle.y did not extend back ·far enough on ..the
north and south sides ~o cover the pinch areas. The guard on the
drive p~lleys did not cover ~e pinch points. It was 45 inches
to the bottom side and 64 inches to ·the top. of the pinch points.
The conditions on No. 3735 and No. 3725 were comparable.
Guards were within one to two inches of covering the pinch
points. The configuration was the same on both sides. It was 36
inches from the wa-lkiDCJ level to the pinch _points. - On the south
side there was a 19-inch reach to the hazard; the distance on the
north side was 15 inches. (Tr. 304-307).
Inspector Brooks considered the violation to be .s&s. · If the·
condition was not corrected it was reasonably likely that an accident could occur. Amputation could result if an accident occurred. Workers use this area to go from one side to the otl)er.
There are 42 workers at the plant.
The operator's neg~igence is moderate as the inadequate
guards were_obvious. Gravity is "high" since entanglement in
moving machine parts can cause disabling injuries or an
amputation.
on ·the. credible evidence, Citation No. 391·3 813 is U19IRXBD"
. Docket No, UST 93·-101-11
Citation No• 3?13aa•
This citation alleges an S&S violation of 30 C.F.R.
S 56.12030. The regulation· provides:
S 56.12030 correction of dangerous
conditions.
When a potentially ·dangerous condition is
found it shall be corrected before equipment
or wiring is energized.
Inspector Brooks observed several exposed energized conduc-tors at pellet ·silos No. 1 ·and ·No. 2. (The wires were not terminated at the ends or the power was not ·off to eliminate the voltage hazard.) One such exposed conductor was four to five feet
off the ground. Mr. Brooks determined the power with a voltmeter; it was 110 volts. ' Electrocution is possible with an exposed
energized conductor especially if moisture, fog, or rain are
present • (Tr • 3 2 2-3 2 3 J • _

1531

Based on the facts he found, Mr. - Brooks concluded an injury
was reasonably likely. FUrther, based on his .experience, such an
injury could. be-- f a-ta-1.·
The operator's negligence was moderate·. This condition
could have been discovered. Gravity was high since a fatality by
electrocuti9n could occur.
On the credible evidence, Citation No. 3913814 is Al'l'IRXBD.
Pocket No, JflST 93-109-K

citation No. 3913815
This citation alleges an S&S violation of . 30 C.P.R.
The regulation provides:

s 56.14112(b).

S 56.14112

Construction an4 maintenance of

guards.

(b) Guards shall be securely in place
while machinery is being operated, except
when testing or ·,making adjustments which
cannot be performed without removal ~f the
guard.
In the Prep Plant Inspector Brooks observed that .the head
pulley on'conveyor No. 3695 was not properly guarded. (Tr . 333).
There was a guard within inches of the head pulley but it did not
cover· the pinch: points. The distance from the ground to the
pinch points measured 48 inches. The pinch points were adjacent
to the walkway and not recessed. At the west side there had been
a . guard. Part of a guard .was found on the walkway; it was replaced in five minutes. Mr. Brooks was told that workers come
into this area once a shift. (Tr. 337).
Mr. Brooks considered an injury was reasonably likely and
employees could become entangled and suffer severe injuries •
..

The operator's negligence was moderate as the unguarded condition was open and obvious. Gravity was high since exposure to
unguarded equipment can result in severe and disabling injuries.
on the credible evidence, Citation No. 3913815 is APPIRXBD.
Docket No. WEST 93-109-M
Citation No. 3913816
This citation alleges an S&S violation of 30 C.F . R.
56.9200(d). The citation was issued as an imminent danger
order under Section 107(a) and as a Section 104(a) violation.
§

15 3 2

The -regul~tion provides:
. --· . .
S s,.1200 Transporting persona.
(d) outside cabs, equipment operators'
stations, and beds of mobile equipment, except when necessary for maintenance, testing,
or training purposes, and provisions are made
for secure travel. This provision does not
apply t~ ~ rail equipment.
Inspector Brooks observed a front-end loader traipee riding
on the outside of the cab of a 966 E front-end loader in the
quarry area. He was on the level where you enter the cab. (Tr.
344).

James Shellhorn, driving the loader, was instructing the
trainee (Ramon Deltaro} in its operation. Production Manager Lee
Allen was upset over the situation and the trainee stated he knew
no one should ride on the outside of the cab. · The trainee was
not wearing a harness but was riding the loader for a short period of time in a large flat area of the quarry. The imminent danger order was terminated in five minutes.
In Mr. Brooks' opinion, it was highly likely the trainee
could . be killed by being thrown eight to ten feet to the ·ground.
'

. The operat~r's negligence should be considered "high". The.
trainee knew he was not supposed to ride on the outside o_f the
cab. The cab operator himself should have known of such a prohibition. Gravity should be considered "high" since a fatality
could occur under those circumstances.
Discussion
Port Costa states its manual speqif ically prohibits s~ch
action of its employees. This argument was previously discussed
and it is again rejected.
The operator further argues that Section 107(a) defines an
imminent danger as a "condition or danger that cannot be immediately stopped or arrested." Therefore, since Inspector Brooks
ordered the employee to stop riding on the vehicle the classif ication of, this as an "imminent danger" was improper.
I disa_g +ee. Port Costa ha.s misread the Mine Act .
3(j), 30 u.s.c. S 802(j), of the Act states:
(j) "Imminent danger" means the existence
of any condition or practice in a coal or
other mine which could reasonably be expected

1533

Section

to cause death· or. ·serious physical harm befbre--suon· -condition· or · practice can . be
abated:
·

. ,.

On ·t he credible evidence, Citation No. 3913a,l.6 is Al'•IRHBD.

Pocket 110. JDUIT t3-10t~K
.C itation 110, 3?13817
.

.

This citation alleges an S&S violation of 30 c.F.R.
S 56.14.1 07 (a) (moving .machine 'p arts, supra).
Inspector .·B rooks observed that the Bull Gear and the Pinion
Gear on. the rotary kiln were not quarded as required. (Tr • . 357).
.
The cylindrical kiln which rotates was lQO feet long and
several feet in diameter. Mr. Brooks did not know the rotating
speed of the kiln • . The hazard was the exposure to the Bull and
Pinion gears which meet 36 inches above th~..walkway. Persons
coul4 be pulled into the hazard by the gears. A walkway with a .
railing was adjacent ~o the Bull Gear.
Since the machine is serviced every two days, it is likely
that an accident could occur. However, the rarea was roped off • .
(Tr. 36Q) ~
.
Th~ dperator's negligence was "moderate" since .the unquarded
gears should have been observed and corrected. Gravity is high
since entanglement with moving machine parts can cause disabling
injuries or an amputation. (Tr. 368).

On the credible evidence, Citation No. 3913817 is Al'•IRKBD.
DooJc•t 110. WIST 93-109-11

citation 110. 3?13818

This citation alleges an s&s violation of 30 -C.F.R.
S 56.14112 (b) •. The requlati<?n provides:
S ss·. 14112
CJQar4a.

construction an4 aaintenanoe of

(b) Guards shall be securely in place
while machinery is being operated, except
when testing or making adjustments which
cannot be performed without removal of the
guard.

1534

In the Kiln Deck area, Inspector Brooks observed that the
guard for . the DC driv~ . o~~put shaft was lyinq on the walkway.
The shaft is located . at the Kiln Bull qear area. Maintenance is
required around this area every two days.
·
The unguarded portion of each shaft measured 24 inches; the
shaft was 30 inches immediately above the walkway. (Tr. 365,
366; Ex. P-2).
The Inspector believed an acci'dent was reasonably likely and
it could be a seriQus injury.
The operator's negligence was "moderate" · since the unguarded
gears could have been observed and corrected. Gravity was high
since entanglement with .an unguarded shaft could cause serious
. injuries.
·
·
Port Costa's Witness Lee Allen indicated the DC. Drive output
was 10 or 12 feet north of the bull gear for the rotary kiln. ·•:
The guard was lying next to the shaft. " 'This was the guard for
the regular drive motor.
On the uncontroverted evidence, Citation No. 3913818 is .
Al'PIIUIBD.

Docket No. JBST 93-109-K '
Citation No, 3913819

This citation alleges an. S&S. violation of 30 C.F.R.

S 56.11002; The regulation provide~:
S 56,11002

Handrails and ·toeboards,

crossover~,:· elevated walkways, elevated
ramps, and stairways shall be of substantial
construction· provi.d ed with handrails, and
maintained in good condition. Where necessary, toeboards shall be provided.
·-

In the Load Out area, no hand railings were provided behind
the No. 5385 tail pulley; about 39 inches of railing was 'missing.
The walkway is about 80 feet from the ground level . (Tr. 374).
The Inspector believed an accident was unlikely because this
was an isolated area . However, if a fall occurred, it could be
fatal. (Tr. 376).
The operator's negligence was "moderate" since this condition could have ·been seen and corrected . · Gravity is "high" since
a worker could fall 80 feet.

1535

The company witness Lee Allen, testifyinq for the company,
indicated that at this point the tail section of the No. 5385
conveyor · and~ the .. tai-r pulley come· up throuqh the .walkway. A per- .
son could not qo over the edqe. Where the conveyor protruded up
to the walkway deck level there was no handrail. The citation
was terminated .when the operator installed a handrail. (Tr.
795). This .is not av~ traveled area. (Tr. 796).

Discussion
The inspec~or opined that an accident was unlikely.
of this fact, the S&S alleqations are SDZCltD. ·

rn view

Mr. Allen's testimony fails to establish a defense. Even
thouqh a portion of the conveyor and the tail pulley come up
throuqh the walkway "railinq," apparently this did not exist at
all times.

On the credible evidence, Citation No. 3913819 is Al'FIRKED.
Docket No. WEST 93-109-K

Citation No. 3913820
§

This citation alleqes an S&S violation of 30 c.F.R.
56.1420l(b). The requlation provides:

'S 56.14201 conveyor start-up· varninqs,
(b) When the entire lenqth of· the conveyor
is not visible from the startinq switch, a
system which provides visible or audible
warninq shall be installed and operated to
warn persons that the conveyor will be
started. Wi~hin 30 seconds afte~ the warninq
is qiven, the conveyor shall be started or a
second warninq shall be qiven. ·
Inspector Brooks found that the startup a1arm for the
No. 5575 conveyor was not functioninq as required. The conveyor
started without soundinq an alarm. The operator said the alarm
was not operatinq. It was, in fact, inoperable. (Tr. 379).
Inspector Brooks opined that, because of the confined space,
an accident was unlikely.
.(Tr. 381) • However, workers could
fall into the conveyor and an amputation could occur. When the
alarm was installed, it could not be heard the lenqth of the
conveyor.
The operator's negligence was "moderate"; the company could
have seen and remedied this condition. Gravity is "high"
because a fatality could result.

1536

piaouaaion
Port· costa- ·arguea· that its daily inspection report requires
an examination of the start-up alarm. (Brief . at 9). Since it
was not mentioned in the report nor known to the company repre- .
sentative Port Costa could not have been aware of the violation.
This argument was raised in connection with Citation No. 3913802,
supra, and it is again R&TBCTBD. In short, the Mine Act imposes·
strict liability.
Inspector Bro~ks testified that an accident was unlikely.
This testimony fails to support- the S&S allegations and that
portion of the Citation is S'!RICKBN.
Citation No. 3913820, .as modified, is APPIRMBD.
Pocket No. WEST 93-109-M
-Citation No. 3913821
This citation ·alleges an S&S violation of 30 C.F.R.
The regulation provides:

S 56.12025.

S 56.12025

Groun4illq cirouit enoloaurea.

All metal· enclosing or encasing electrical
'circuits shall be_grounded or provided with
equivalent protection. This requirement does
not apply to battery-operated equipment.
Inspector Brooks found that the 440-volt A.C. drive motor on
the No. 5810 conveyor was not properly .grounded. (Tr. 385). The
•otor was a three-phase 7.5 H.P., 440 VAC. The cable size was a
three-conductor, size 12.. Mr. Brooks did not test the equipment
but he indicated there was no ground conductor.
The Inspector believed an accident was unlikely but an
injury could be fatal if there was a fault.
-Port Costa should be considered "moderately negligent" as it
should have ~own of the violative condition. Gravity should be
considered "high" since an elect~ocution could occur.
Discussion
Port Costa argues (Brief at 8, 9) that the Inspector did not
test or examine the motor to determine if it was grounded. (Tr.
798).

I agree. Mr. Brooks did not test the motor but he visually
ascertained it was not grounded. He stated, "There was no ground

1537

conductor equipped at the motor. It was using a size 12-3 cable
with no ground con~~~~~r and -no conduit."· (Tr. 385).
·- - -···· . .
The operator was negligent; the condition could have been
discovered and remedied. The gravity should be considered "high"
since there was potential for a fatality.
·
Undl\r the circumstances here, Inspector Brooks believed an
accident was "unlikely."· In view of such evidence the S&S designation is STRXCKBH.
The citation, as modified, is UTXRllBD •.
Docket No. WIST 93-109-M
citation No. 3913822
§

This citation alleges an S&S violation of 30 C.F.R . ..
56 •.12041. ·The regulation provides:

s 56.~2041

Design of switches a~«J... starting

!>oxes.

switches and starting boxes shall be of
safe desicpi and capacity.
Inspector Brooks found the disconne~t breaker for the · container filler conveyor was not functioning. The -handle/switch
was broken off. The voltage inside the box was 440. The conveyor was not operating since the disconnect switch had disconnected the power. The breaker itself was broken. (Tr. 389,
390).
An accident was reasonably likely to oc.c ur and a fatality
could result. If a person put a lock on the outside of the box,
n·o one would know the handle was broken.

The operator's negligence should be considered "moderate"
since it should have known the breaker switch was broken. Gravity should be considered "high" since a fatality could occur.
(Tr. 392).
Company Representative Allen testified the conveyor did not
have a number. (Tr. 799).
The switch was broken off inside the box.
reported to management.

It was not

Exhibit R-5 was identified as Port Costa's lockout
procedures.
On the uncontroverted evidence Citation No. 3913822 is AFFIRMED.

1538

~C!'JE•t

No, WBS'l' 93-109-K

Citation No • .39·1 3823
This citation alleges an s&s violation of 30 C.F.R.
The regulation provides:

S 56.12030.

s 56,12030

correction . or dangerous
conditions.
·

When a potentially dangerous condition is
found it shall be corrected before equipment
or wiring is energ~zed.
Inspector Brooks observed several exposed bare wires in the
110-volt A.C. circuit located in the air compressor room.
(Tr.
398). The conductors were exposed because the door w:as off ·the
electrical box . Workers had access to the air compressor room;
electrical shock was the hazard.
Mr. Allen didn't remember if the exposed wires were energized nor .did he recall if Mr. Brooks had tested them for power .
(Tr. 802, 803) .

The operator's negligence is "moderate" notwithstandinq the
fact that the violative condition was in an isolated area. The
condition could have been discovered. The qravity is "hiqh"
since a fatality could occur.
The Inspector believed an accident was unlikely. In view of
this conclusion and the lack of persuasive evidence, the S&S allegations are STRICKBll.
·
Citation No. 391382:3, as modified, is UPIRMBD.
Pocket No. wgS'l' 93-109-K
Citation No. 3913824
§

This citation alleges an S&S violation of 30 C.F.R.
56 . 14107(a) (Moving machine parts, supra).

According to Inspector Brooks the tail pulley of the No.
5537 silo feeder conveyor was not properly guarded. This was in
the Load out Area. The pinch point area was located about six
feet above ground level in a travel area. Workers could be
exposed to an u~guarded tail pulley. (Tr . 40.4) •
The Inspector believed an entanglement was likely if an
accident occurred. In sum, if the condition was not corrected a
disabling a c cident could result .

1539

The op~rator's neqliqence should · be considered "moderate"
since the. vlolat-ive· condition was apparent. Gravity should be
considered "hiqh" since a disa}?linq injury COU:ld occur. ·
On the uncontroverted evidence this citation i~ Al'PIRMBD.
Pocket No. WEST 93-109-M

Citation . No. 3913825
§

This citation alleges an S&S violation of 30 C.F.R.
56 . 14107(a) (Moving machine parts, supra).

In the Load out Area Inspector Brooks issued a · citation
because a tail pulley on the No. 5542 silo feeder conveyor was
not properly guarded. The bottom side of the tail pulley .exposed
pinch points where the conveyor and tail pulley met about six
feet above the groupd. (Tr. 409).
This conveyor was adjacent to the conveyor mentioned in
Citation No. 3913824. A worker could contact the pinch points by
placing a hand into the hazard area. If this occurred, a mangled
hand or an amputation could result.
Mr. Brooks believed an injury was reasonably likely and, as
noted, the injury could be permanently disabling.
I

The operator's negligence should be considered "moderate"
since the violative condition was apparent. Gravity is "high"
due to the potential for severe injury. ·
Mr . Allen indicated the company was cited for the same basic
condition as involved in -the previous citation . (Tr . 806).
In order to terminate the citation, a piece of expanded
metal was put underneath the tail pulley section.
On the uncontroverted evidence, Citation No. 3913825 is
Al'PIRMED.
Docket No. WEST 93-109-K

·citation No. 3913826
§

This citation alleges an S&S violation of 30 C. F.R.
56.14107(a) (Moving machine parts, supra).

In the Load out Area the head pulley and the tail pulley on
the No. 5410 feeder conveyor were not properly guarded . The head
pulley, two feet above the walkway, was not properly guarded on
both sides. (Tr ~ 414) . There were exposed pinch points. The

1 5 40

-

tail pur~ey had a guard but there was no guard .on the b~ttom.
The expoa,e d pinch-·-poi-nts ·were measured at a heiqht of 58 inches
above the floor . Workers in the vicinity have access to the
hazard. An accident could result in an amputation •
. :·· .

Mr. Brooks opined that if the condition were not corrected,
an injury was reasonably likely. Further, the resultinq injury
would be permanently disablinq.

The operat()~*'s neqliqence should be considered "moderate" as
the violative condition was apparent. Gravity was "hiqh" since a
permanently disablinq injury could occur.
Mr. Allen testified for Port Costa that this condition was
terminated by puttinq expanded metal on the .sides of the head
pulley and the bottom of the tail pulley. (Tr. 807, 808). This
area is inspected by a worker in the swinq and qraveyard shifts .
(Tr. 808, 809).

On the uncontroverted evidence, this citation is AJ'PZRKBD.
Doqket No. WBST 13-101-M
citation No, 3913827

This citation alleqes an S&S violation of 3·0 c. F . R.
S 56.14112. The regulation_provides:
S 56.14112

guards.

construction and ~intenanc·e of

(b) Guards shall be securely in place while
machinery is being operated, ·except when .
testinq or making adjustments which cannot be
performed without removal of the guard .
Inspector Brooks testified the head pulley and t~e tail
pulley of the No. 5410 feeder conveyor were not properly guarded.
Pinch areas were exposed 58 inches above the spillaqe pile.
(Tr. 414).
In Mr. Brooks' opinion, an injury was reasonably likely if
the hazard were not corrected. Workers could become entangled by
placinq their hands in the chain and sprocket.
The operator's negligence was "moderate" since the violative
condition was apparent. Gravity was "high" since workers could
become entangled.
Mr. Alle n testified this conveyor was not in operation at
the time of the ins pection .

1541

The old gu~d _h~~ . been damaged and a new one was being fabricated. (.'rr. ·a<>'9, 810) • Mr. Allen. believed the old guard was
inadequate from the . start. (Tr. 810).

Pi•au••ion ·
Mr. Allen's te~timony is uncontroverted that a new guard was
being fabricated. This constitutes "making adjustments• within
the mea~ing of-~e regulation.
..

.

.

On the credible evidence; this -citation is VACATBD•
Pocket No. WBST 93-109-K
. Citation No, 3913828

This citation; alleges an S&S violation of 3.0 C.F.R.
S 56.12032. The regulation p~ovides:

S 56.12032

Inspection an4 cover plates.

Inspection and .cover plates on -electrical
· · equipment arid junction boxes shall be kept in
place at a·l l times 'except during testing or
'repairs.
·
Inspector Brooks issued this . cit~tion when he saw there was
no junction box for the winch motor at the No. 5900 stacker boom.
(The function of a junction box is to furnish access, to exclude
dust and moisture, and to insure conductivity.)
Mr. Brooks considered that severe burns or electrocut~on
could occur. However, he did not consider that an accident would
be likely. (Tr. 428, 429). .
·

The operator's negligence was "moderate" since the missing
junction box was obvious. The gravity was "high" since, if an
accident occurred, a fatality could result.
Discussion

Mr . Brooks testified he did not believe- an accident was
likely. His .testimony and the total evidence fails to confirm
the s&s designation ~nd such allegations are stricken.
Citation No. 3913828, as modified, is AFFIRMED.

1542

Docket No. WEST 93-110-H
''!,. .

~-

---· .. -- citation No. 3913829

This citation alleges a violation of 30 C.F.R.
The reqtilation provides:
.

..

5 ·56.12032

§ 56.12032.

Inspection and cover plates.

Inspec~ion and cover plates on electrical
equipment and junction boxes shal1 be kept in
place at all times except during testing or
repairs.

In the Load Out Area Inspector Brooks observed that three
electrical junction boxes containing energized conductors lacked
covers. The boxes were loca~ed in an isolated area; the workers
did not enter this area on a regular basis.
(Tr. 434, 435) ~·
The operator was -negligent since the missing covers should
have been readily apparent. · The gravity was '!high" since a
fatality could occur.
Witness Allen indicated the area cited was on the same piece
of equipment cited in the previous citation. (Tr. 813).
On the uncontroverte~ evidence, Citation No. 3913829 is
APJ'IRMBD. I
Docket No. JEST 93-485-M
Citation No. 3913830
This citation all~ges a~ S&S violation of 30 C.F.R.
The regu~ati~n provides:

§ 56.11001.

.

.. ..·

S· 56.11001

Safe access •

Safe means of access shall be provided and
maintained to all working places.
Inspector Brooks issued . this citation upon observing that
there were no handrails or walkways leading from the N.o . 5800 to
the No. 5900 stacker boom area . A worker would enter this area
to start the conveyor or rotate the shaker. The elevated area
contained openings and tripping hazards. Access usually was
gained by climbing over openings of the No. 5900 stacker boom.
Due to the hazard, a worker could fall 25 to 30 feet to the
ground. (T~. 4~9, 443).
Willie Davis, an MSHA supervisor, accompanied Inspector
Brooks into the No. 5900 stacker boom area. He would not cross

1543

the open area at the end o·f the walkWay.· · (Tr. 492-493). He
further agreed with
the Inspector's
evaluation·. (Tr. 499).
...-. :. _.. . ·- - . .
.
··\'" -

Inspector Brooks testified an accident was reasonably
likely. Lost workdays or restricted duty could be the result.
(Tr. 442, 443).

The operator's negligence was "moderate" since the violative
condition was apparent. Gravity was "high" since a fall of 25 to
30 feet could r~sult in a disabling injury.

.

.- .

'

on the uncontroverted evidence Citation No. - 3913830 is
APl'IRMBD.

Docket No. WEST 93-435-M
,. citation No. 3913831
§

This citation alleges an s~s violation of 30 C.F.R.
56.11002. The regulation provides:

s 56.11002

Handrails and toel>oar4s.

Crossovers, elevated walkways, elevated ..
ramps, and stairways shall be of substantial
construction provided with handrails, and
maintained in good, condition. Where neees.1sary, toeboards shall be provided.
Inspector Brooks observed there were no handrails provided
·on the elevated walkway of the No. ssoo· conveyor. Also, there
were no handrails on the south outbound side of .the walkway for
about 150 feet in length. _The outbound side was 20·· feet above
·the ground. Employees use . this area on a regular basis.
(Tr . 448).
In Mr. Brooks' opinion, an injury was -reasonably likely if
the violative condition were permitted to continue .
The operator's negligence was "moderate" since the violative
condition was apparent and could have been corrected . Gravity
was "high"; if a worker fe11 ·20 feet, he could easily sustain
fractures or more severe injuries.
Mr. Allen indicated the No. 5800 conveyor was located in the
Loadout area.
This condition existed since 1973 and no other inspector has
cited it.

1544

Because of the machine itself, it took some enqineerinq to
abate the citation. Fold down/up handrails were installed.
Inspector Brooxs £ermlnated the citation wi~ such insulation.
.
In January 1993, another inspector concluded the fold
down/up ' handrails were a hazard themselves. (Ex. R-6 to R-10,
Tr. 831-842).
Discussion
The defense here raises estoppel issues aqainst MSHA.
However, estoppal does not lie in these circumstances.
Citation No. 3913831 is APPIRHBD.
Doqket Bo, WIST 93-l,10-K ·
Citation Bo. 3913832
This citation alleqes an s&s violation of .Jo· C.F.R.
S 56 .14112. . .The requlation provides:

S 5,.14112

construction an4 aaintenanae of ·

911ar4•.
(b) Guards shal·l be securely in place while
machinery is beinq operated, except when testinq or makinq adjustments which cannot be
performed witho~t removal of the quard.

1

.

.

In the Load out Area, Inspector Brooks observed the drive
belts and pulleys at . the No. 5390 head pulley conveyor wer~ not
properly quarded. (Tr. 457). The guard was lyinq on the walkway. The unquarded belt was 44 inches ~bove the walkway. ·pinch
points created by the belts and pulleys presented a hazard.
Workers could contact the area and an amputation was likely.
(Tr. 458).

Mr. Brooks .expressed the view that an accident was reasonably likely to occur if the condition .were not corrected. Further, sue~ an injury could result in ·an amputation .
The operator was neqligent since it could have observed and
remedied this condition. Gravity was "high" in view of the potential for severe injuries resulting from an entanglement.

Mr. Allen was not present when this citation was issued.
He knows nothin9 about the condition . (Tr. si4).
On the uncontroverted evidence, Citation No. 3913832 is
AFF:IRMED.

1545

Qooket No. WIST 93-110-M
.-- ·-- Citation ·No. 3913833:
This cit~ti~n alleges an S&S violation of 30 c.F.R •
The regulation provides:

. S 56.11099.

S 56.11009 Walkways •lonq· conveyors.
Walkways with outboard railings shall be
wherever persons are required to
walk ·alongside elevated conveyor belts.
Inclined railed walkways shall be nonskid or
.provided with cleats.
provi~ed

inspector Brooks testified the inclined wooden walkway along
the No. 5390 c·o nveyor had several mii:ssing cleats. The walkway
was 80 to 100 feet lc;mg a·n d at an angle of 25 to JO degrees.
About 15 feet lacked cleats which should have been 16 to 18
inches apart. The walkway was on the top of ~ silo of the
highest places in the · plant. It was 80 to ~90-- feet above ground
level. The . h~zard was a possible trip and ·fall.
(Tr. 463).
,.

In Mr. Brooks' opinion, an accident was reasonably likely.
A res~lting injury could be .a bruised knee, sprain, or bruises.
· The ·operator ·was moderately negligent. The violative condition · coµld · have been observed and remedied. The grav.i ty was
"high" in view of tbe possibility of a severe fall .
· ·Mr. Allen indicated the walkway is used only rarely. A more
convenient way -was .available to go to the lightweight silos. The
walkway was not dangerous.

Discussion
I reject Mr • .Allen's testimony that this walkway was not
dangerous . A worker could fall 80 to 100 feet to the ground.•
This was an S&S violation. ·

On the credible evidence, Citation No . 3913833 is AFFXRMED.
Docket No. 93-110-M

citation No. 3913834
§

This citation alleges an S&S violation of 30 C.F . R.
56.14107(a). (Moving machine parts, supra-).

In~pector Brooks testified the drive pulleys at the No. 5520
Symon Screen were not properly guarded. The screen was used at

1546
'

the top of the silo to size products coming onto the conveyor.
The back .side 'bf the -pulleys, two ·feet from the walkway, were not
guarded. Workers were in the immediate area . and fingers and
hands could be . caught in the pinch points. (Tr •. 469., 470) ·• .
..

:

'I

:

•

•

~ ';

•...

Inspector Brooks indicated it was reasonably likely that an
injury would occur if the condition were· not corrected ~ such an
accident could reasonably be permanently ~isabling.

-

.

.

The operator. ~was moderately negligent; .··.it could""have observed and remedied these conditions. Gravity .was "high" ·since
fingers and hands could ·b e caught in .th'e pirich P,Oints .•
Mr. Allen indicated he was not present when the citation was
issued. (Tr. 814).
. : ·.
'·

·;

Based on the uncontroverted evidence, '. Citation No. 391383·4 -is AFFIRMED.
. ..,,-.'
#.,,.

. •·

....
~

' t.

Docket No. WEST 93-llO•M .
•

• -c·' • •• -~ .

Citation No. 3913835
§

This citation alleges an S&S violation ~f 3o · c.F.R; · .
56.14107(a) (Moving machine parts, supra).

~

In the Loadout Area Inspector Brooks cited the : self•clean• ~
ing tail pulley on the. No. 55~1 conveyor. The tail pulley, JO .
inches above the spillage level, was not properly guarded. On ·
the .sides of the pulley there was· some guarding but some of· ';it
contained openings large enough to .put a fist· through.· ...
...
Mr. Brooks' notes indicate there were holes but the notes do
not reflect their size. · Re would not write a citation if there
had only been grease holes. Employees travel by the area on a ·
regular basis to service the equipment. · (Tr. 474) · ~
.. '

Inspector Brooks testified an accident was reasonably: likely
in these circumstances . If it occurred, the equipment could
• ·
mangle a hand or an arm.
·
·1 ·
The operator was moderately negligent; it could. have observed and remedied this condition. Gravity was "high" since a
hand or an arm could become entangled in the moving machine
parts. There was also the potential of tripping and falling· to
the ground.
Mr . Allen testified he was not present when· this citation
was issued.
(Tr. 818).
Based on the uncontroverted evidence, Citation No. 3913835
is AFFIRMED.

1547'

Docket No. WEST 93-110-M
·citation No. 3913836
§

This cit~tion alleges an S&S violation of 30 C.F.R.
56.20003. The regulatlon provide~:

S $6.20003

Bous~keeping~

At. all
mining operations-.
.
(a) Workplaces, passageways, storerooms,
and service rooms shall be kept clean and
·orderly.
Inspector Brooks observed that there were several work
places on the 1·00--'foo~ by 30-foot. tops of the LWA ( lightw.eight
aggregates). The silo work places were not ' being kept clean and
orderly. (Tr. 577.) ~.
·
The No. 5510 screen deck had several six-foot by six-foot
pieces of screen lyipg ~n the walkway creating a hazard. In some
areas, spillag~ had accUJlluiated within 20 inches of the tops of
the -handrails. · Two or three silos and maybe six or eight were
involved. The hazards also involved spillage and unsafe access
since pieces of screen presented a tripping hazard. It was 80
feet to ground level. (-Tpe silos can be seen in approximately
the center of Exhibit R-1.)
In Mr. Brooks' opinion, an· injury was reasonably likely if
condition continued unabated . If workers fell, they could
spain ankles and wrists as well as break bones. A fatality could
happen if a worker fell 80 feet to the ground.
th~

The operator was moderately negligent; · the violative condition was obvious. Gravity was high due to the potential of an
80-foot fall.
Mr. Allen was not present when this citation was issued .
{Tr. 818) .
On the uncontroverted evidence, Citation No. 3913836 is
AFFIRMED .
Docket No. WEST 93-110-M
. Citatiort No. 3913837

§

This citation alleges an S&S violation of 30 C.F . R.
The regulation provides:

56.12032.

1548

S 56.12032
.

Inspection and cover plates.
.

.

inspection- and cover plates on electrical
equipment and junction bpxes .shall be kept in
place at all times except during testing or
repairs.
·
Inspector Brooks issued this citation. when he observed a ·
junction box with several exposed energized conductors. · The 8by 12-inch opening - lacked a cover. It was located at the top of
No. 2 silo, alongside the No. 5521 conveyor. The Inspector was
not able to determine if workers. were i~ the area. The hazard
involved the exposed internal co~ductors. Most of the plant had ·
440 volts A.C. but the· Inspector did not know .the voltage of the
exposed conductors. (Tr. 599).
The Inspector considered an accident to .be unlikely because
the junction box · was situated at below the working level at t~e
top of No. 2 silo. Ho~ever, if an accident occurred, a worker
could sustain burns O·r electrocution. (Tr. 602).
The operator was moderately negligent since .the company
could have observed and remedied this condition. Gravity was
"high." Although an accident was not . likely, if it did occur,
it could cause a fatality.
·
Mr . Allen testified h~ was .not present when · this citation .
was issued. (Tr . 819, 820).
·
Discussion
Since there is no evidence that an accident was reasonably
likely, the s&s allegations are STRICKEi,f.
on the credible evidence, Citation. No. 3913837 is otherwise
APPIRMBD.
Docket No. 1JEST 93-110-K
Citation No. 3913838
§

This citation alleges an S&~ violation of 30 C.F.R.
56.14107(a) (Moving machine parts, supra).

Inspector Brooks issued this citation when he observed the
self-cleaning tail pulley on the No. 5575 conveyor was not
guarded as required by regulation.
Employees work around the pulleys on a regular basis and
they were exposed to the rotating fins of the pulley . There was
a 12-inch horizontal reach to the hazard and a 28-inch reach from

1549

the back side . The hazards were below the seven-foot limit.
{Tr. '6·os, '606) •
workers- :could -;;~;;tain cuts or be mangled if entangled with
the metal , flutes on · the · s ·t ationary part of the pulley. Workers
clean the tail . pulley once each .shift, according to Foreman
Jasso.
·
·
Inspector Brooks indicated· an accident was reasonably likely
if the condition were ~ot corrected in a timely manner. Such an
accident would ~ result in · a permanent injury.
The operator was moderately negligent . It should have
observed and corrected the violative condition. Gravity was
"high" since there was a·potentlal for entanglement and a severe
injury.
Mr. Allen did not offer any contrary evidence on behalf of
the operator . '{ Tr. 820).
·
·
On the uncontroverted evidence, Citation no •. 3913838 is
AITIRMBD.
Docket': Jfo• WEST 93-110-M
citat:iop· No. 3913839
Th~s ' citation alleges an S&S violation of 30 C.F.R.
S 56. 9 3 oo (a).. .. The reCJUlation provides:

S 56.9300(a)

Berms or CJU•rdrails • .

(a) Berms or guardrails shall be provided and maintained on the banks of roadways
. where a · d·r op-off e.x ists of sufficient grade
. . ,. or depth to cause· a vehicle to overturn or
·:endanger ·p ersons in equipment.
.

..

· · · ·I nspector ,.B rooks observed the "main haul road" located -on
the south side of the plant lacked berms as required. The roadway is 20 feet wide and curves slightly. (Tr. 615). Alongside
the'. roaClway was a 20-foot dropoff at an angle of about 90 degrees
for a dist:ance· .o f ·150 feet.. The roadway is at a five degree
angle. Conµnercial trucks and a 966 front-end loader use the
road·; . ·Tlie· ·''main haul road" was a company designatiori . (Inspector Brooks ·marked the road on Exhibit R-1.]
· .-The lia:zard involved here· was the possibility of a vehicle
overturning • . If this occurred, head injuries and a possible
fatality could occur.
· :;.

l SSO

Inspector Brooks further concluded that an accident was
reasonably lik!~Y --~~ ~11~- condition were not corrected.
The operator was moderately negligent; the violative
condition could have been corrected.
The gravity is "high" since head injuri~s and/or a possible
fatality could occur.
On the uncontroverted evidence, Citation No. 3913839 is.
AJ'l'IRKED.

Docket No. WEST 93-108-M
Citation No. 3913840
§

This citation alleges a violation of 30 C.F.R.
56.14132(b). The regulation provides:
S 56.14132

Horns and backup alarms.•

(a) Manually operated horns pr other
audible warning devices provided on selfpropelled mobile equipment as a safety
feature shall be. maintained in functional
condition.
(b){l) When the operator has an obstructed
view to the rear., self-propelled mobile
equipment shall have-( i) An automatic reverse-activated signal
alarm;
Inspector Brooks asked the operator of a White Freightliner
vacuum truck to back up 'the vehicle. He then found the vehicle
had no backup alarm. (Tr. 631, 632). An alarm s.e rves to warn
any person behind the vehicle.
There was not much traffic in the area nor did the Ifispector
see any employees in the vicinity.
Mr. Brooks considered that a fatality could result from this
condition but, in his opinion, the violation was not s,s.·
The operator was moderately negligent since it could have
discovered this violative condition.
Gravity should be considered "high" since a fatality .could
result from the violative condition.
On th e uncontroverted evidence, Citation No. 3913840 is
AFFIRMED.

1551

CARISOZA CITATIONS
_. o4'• • • •

--

·-

-

•

THRESHOLD ISSUES

The threshold issue is whether an MSHA Inspector's notes are
admissible in' an enforcement proceeding as direct evidence of a
violative condition.
ART a. CARISOZA, a former · MSHA Inspector, issued 27 contested citation~ involving Port Costa. At the commencement of
the hearing, counsel for the Secretary represented that Mr. carisoza was no longer an MSHA employee. He had been subpoenaed as a
witness but the Secretary declined to move for enforcement of the
subpoena .
(Tr. 35-38). counsel for the Secretary ~lso filed
three letters c~ncerning Mr. Carisoza (Exs. J-1, J-2, and J-3).
In his initial response to the subpoena [on February 8,
1994], Mr. Carisoza ·stated seven reasons why he cou·l d not· appear
as a witness. on February 9, 1994, counsel for ·the Secretary
replied to Mr. carisoza's letter. on February 10, 1994, Mr. Carisoza, by letter, moved to quash the subpoena because of hardship, excessive travel (Seattle to Southern California), lack of
agreement with MSHA on compensation, and possible. conflict of
interest.
(See Exs. J-1, J-2, J-3).
Port Costa objected to the use of the Inspector's notes and
objected to the failure of the Secretary to produce ·Mr. ·Carisoza
since the Administrative Procedure Act grants a · party the right
of cross-examination~
In the absence of· a motion to enforce the Carisoza subpoena,
tpe . Judge ordered the hearing to proceed.
WILLIE J. DAVIS was called as a witness. He. testified that
he has been an MSHA Supervisory Mine Inspector since 1988 and in
MSHA's employ since 1978. (Tr. 42-43). If an MSHA Inspector
observes a violation of federal law, he notes ·t he · violations on
his safety field notes, MSHA Form 4000-49. When he leaves the
site, these notes contain all of the pertinent information to
issue the appropriate action as to observed violations.
It is MSHA's procedure that . a Form 4000-49 should be filled
out with respect to each condition noted by the Inspector . A
blank copy of MSHA's Form 4000-49 was identified.
(Tr. 45).
Mr. Davis further identified Exhibit P-1 as a copy of
Mr. Carisoza's original· field notes.
Mr. Ca~isoza's inspection at Port Costa began as an inspector on January 7, 1993. Subsequently, he reviewed his notes
with Mr. Davis .

1552

This discussion was· at the completion of the regular inspection and before Mr. Carisoza returned to the mine site for a
closing conference-~ · · -(Tr ." 46) . Mr . Davis dic;l not attend the
closing conference. (Tr. 48).

Mr. Carisoza's 27 citations are now docketed under WEST 93353-M, WEST 93-366-M, WEST 93-428-M, WEST 93-435-M, and WEST 93485-M.
Exhibit P-lr the Inspector's field notes on MSHA Form 400049, contain place~ to identify the Inspector, the mine·, the date,
and time, as well as the operator, its I.D. number, and location.
In addition, the form identifies the persons accompanying the
Inspector. .A space on the form is available for any· Citation/
order number . In addition, there are categories such as condition or practice; area or equipment (Machine Number/Description),
Hazard, Exposure (Number of men), Looat~on .(Measuremerits), Employee Comments. (Ex. P-1) .
Discussion
Port Costa strenuously objected to the use of Mr. Carisoza's
While .the Judge. expressed some" reservations as to the admissibility of such field notes, he concluded such documents were
admissible. The Commission has always expressed the view that
he~rsay is admissible in its administrative proceedings.
notes~

A number of the Carisoza citations are alleged to be S&S.
As to such allegations, I a·g ree with the Secre·t ary that "consideration of whether or not something is S&S necessarily involves much more of whether or not there is a particular box .o n
an official form that has been checked." [Section II, Inspector's evaluation under lO(c) of the field notes contains a "yes"
or "no" box for "Significant and Substantial."]
I further concur with the Secretary that "the (S&S] determination flows from the facts and the reasonable inferences from
the facts that can be drawn . " {Tr. 61).
The issue now presented is whether records of regularly conducted activity are admissible in evidence. Rule 803(6) of the
Federal Rules of Evidence provides·.:
·
(6)

Records of reqularly conducted activity .

A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or
near the time by, or from information ·transmitted by a person with knowledge, ·if kept in
the course of regularly c onducted busi ness
activity, and if it was the regular practice

155 3

of that business activity to make the . memo~
randum, report, record, or data compilatjon,
arl as .. shown by the testimony of the custodian or other qualified witness,· unless .the
source of information or the method or circumstances of preparation indicate lack of
.- trustworthiness. The term "business" as used
in this paragraph inc.ludes business, institution, association, profession, occupation,
and .calling of every kind, whether or not .
condu~ted for profit.

..

;- ~

,

If such a report is admissible in evidence, the·availability
of the declarant is immaterial. In~ King Enterprises. Inc.,
678 F.2d 73, (8th Cir. 1982); Kuhlman. Inc. v. 'united States v.
Fendley, 522 F . 2d 181 (5th Cir . 1975), Lewis v. Baker, 526 F.2d
470 (2d Cir. 1975).
On the basis of Mr. Davis's testimony, it fo11-ows that
Exhibit P-1 was admissible and it was received in evidence.
Further, Port Costa's objections were OVERRULED~
In transcribing Kr. Carisoza's notes to th_i s ·decisi·o n,
certain spaces were left blank with an underline because the
missing word or words were not legible to the Judge. In addition, Mr. carisoza's notes are not handwritten but printed.
The. printing in this decision follows the line format used by
Mr. Carisoza in his field notes.
Docket No. 93-353-H
Citation No. 3636548
This citation alleges in part that th.e main electrical·
substation at the quarry operation did not have the dry vegetation removed from inside the fence surrounding the substation to
minimize a fire hazard potential.
It is alleged these conditions constitute a non-S&S violation of 30 C.F.R. § 56.4130(b). The regulation provides:
§

56.4130

Electric substations and liquid
storage facilities.

(b) The area within the 25-foot perimeter
shall be kept free of dry vegetation.
Mr. Carisoza's field notes .(Ex . P-1, pp. · 24, 25) as to
condition state as follows:
ELECTRICAL SUB AT QUARRY

DRY WEEDS INSIDE FENCE

1554

BEEN HERE LONG TIM~
RAIN TODAY
DEAD GRASS-WEEDS
--·· .. -· ·-- .
The notes also indicated the location of a
6-FOOT INSIDE. FENCE

Mr. Carisoza's notes indicate the operator was moderately
negligent. Further, it was noted the condition should have been
seen every day.
The occurrence of the event under gravity was rated ·"unlikely." The injury resulting, as contemplated by the occurrence,
was "lo~t work days or restricted duty." "Burns" were also
noted.
Discussion
The evidence indicates the area within the 25-foot perimeter
of the electrical substation was not kept free of dry vegetation .
This constituted a violation of the regulation. -· ·
on the credible evidence, citation No. 3636548 is AFPZRMED.
Poctet No. 93-353-M
Citation . No. 3636549
.This citation alleges, in part, that the portable extension
light (drop light) used at ~h~ No. 3115 conveyor location over
the bunker of silos did ~o~ have a guard protecting the exposed
light bulb (flood-lamp ~ype) that was energized.
It is further alleged these conditions constituted an S&S
violation of 30 c.F.R. § 56 . 12034 Which provides:

S 56.12034

Guarding around lights.

Portable extension lights, and other lights
that by their location present a shock or
burn hazard, shall be guarded.
Mr. Carisoza's field notes (Ex. P-1, pp. 26, 27) state:
ELECTRICAL .SUB AT QUARRY
USED AT THE 3115 CONVEYOR
Location over bunker DID NOT
have a guard protecting the
exposed light-bulb flood-lamp
type.

155 5

Mr. Carisoza's notes under gravity classify the occurrence
of the event as "reasonably likely." Further, the injury resulting as contemplated by the occurrence was "lost work days or restricted duty. " ·
Mr. Carisoza' s notes· indicate Port Costa was moderately
negligent. It was further noted that the condition should have
been seen.

Discussion
Mr. Carisoza's notes indicate the violative condition was
"located waist-high" at the No. 3115 conveyor. Further, it is
indicated that the hazard was burn or shock.

The facts in the notes establish the S&S allegations.
Citation No. 3636549 is AFFIRMED.
Docket No. 93-353-M
citation No. 3636550
This citation alleges, in part, that the portable 110-volt
extension light (floodlight) used at the No. 3275 transfer chute
area of the mill did not have a guard over the unprotected bulb
to reduce · a shock or burn hazard potential :
It was further alleged that these conditions constituted an
S&S violation of · 30 C.F.R. § 12034 which provides:

S 56.12034

Guarding around liqbts.

Portable extension lights, and other lights
that by their location present a shock or
burn hazard, shall be guarded.

-.

Mr. Carisoza's notes described the condition as:
EXTENSION CORD DROP-LIGHT
KILN 1 FLOOD LAMP
3275 TRANSITION CHUTE
NO PROTECTION SET OVER HANDRAIL
CAN BE CONTACTED BURN/SHOCK
CATWALK AREA - MOVED MANUALLY
Mr . Carisoza's notes described the gravity as "reasonably
likely." It was . further noted that there was wet weather and the

1556

light was . ungrounded and energized.
possible injury as "fatal."

The notes also described a

The notes identify Port Costa as being "moderately
negligent.0
Discussion
The notes i.ndicate that a drop-light flood-lamp can be
contacted and a worker burned or shocked. The S&S allegations
are APFIRMBD.
Citation No. 3636550 is AFFIRMED.
Docket No. 93-353-M
Citation No. 3§36551
This citation alleges, in part, that the ·portable extension
light at the No. 3275 transition chute area of the .mill was not
grounded to reduce the shock hazard potential.
It is further alleged the described conditions constituted
an S&S violation ·Of 30 C.F.R. S 56.12025 which provides:

s 56.12025

Grounding circuit enclosures.

All metal enclosing or encasing electrical
circuits shall be grounded or provided with
equivalent protection. This requirement does
not apply to battery-operated equipment.
Mr. Carisoza's field notes (Ex. P-1, pp. 30, 31) indicate
the following:
DROP LIGHT AT 3275 TRANSITION CHUTE NOT GROUNDED - EXTENSION CORD GAD PRONG
MISSING - LIGHT UNGROUNDED ALSO - HANDLED
MANUALLY - COMMON PRACTICE - WET CONDITIONS
It was further noted that the 15. or 20 men in the mill were
exposed to . the hazards of burns and 110-volt shock.
Mr. Carisoza's notes under ."gravity" indicate the occurrence
of the event was "reasonably likely." Further, the resulting injury was noted as "permanently disabling." In addition to the
unprotected lights, wet conditions were involved.
The operation was "moderately" negligent as this condition
should have been seen. It was also commonplace throughout the
plant.

1557

Discussion

No evidenc;:e ..established that these were "all metal enclosing or encasing electrical circuits." This. is an essential item
of proof in connection with this regulation.
Citation No. 3636551 is VACATBD.
poc)tet Bo. 93-428-K
citation xo. 3·§3§552

This citation alleges there was an excessive buildup ·of
spilled material around the tail pulley walkway and in the west
walkway of the No. 3450 conveyor. The area was not clean to
minimize a slip/trip hazard potential~ It is alleged those
conditions were an S&S violation of 30 C.F.R. S 56.20003(a),
which provides:
·
·
S st.20003

Bou_a ekeeping.

At all mining operations-(a) Workplaces, passageways, storerooms,
and service rooms shall be kept clean and
·orderly.
Mr. Carisoza's notes (Ex. P-1, pp. 32, 33) describe the
following condition:

EXCESSIVE SPILLS - BUILT UP AROUND
WALKWAYS OF NO . 3450 CONVEYOR
SLIP/TRIP PRESENT - SPILLS UP TO
TOP HANDRAILS PACKED DOWN FROM ·
WALKING OVER IT - WET MUDDY - RAIN ·
Employee comments on the form were:
spills BAD. NO EXCUSE."

"All~n

agreed, said

Under "gravity" of Mr. carisoza's notes it is indicated that
the occurrence of the event was "reasonably likely." The condition was also described as "wet muddy."
In the event of an injury as contemplated by the occurrence, "lost. workdays" or
·
"restricted duty" could result.
The notes classify the operator's negligence as "moderate"
because this condition should have been seen . It was further
indicated that it "should have been seen during daily exams."

1558

Discussion
.. -- ·- -

While Mr. ·carfsoza marked the box to show this was an s&s
violati9n, no ·evidence was intrO<iuced to show how this hazard
could result in an injury of a reasonably serious nature . Accordingly the S&S allegations are STRICKEN.
Citation No. 3636552, as modif°ied, is AFFIRMED.
Pocket No. 93-353-M
. citation No. 3636553
This ci,tation alleges that the 440-volt 4 conductor S/O
cable to the shop-lonq saw had ' been spliced with twist t~pe
connectors and then taped. The tape had unwrapped itself. The
splice did not protect aqainst moisture, was not mechanically
stronq, and did not provide insulated protection to that of the
original cover jacket. · It is alleged that the described condition was a violation of 30 C. F.R . § 56.12013 which provides:

S 56.12013
cables.

Splices and repairs o~ power

Permanent splices and repairs . made in power
cables, including the qround conductor where
provi~ed, shall be:
(a) Mechanicaliy strong with electrical
conductivity as near as possible to that of
the oriqinal;
.· ,
(b) Insulated to · ~ degree at least equal to
that of the original, and sealed to exclude
moisture; and · :
(c) Pr9vided with damage protection as near
as possible to that of the original, including good bonding to the outer jacket .
-·
Mr. Carisoza's field notes (Ex . P-1, p. 34) .do not identify
this citation by number. The notes concerning the condition
state:
440-volt
S/O CABLE TO
- SPLICED WITH TWISTERS AND . ·...
~~~- TAPE PULLED APART
CONNECTORS VISIBLE - METAL DROPPED.
Discussion
The failure to identify his field notes to the particular
citation and the vagueness of the description c ause me to con-

1 559

elude- that the evidence as to this particular citation is not
reliable.
Accordingly, Citation No. 3636553 is VACATED.
Docket No. 93-428-M
citation No. 3636554
This citation alleges in part that the main 225-A circuit
breaker for the circuit breaker panel was removed and the multiple 30-amp individual breakers were utilized for overload protection only. It is alleged this condition violated 30 C~F . R.
§ 56.12001 which provides:

S 56.12001

circuit overload protection.

Circuits shall be protected against
excessive overload by fuses or circuit
breakers of the correct type and.. capacity.
Mr. Carisoza's field notes (Ex. P-1, p. 36BB) appear in
sequence. As to condition it reads:
THE CIRCUIT BREAKER PANEL FOR THE
SHED DID NOT HAVE THE
IN
PLACE TO PROTECT AGAINST ACCIDENTAL
CONTACT WITH THE EXPOSED BUSS BARS.
Discussion
The citation and the regulation address overload protection. However, the only available evidence deals with accidental
contact with exposed buss bars.
The Secretary failed to prove his· case and Citation No.
3636554 is VACATED.
Docket No. 93-353-M
Citation No. 3636555
This citation alleges in part that the portable extension
light at the blending bins did not have a guard. It is alleged
this condition violated 30 C.F . R. § 56.12034 which provides:
§

56.12034

Guarding around lights.

Portable extension lights, and other lights
that by their location present a shock or
burn hazard, shall be guarded.

1560

Mr. Carisoza's field notes (Ex. P-1, pp. 43, 44) as to
condition' read:.
·- ··
.. -· -- .
DROP LIGHT AT TOP OF BLENDING BIN
(12)
NOT PROTECTED 110-VOLT YELLOW DROP CORD
ACCIDENTAL CONTACT WITH THE
-· ~--

Mr. Carisoza's notes also show 12 men were exposed to the
hazard of burn/shock - 110 v.
Discussion
The notes basically state that the drop light was not
protected. Further, 12 men were exposed to the burn/shock
hazard.
Citation No. 3636555 is AFFIRMED.
Docket No. 93-353-K
citation No. 3636556
This citation alleges in part that the cover plate for the
electrical control junction "°x at the front of bin 12 was off
while the ·110-v electrical power was energized. It is alleged
this condition violated 30 C.F.R • . S 56.12032 .which provides:

S 56.12032

Inspection and cover plates.

Inspection and cover plates on electrical
equipment and junction boxes .shall be kept in
place at all times except during testing or
repairs.
Mr. Carisoza's field notes (Ex . P-1, p. 45, ·46) as to
condition read:
(top line
illegible). Bin 12 11-v NOT PROTECTED - 110-VOLT . LYING ON - - The Secretary failed to present sufficient facts to establish a violation of the present regulation.
Citation No . 3636556 is VACATED.

1561

Docket .No. 93-353-K
--··· .. -- ·-- .

Citation No. 3636557

This citation al.leqes in part that the door to the main
circuit b~eaker panel was left open . A small fan was positioned
to blow air on the breaker. It is alleqed this condition was an
S&S violation of 30 C.F.R. S 56•12032. The requlation provides: .
S 56._12032

In·a pection and cover plates •

.·

Inspection . and cover plates on electrical
equipment and junction boxes shall be kept in
place at all times except durinq testing. or
repairs.
·
Mr. Cari~oza's f!eld notes (Ex. P-1; pp. 47, 48) describe
the following condition:
M 5030 I . D. FAN MAIN BREAKER PANEL

480-VOLT CIRCUIT HEATING UP.. ~- o·o6R
OPEN
USING FAN TO COOL UNIT

.

.

.

.

.

.

..

.

Under "gravity" in Mr. carisoza's notes the occurrence· .of
the event was shown as "reasonably likely." Further, it was·
indicated people ~ere in the room on a daily basis and a flash
had occurred previously. The injury resulting, as contemplated
by the occurrence, could be fatal. Also, a 480-volt shock as
well as a fire and burn were noted as possible.
Mr. Carisoza's notes classified the operator's negligence
"moderate." The violative condition was in plain view as it
should h~~e been noted during daily checks. ·

Discussion
A fan cooling a unit through an open door - certainly indicates the cover plate was "not kept in place at all times," as
provided in the regulation.

Citation No. 3636557 is AFFIRMED.
Docket No. 93-428-M
citation No. 3636558
This c1tation alleges the MCC room that houses major electrical equipment was not posted with danger_warning signs. It is

1562

alleged this condition violated 30 c.F.R.
provides:-- .. ..... . .
S 56.12021 Danger signs.

§

56.12021 which

_ ~

Suitable danger signs shall be posted at
all major electrical installations.
Mr . Carisoza's field notes (Ex . P-1, p • . 50) contain the
second page of MSHA Form 4000-49. However, the first page of the
form is missing.

Since there was a failure of proof, citation No. 363·6558 is
VACATBD .

Docket Nos. 93-428-M, WEST 93-485-M
citation Nos. 3636559, 3636560, 3636561, 3636569,
3636575, and 3636576
These six citations allege ·t he catwalks, travelways, work
and stairways [at various identified areas"] within the ·
milling facility were not being kept reasonably clean to reduce
or minimize potential slipping, tripping, and stumbling hazards
created by the conditions presented. It is alleged these conditions were an s&s violation of JO · C.F.R. ·s 56.20003 (a) which
provides:
·
de~ks,

s s&.20003

Housekeeping.

At all mining operations-( a) Workplaces, passageways, storerooms,
and service rooms shall be kept clean and
orderly;.
Mr . carisoza's field notes (Ex. P-1, pp. 79AA, 80AA, 81, 82~
83AA) involve six housekeeping citations at locations inspected
between 0919 hours and 1215 hours (p. 80AA). The notes relate to
all citations in which he described the following .conditions:
HOUSEKEEPING HAZARDS NOTED DURING
INSPECTION - WHILE DOING INSPECTION
IT WAS NOT THAT WORKERS WERE NOT
PICKING UP ITEMS AFTER ·REPAIR OF
MAJOR SPILLS PLANTWIDE
Page 80AA of the notes contains 13 lines·.
include:
SPILLS - BIG . SPILLS
CATWALK
PIPES OF

------1563

The legible items

PALLETS
SHOVELS

Further, Mr • . Carisoza's notes indicate that 25 .. men were
exposed to slfp/trip, stumbling hazards. · In addition, it was
indicated this condition was plantwise. Employees' comments
stated "all agreed housekeeping a problem plantwise." (Ex . P-1;
p. ?SAA).

'Mr. Carisoza's notes under "gravity" indicated that the occurrence of the- event was "reasonably likely." Further, it was
noted that the ·major cause was LTA's poor housekeeping practices. A resulting injury as contemplated by the occurrence
would be "lost work days" or "restricted duty." (Ex. P-1, p.
79AA).
.
The notes at page 79AA indicate the operator was moderately
Further, the company should have set priorit~es.

neglige~t.

Discussion

The Carisoza notes received in evidence· establish violations
of the . regulation.
Citation Nos. 3636559 , 3636560, 3636561, 3636569, 3636575,
and 3636576 are AFFIRMED.
Docket No. 93-353-M
Citation No. 3636562

This citation alleges in part that two portable extension
lights used at the extruder screw did not have guards over the
lights to protect a person against a burn or· shock hazard potential from the unprotected lights. It is alleged these conditions
were an S&S violation of 30 C.F.R. § 56.22034 which provides:

S 56.12034

Guarding around lights.

-·

Portable extension lights and other lights
that by their location present a shock or
burn hazard, . shall be guarded.
The top two lines of Mr. Carisoza's notes (Ex. P-1, pp. 51
and 52) are legible. These indicate:
DROP LIGHTS 110-V USED PANEL 480VOLT EXTRUDER - NOT GUARDED

burn.

The field notes also show five men were exposed to fire/

1564

The field . notes in relation to gravity state that th~ occurrence of the event-·was ·wreasonably likely." Further, "a wet
area" and "continued practice plantwide" were noted. Mr.
Carisoza's notes also reflect that the injuries resulting, a~
contemplated by the occurrence, were "lost work days or
restricted duty~"
gent.

The field notes indicate the operator was moderately negliThis was also identified as "common practice plaritwide."
Discussion

The Carisoza notes indicate a drop light was not guarded and
five men were exposed to fire/burn.
Citation No. 3636562 is AFFIRMED.
Docket No. 93-366-M
Citation No. 3636563
This citation alleges in part that the cover that .holds 110volt bin indicator bell in place at the extruder control panel
was off, exposing the conductors inside the box to accidental
contact. It is alleged this condition violated 30 C.F.R.
§ 56.12032 which provides:

S 56.12032

Inspection and cover plates.

Inspection and cover plates on electrical
equipment and junction boxes shall be kept in
place at all times except du~ing testing or
repairs.

. Mr. carisoza's notes (Ex. P-1, PP- 53, 54) as to the violative condition are all essentially illegible.
Due to a
failure of proof, citation No. 3636563 is VACATED.
Docket No. 93-428-M
Citation No. 3636564
This citation alleges in part that the two water/shower-eye
washing stations at the scrubber area of the mill where caustic
waters are used did not work when checked. It is alleged these
conditions violate 30 C.F.R. § 56.15001 which provides:
§

56.15001

First-aid materials.

Adequate first-aid materials, including
stretchers and blankets, shall be provided at

1565

places convenient to all workinq areas.
water··-or -neutralizinq aqents shall be ay.ailable where corrosive chemicals or other harmful substances are stored, handled, or used.

Mr. carisoza's notes (Ex. P-1, pp. 55, 56) describe the
followinq condition:
- SCRUBBER AREA BATH-EYE WASHING
.$TATION Do NOT FUNCTION
[The final two lines are
illeqible.]
The form further indicates four or more men 'in the scrubber
exposed to the hazard of burn to eyes/face.

~rea · were

Mr. Car.i soza's. notes further .indicated the operator's neqliqence was "high." Th~ notation states "Mqmt knew they were here
and not hooked up." Gravity -in~icated as "unlikely" and a "minimum hazard."
Discussion
The facts from Mr. Carisoza's notes indicate water and
neutralizinq aqents ware not available • . FUrther, workers were
exposed · to the .hazard of burns to eyes and face.
Citation No. 3636564 is AJlPIRMBD. ·
Pocket Ho• ?3-485-K
Citation 119, 3131515
. This citation alleqes in part that the low and restricted
head clearances at the top of the No. 5510 area silos (Liqhtweiqht Silo Area) were not posted with warninq signs to alert
employees of the restricted clearances. It is -alleqed these
conditions violate 30 c.F.R. S 56.11008 which provides:

5 51.11008

Restricted clearance,

Wher~ restricted clearance creates a hazard
to persons, the restricted clearance shall be
conspicuously marked.

Mr. Carisoza's notes (Ex. P-1, pp. 57, 58) under "condition"
indicated the following:
PVC
PIPE ACROSS STAIRWAY AND LOW
. CROSSBEAM BRACE

-----

1566

OF STAIR
·- -.. - .....,.,.............- - - - Discussion

--------

The evidence by Mr . carisoza's notes failed to establish a
violation of the regulation. However, additional evidence· was
involved here. In his failure to abate the order (No . 3636785), ·
Inspector Brooks testified the company was cited because of the
"areas on top of .the lightweight silos ·with ·low and restricted
head clearances wi~h no warning signs to alert employees to these
types of areas." Further, Inspector Brooks observed "there were
no signs posted to warn persons of the crossbeams, pipes/ and
braces where people travel." (Tr. 694) .
·
On the uncontroverted evidence, Citation No. 3636565 is
APPZRMBD.

Docket No. 93-435-M
Citation No. 3636566
This citation alleges in part that the .No. 5930 conveyor
belt at the top area of the lightweight silos was not equipped
with emergency stop cords or guardrails along the unprotected
side to protect a person from falling onto or into the moving
conveyor. It is alleged these conditions constitute an ·s&s
violation 'of 30 C.F.R • . § 56.14109 which provides:

S 56.14109 Unguarded conveyors with adjacent
travelways.
Unguarded conv~yors next ' to the travelways
shall be equipped with-(a) Emergency stop devices which are
located so that a person falling on or
against the conveyor can readily activate the ·
conveyor drive motor; or
·, ·
(b) Railings which-( l) Are positioned to prevent persons ·from
falling on or against the conveyor;
(2) Will be able to withstand· the
vibration, shock, and wear to which they will
be subjected during normal operation; and
(3) Are constructed and maintained so that
they will not create a hazard.
Mr . Carisoza's notes (Ex . P-1, pp. 59 , 60) ·under "condition"
indicate :
59 3 0 NO STOP CORD

(not l egible]

156 7

SIDES. 30 FT LACK HORIZONTAL
.2.4n _J'1JDE MODERATE SPEED
OTHERS IN AREA HAVE
INSTALLED/CHANGED
The notes also ingicate three men were exposed to the
"hazard of a fall onto moving belt."
Mr. carisoza's notes under "gravity" indicate the occurrence
of the event was "reasonably likely."
Mr. Carisoza's field notes describe the operator's negligence as "moderate." The operator's other belts have cords.
Further, this violative condition should have been _seen during
daily checks. As to gravity, Mr. Carisoza indicated a fatality
was "unlikely." However, cuts and bruises can be reasonably
serious injuries .
Discussion
The notes fail to establish that the unguarded conveyor was
next to a travelway. The location of the travelway in such a
position is critical with this regulation .
Citation No. 3636566 is VACATED .
Docket No. 93-428-M
citation No. 3636570
This citation alleges in part that the No. 5415 inclined
conveyor at the fine ground area of the milling facility was not
equipped with emergency stop cords or guardrails along the
traveling areas around this conveyor. It is further alleged
these conditions constitute an S&S violation of 30 C.F.R.
§ 56.14109.
The regulation regarding "Unguarded conveyors with
adjacent travelways" is set forth in the previous citation, No.
3636566.

Mr. Carisoza's notes (Ex. P-1, pp . 63, 64, 65) are essentially illegible as to the "condition." They do not assist the
Judge in arriving at a conclusion in this matter.
Due to a failure of proof, Citation No. 3636570 is VACATED.
Docket No. 93-428-M
citation No. 3636571
This citation alleges in part that the side guards of the
No . 5320 hot belt tail pulley at the rotary kiln area were
damaged and contact could be made with the moving pulley and

1568

conveyor -belt nip points. It is further alleged these conditions
constitute an a.&s _violation of 30 C.F.R. § 56.14112(a) which
provides:"

S 56.14112
quar4s.

construction an4 maintenance of

(a) Guards shall be constructed and
maintained to-( l) Withstand the vibration, shock, and
wear to which they will be subjected during
normal operation; and
(2) Not create a hazard by their use.
Mr. Carisoza's notes (Ex . P-1, pp. 66, 67, 68) read:
GUARDS EXPANDED METAL ON TAIL
PULLEY .OF
NO. ·5330
BELT DAMAGED

TO PROTECT AGAINST ~~~~~- WITH
NIP
A drawing of the carisoza notes (on page ·68 of Exhibit P-1)
contains the comment:
GUARD BELT - OUT OF POSI~ION
In considering gravity, the notes (at p. 67, Ex. P-1) stated
the occurrence of an event was "reasonably likely."
Further, the injury resulting, as contemplated by the occurrence,
could be "permanently disabling." The notes further reflect
"loss of body parts or fatal."
th~t

Mr. Carisoza's field notes indicate the operator was moderately negligent. Further, the condition was in plain view and it
should have been seen during daily exams.
Discussion
Mr . Carisoza's notes contain insufficient facts to establish
a violation of 30 C.F.R. § 56.14112.
Citation No. 3636571 is VACATED.

1569

Pocket Ho• 93-435~H
ci.tatio~

Bo. 3131572

This citation alleges in part that the sides, sprockets, and·
pulleys of the No. 5890 bucket elevator at the V-7 ·area of. the
milling ~acility were not guarded where contact could b• easily
made from both ground level and from the work deck·. It is further alleged these conditions constituted an S&S violation of 30
c.F.R. s 56.141.97(a) (Moving machine parts), supra.
Mr. carisoza's notes (Ex. P-1, pp. 69, 70, 71) as to
"condition" read:
#5890 BUCKET ELEVATOR BELT
SPROCKETS,
PULLEYS - NOT GUARDED
GAD
CONTACT CAN BE MADE
TOP ·oF BIN-HEAD EXPOSED ..
SIDES

-------

ACCESS AROUND UNIT

The hazard was described as:
CONTACT MOVING PART EXPOSED
LOSS OF BODY PART

In considering grayity, Mr. carisoza's notes indicate the
occurrence o~ an event was "reasonably likely." Further, employees were seen walking around the area. It was further noted that
the injury resulting, as contemplated by the occurrence, would be
"permanently disabling." In addition, there could be loss of
body parts.
The notes indicate the operator was "moderately negligent."
The condition was in open view and it should have been seen during daily checks.
Discussion
The field notes establish the belt sprockets and pulleys
were not guarded.
Citatio~

No. 3636572 is AFFIRMED.

1570

Docket No. 93-"t28-M
citation No. 3636573
This citation alleqes that the V-belt drives of the No. 5880
conveyor belt were unguarded thereby violatinq Jo ·c.F.R.
§ 56.14107(a) (Movinq machine pa+ts, supra).
Mr. Carisoza's notes (Ex. P-1, pp~ 72, 73, 74) describe the
followinq condition: ·
V-BELTS ·AND PULLEY AT NO. 5880 BELT
TO BUCKET .
NOT GUARD .
MOVES FAST 6 FT HIGH OR HEAD HIGH SPILLS IN AREA PUT IT WITHIN
CONTACT - MEN SEEN IN AREA
MEN SEEN WORKING
The hazard was described, in part, as:
LOSS OF HAND - FINGERS
Mr. Carisoza's notes classify the operator's neqliqence as
"moderate." It was also indicated the condition was in an open
area and should have been seen on daily checks. In considerinq
"qravity" the notes reflect the occurrence of the event was
·
"unlikely." However, the injury, as contemplated by the oc·c urrence, could be "permanently disablinq."

Discussion
The notes indicate the No. 5800 V-belt and pulleys were not
guarded.
Citation No. 3636573 is Al'~XRKBD.
Docket No. 93-435-K
Citation No. 3636574
This citation alleqes the metal quard for the V-belt drive
of the No. 5890 bucket elevator was lyinq on the work deck
thereby violatinq 30 C.F.R. § 56.14112(b). The requlation reads:

S 56.14112
quards.

construction and maintenance of

(b) Guards shall be securely in . place while
machinery is being operated, except when

1571

testing or making adjust~ents which cannot be
performed ·w1thout removal of the guard •
.Mr. Carisoza's notes (Ex. P-1, pp. 75, 76, 77) . describe the
following condition:
METAL GUARD OFF OF BUCKET
- DRIVE BELT - LYING ON DECK
. ~ELT RUNNING - WORK DECK
AROUND HEAD PULLEY AREA & V-BOLT
SPILLS ON DECK - MODERATE SPEED OF
BELT
PULLEY FAST
The hazard was described as:
UNGUARDED V-BELTS
POSITION
NECK HIGH OR SO
The notes classify the operator's negligence as "moderate."
The condition was in plain view and in a work area. · As a result,
they should have been seen. In considering gravity, Mr. Carisoza's notes indicate the occurrence of the event "unlikely." However, an injury resulting· could be per~anently disabling. Loss
of hand/fingers was further noted.
Discussion
The notes indicate the metal guard was off the bucket drive
belt.
Citation No . 3636S74 is AFFIRMED.
BROOKS II

104(a) Citation and 104(b) Orders
Inspections by Michael Brooks were also conducted in March
1993. On that occasion he issued one citation and seven orders
for failure to abate.
A ~ailure to abate order is issued under Section 104(b) of
the Act . For an analytical frame of 104(b) orders, see MidContinent Resources, Inc . , 11 FMSHRC sos (April 1989) .

1572

Docket No. WEST 93-485-M
order No. 3636782
On March 25, 1993, Inspector Brooks issued Order No. 3636782
under Section 104(b) of the Act when he observed that safe access
had not been provided to the No. 5900 stacker boom. (Tr. 645).
Nothinq had chanqed from when he issued Citation No. 3913830 on
September 8, 1992~ (Tr. 647).
The order was subsequently terminated on April 2, 1993.
that time; the company removed the controls ·that rotate the
stacker boom. This provided safe access. (Tr. 648).

At

Discussion
On the credible evidence, Order No. 3636.782 is AFFIRMED.
Docket No. WEST 93-435-M
Citation No. 3636783
This citation alleqes an S&S violation of 30 C. F.R.

S 56.14107(a) (Movinq machine parts, supra).

Durinq his inspection ~n March 25, 1993, Inspector Brooks
noticed the third bin pulley on the No. 5800 conveyor take-up
area was not properly guarded. The existinq ·guarding did not
provide enouqh protection to comply with the regulation . It was
4.4 inches (verti.c ally) from the metal walkway to the pinch area,
and a 15.- inch horizontal reach . (Tr. 676).
In Inspector Brooks' opinion, a disabling type of injury
could occur to a worker if he were pulled into the machine . parts.
FUrther, it was .reasonably likely that such an accident could
occur if this condition were not corrected in a t~mely fashion .
On the credible evidence, Citation No. 3636783 is AFFIRMED .
Docket No. WEST .9·3-435-M
Order No. 3636784
This Order was issued under Section 104(b) of the Act. The
order alleges the operator failed to abate Citation No. 3636566
issued by Inspe.c tor Carisoza.
The Judge oyerruled the operator's continuing objections
that were previously considered in relation to Mr. Ca risoza's
evidence.

1573

The car.isoza
evidence failed to establish a violation·•
.
. ..... .
..-.;...

Al~hough .I nspector Brooks testified a·s to the issuance of
the order, no evide~ce was offered to prove that the unguarded
No. 5930 conveyor was next to a travelway. (Tr. 683-693) •.

In sum, the evidentiary failure of ev~dence in connection
with Citation No. 3636566 was not remedied.
Due to a f~ilure of proof, Order No. 3636784 is VACATBD.
Docket No. WBST 93-485-K
Order No. 3f3f785

This Order was issued un~er Sec~ion ·104(b) of the Act. The
order alleges the operator failed to abate Citation No. 3636565 .
issued by Inspector- carisoza.
Inspector Brooks testified as to his order. (Tr. 693-696).
He observed that no signs had been posted to warn persons of
crossbeams and the like wher~ they travel. (Tr. 694).
Based on the credible. evidence, Order No. 3636·7 85 is
UPJ:RKBD.
Docket. No, WIST 93~485-K
Order No• 3f3f78f

This Order was issued under Section 104(b) of the Act. The
order alleges the operator failed to abate Citation No • . 3636569
issued by Inspector carisoza.
Inspector Brooks went to the tops of the lightweight silos
to investigate and terminate the Carisoza citation. (Tr. 698).
He found there were still tripping and stumbling hazards on
top of the silo areas. There were large amounts of spillage,
discarded parts, belting, metal parts, and a ladder in the
walkway. (Tr. 699).
The order was terminated the day of the. inspection.
Housekeeping problems might occur on a recurrent basis.
would take a matter of time for the accumulation to occur.
Order No. 3636786 is AFFIRMED.

1574

It

Docket No. WEST . 93-435-M
...-.··

Order · No. 3636787

This Order was issued under Section 104(b) of the Act. It
alleges the operator failed to ~bate citation No. 3636572 issued
by Inspector Carisoza.
During his inspection, Mr. Brooks checked to determine
whether the opera~or had complied with the regulation.
Mr. Brooks found the sides, sprockets, and pulleys of the No.
5890 bucket elevator had not been guarded.
(Tr. 707). The
sprockets on pulleys were within seven feet of the ground.
The order was terminated the following day when the guards
were installed. (Tr. 709).
On the ·credible evidence, Order No. 3636787 is AFFIRMED.
Docket No. WEST 93-435-M
Order No. 3.636789
This Order was issued under Section 104(b) of the Act. · rt
alleges the operator failed to abate Citation No • . 3636574 issued
by Inspector carisoza.
In the area of the No. 5890 bucket elevator, Inspector
Brooks found no apparent effort had been made to put the V-belt
back on. The guard was lying adjacent to the V-belt drive. Further, the equipment was in operation .
(Tr. 711).
The order was termi~ated the following day.
On the credible evidence, o"rder No. 3636789 is AFFIRMED.
Additional Port Costa Evidence
The company's evidence does not address the issues of
whether a violation occurred but its evidence is generally
admissible under the broad umbrella of statutory good faith .
GARY SILVEIRA, a Port Costa maintenance mechanic testified
that in the last two years there has been an abrupt change in the
company's maintenance efforts. The catwalks had been replaced,
new guarding fabrication has been done, and lighting has improved.
(Tr. 5_3 6-568).

1575

EDWARD MOAN, operations manager for ECCO Engineering,
confirmed. th.g y --~!-~rJ:e_cl .working at the Port Costa plant · in
February 1992. He described various work at ·the plant.
(Tr. 593-595) .
LARRY E. MORR:tSON, .·business agent for International
Longshoreman Warehouse Men's Union, Local 6, has been the
business agent for Port Cos~a .
In May 199~, Port Costa contracted major capital improvement
work. The company also brought in contractors to expedite safety
work in the plant. (Tr. 569-574).
ERNST F. VORHAUER of ECCO Engineering confirm~d that he did
a lot of in-house safety training at Port Costa.
Mr. Vorhauer also did not know of any injuries at Port
Costa.
(Tr. 596-598) .
LEZLEE WILES handles .public relations and ac9ounts receivable for Port Costa.
In September 19~2, Mr. Willie Davis called Mr. Stewart • . At
the time, Mr. Stewart was. at the plant and Ms. Wiles asked if she
could take a message. Mr. Davis said, "if he had to come out to
our plant to go over citations, he would write us up for any violation he found at that time." Ms. Wiles considered his statement u·n friendly and somewhat threatening." (Tr. 880-881) •
The statements attributed to Mr. Davis might be considered
to show prejudice or bias against Port Costa. However, he basically stated his duties as a federal compliance officer .
Ms. Wiles' testimony as to the truck traffic on Carquinez
Scenic Drive at Port Costa adds nothing to · the merits of the
cases.
(Tr. 881-887).
LEE ALLEN also testified for Port Costa. His testimony has
been reviewed in connection with some citations ~
He has been in the employ of Port Costa for 20.5 years. His
current position is Production Manager. As such, he is responsible for all production personnel, shipping and receiving.
(Tr. 719) .
Prior to 1992, the plant was pretty well run-down.
Mr. Allen was aware of violations by the plant ev~n though he
didn't go on MSHA inspections.
Mr. Allen was not aware of any employee being injured by an
inadequate guard or by an electrical shock. (Tr . 721).

15 76

Mr. - Allen identified the four general areas of the plant.
(Tr. 722). He:_ .fu~ther .-identified Port Costa's material flow
sheet. (Ex. R-3; Tr. 723).
Mr~ Allen accompanied Inspector Brooks in August 1992 for
four days. (Tr. 726, . 727) . The flow of materials starts with
the lowest No. 2150. From there the numbers increase. (Tr •.
728). The equipment is all interlocked.

In Mr. Allen's opinion, the guarding in place was adequate.
The guard passed prior inspections. (Tr. 731).
After the first two of days of his inspection, Mr. Brooks
seemed to get a little frustrated.
As to some of the guards, he said they didn't extend back
far enough. It s·e emed to Mr. Allen that it was Mr. Brooks.' .. ·
discretion as to the reach. (Tr. 732, 733).
Mr. Allen identified the No. 5900 stacker conveyer. Before
Mr. Brooks' visit, a worker could come up a stairway, then go
along No. 561·0 and across the No. 5615. Then he can get a stairwell that goes up from No. 5800. He then walks down the No. 5800
(there are a couple of steps up). He walks around the mid-pulleys of the No. 5800 and then another stairwell that goes back
down the No. 5800 conveyer catwalk. He walks across the catwalk
and then up another stair to get to a stairwell and then he
steps onto the stacker boom. (Tr. 734).

In the position· it was, there was no ladder for a worker to
climb upon. The stacker belt is one u~it even though it has· two
n~rs on it.
(Tr. 735). The stacker system . is like a tractor
on a big rig with the trailer behind it. (Tr. 735).
Moving the electrical boxes off the tower made access more
difficult because you had to have the stacker in one position to
access it. (Tr. 737).
Additional Civil Penalty Criteria
Certain civil penalty criter'ia have been previously discussed. Additional criteria include the operator's history of
previous violations, the size of the business of the operator,
the effect of the penalties on the operator's ability to continue
in business, and the good faith of the company.
Port Costa's history of previous violations is contained in
Exhibit P-3. The first inspections were conducted by Mr. Brook~
beginning August 27, 1992. Port Costa's history by the Secretary's computer printout indicates Port Costa received a total of

157;)

145 citations before Inspector Brooks' · initial iQspection. The
Judge further rec~q~lies that some of the prior history occurred
before the . present management of Port Costa assumed responsibility for . the ~ompany's activities.

Mr. , Ross Gephart testified as to the effect of the penalties
on the company's ability to c9ntinue in business. He took over ·
as President of Port Costa : Materials in January 1.992. At that
time, the three main areas of safety concern were electrical
safety, catwalk~, and truck traffic safety. (Tr. 892-909).
' The witness introduced certain financial statements of PLA
Holdings, the parent company of Port Costa Materials. (Ex. R-16
through R-21; Tr. 893). The Judge received the documents in
camera. They were sealed and can only be opened by the Presiding Judge or the Commission. They are part of the record, but
the .Judge indicate~ that by the time the case is heard on appeal,
the release of the propriety information at that time should not
adversely affect the company. (Tr. 895).
In sum~ the evidence also shows that Port Costa Materials
contributed a substantial portion ·of the holding company's losses
in 1~91 • . (Tr. 897; Ex. R-16,, R-17).
.

.

Mr. Gephart further submitted the company's 1992 OSHA/MSHA
form of reportable injuries. Mr. Gephart's opinion, none of the
rep?rted injuries were a result of ~ mechanical condition .
Both Messrs. Gephart and Stewart share MSHA's view that it
was not a safe plant. (Tr. 912).
A $4, ooo, ooo plus capital plan is in t .e mporary limbo· for two
reasons: (1) the expiring union contract and (2) the multiple
citations from MSHA for 1993 for $154,000. The company does not
have the money to pay the MSHA fines. (Tr. 9.13, 914).
Mr . Gephart believes the letter written by the Acting Assistant Secretary of Mine Safety and Health, Mr. Edward Bugler,
is inaccurate in stating that conditions [at Port Costa) have
deteriorated . in the last two years. On the contrary, Mr . Gephart
bel~eves the conditions have improved.
(Tr. 914-915) . Further,
safety is one of the company's stated goal~. (Tr. 920).
Mr. Gephart indicated PLA Holdings is a very small business.
(Tr. 900-901) • .·
Through 1993, safety improvements on the capital side cost
$571,000. (Tr. 901). Routine repair work for correcting MSHA
d~"ficiencies· are not reflected in the company documents.
(Tr.
901) . The cqmpany spent in excess of $1,000,000 on safety in the
last two years in the Port Costa plant. (Tr. 902) .

1 5 78

In the last two years, tbe ~ompany's insurance or experience
modification facto:r ··has-been re~uced from 142 percent to 115 per~
cent. Also, workmen's compensation insurance was reduced over · so
percent . In dollar terms, this reduction is approximately
$10,000 a · month. (Ex. R-20; Tr-• .906)'.
.

.

-

After he took .over as president -in 1992, Mr. G~phart focused
on workman's compensation and other priority issues.
..

In 1992, they~ were inundated with MSHA safety violations.
Mr. Gephart felt Port Costa is fortunate that a serious·· accident
has not occurred .
·

·.

Discussion
I agree with Port Costa that it has been fortunate that no
serious injuries had occurred at its plant.
Port Costa's evidence shows .it -has incurr~d substantial .
losses in 1991 (Tr. 894), and while 1993 earning~ are not co~­
plete, further losses are _indicated. (Tr. 899).
However, the <;:ommis·s ion has held that civil penalties ~2'Y
not be eliminated bec~use,. the_.Mine Act requires '.that a penalty .be
assessed for each violation of 30 u.s.c. S 820(a). Tazco. Ipg . ,
3 FMS~C 1895, 1897 (August 1991). Further., the Commission ·has
noted that financial statements showing a ·loss are not suffici~nt
to reduce penalties. P.e gqs · Run coal co., 3 IBMA 404, 413-414
(November 1974); Spurlo.c k Mi riinq co •• Inc., . 16 FMSHRC 697 (April ·
1994) .
. . .
In the instant cas~ ·, the evidence is insufficient to establish that the imposition of penalties will cause Port Costa
Materials to discontinue in bus.i ness. The company appears to
have a substantial cash flow at this time.
Port Costa de~onstrated statutory good faith in abatinq ·the
Brooks I ci tat.i ons.
Concerning the operator's size: the record refl.ects that
Port Costa has 28 production workers; .4 supervisors; 3 adminis~ ·
trators and 8 maintenance workers. (Tr. 179).
Considering all of the statutory criteria for assessing
civil penalties, the Judge pelieves the penalties assessed in · th~
order of this decision are appropriate .

1579

.: '

~

....

The citations listed in the left-hand column have been
affirmed or ·-vacatea. -- If affirmed, the civil penalties listed
after such citation are appropriate and they are assessed. If
the citations are vacated, the word "vacate" will appear in the
right-hand column.
ORDBR
BROOKS I INSPECTION

citation/Order No.

Penalty Assessed

3913802
3913803
3913804
3913805
3913806
3913807
3913808
. 3913809
3913810
3913811
3913812
3913813
3913814
3913815
3913816
,3913817
3913818
3913819
3913820
3913821
3913822
3913823
3913824
3913825
39138.26
3913827
3913828
3913829
3913830
3913831
3913832
3913833
3913834
3913835 .
3913836
3913837
39.13838
3913839
3913840

$350.00
$400.00
$350.00
$525.00
$400.00
$400.00
$400.00
$400.00
$350.00
$450.00
$400.00
$400.00
$450.00
$350. oo·
$600.00
$400.00
$350.00
$200.00
$300.00
$200.00
$300.00
$200.00
$400.00
$400.00
$400.00

Vacate
$350.00
$350.00
$500.00
$300.00
$350.00
$300.00
$400 . 00
$400.00
$350.00
$350.00
$400.00
$350.00
$300.00

lSBO

CABISOIA CITATIOllS
-·-· .. -·
citation/order No.•

.·.; :.

3636548
3636!?49
3636550
3636551
3636552 -

Penalty Assessed
$100.00
$300.00
$300.00

Vacate
$100.00

3636554
3636555
36·3 6556

Vacate
Vacate
Vacate
Vacate

Citation/Order No.

Penalty Assessed

~636553 -.

3636557
3636558
3636559, 3636560 1
3636561, 3636569
3636575, 3636576
' 3636562
3636563
3636564
3636565
3636566
3636570
3636571
3636572
3636573
3636574

$300.00

Vacate
- $600.00
$250.00

Vacate
$300.00
$300.00

Vacate
Vacate
Vacate
$300 . 00
$300.00
$300.00

The Secretary followed the grouping of citations and the
civil penalty of $600 is for the six housekeeping violations .

1581

BltOOltS II
-iOt<-,» - citatiol\•- anct 104 O» orcters

$1000.00·
$ 300 ~ 00

3~36782

3636783
3636784

Vacate
·$1000.00
$1000.00
$1000.00
$1000.00

3~36785

3636786
3636787
36367&9

Law Judge

bistribution:

William w. Kates, Esq., Office of the Solicitor, u . s. Department
of Labor, 1111 Third Avenue, suite 945, Seattle, WA 98101-3212
(Certified Mail)
Mr. Ross Gepha-r t, President, PORT COSTA MATERIALS, INC., 9000
Carquinez Scenic-Drive, P.O . Box 223, Port Costa, CA 94569-0223
(Certified Mail)

Mr . Robert Stewart, Corporate Vice President, PORT GOSTA MATERIAl.S, INC., 9000 carquinez Scenic Drive, P.O. Box 223, Port Costa,
CA 94569-0223 (Certified Mail)
ek ·

isa2

ADMINISTRATIVE LAW JUDGE ORDERS
.: .
. ·:
.':'

t'

\

.

'

;..•.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
·-··

-oJ· . . - · ·-- .

OFFICE OF ADMINISTRATIVE LAW JUDGES .
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 1 4 1994
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

OLD BEN COAL COMPANY,
Respondent

.
...
.
:
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 93-442
A. C. No. 46-02052-03693
Mine No . 20

PARTIAL DECISION
Appearances:

Pamela s. Silverman, Esq., Office of the
Solicitor, U.S. Department of Labor, Arlington,
Virginia for Petitioner;
Thomas L. Clarke, Esq., Old Ben coal company,
Fairview Heights, Illinois for Respondent.

Before:

Judge Hodgdon

This case is before me on a petition for assessment of civil
penalty filed by the Secretary of Labor against Old Ben Coal
Company pursuant to Sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. S S 815 and 820. The
petition alleges three violations of the Secretary's mandatory
health and safety standards.
A hearing was held in this case, which was cQnsolidated for
hearing with Docket Nos. WEVA 93-362, WEVA 93-479, WEVA 94-38 and
WEVA 94-72, on May 3, 1994, in Williamson, West Virginia. At the
hearing the parties stated they had agreed to settle Citation
Nos. 3999416 and 3999417 and that Citation No. 3747181 was to be
stayed pending the completion of a special investigation.
(Tr. 9-11.)
The settlement provides that the "significant and
substantial" designation for Citation No. 3999416 be deleted and
the proposed penalty reduced from $506.00 to $50.00. It further
provides that t~e Respondent pay the $50.00 proposed penalty for
Citation No. 3999417.

1583

OIU>IB
Accordingf"y-,.. fi:. --is ORDBRED that this case is SEVERED from
the .dockets it was consolidated with for hearing by orders dated
January 27 and February 10, 1994; .that Citation No. 3999416 is
XODil'IBD to delete the "significant and substantial" desiqnation
and Al'PIRJCBD as modified; that Citation No. 3999417 is Al'l'IRMBD;
that Old Ben coal Company PAY a civil penalty in the amount of
$100.00 within 30 days of the date of this decision; and that
further proceedings concerning Citation No. 3747181 are STAYED
until october Ji, 1994, or the completion of the special
investigation, whichever comes first.

~J#./k,~_

T. Todd H~z..,

Administrative Law Judge
Distribution:
-

--

Pamela Silverman, Esq., Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
·
Mail)
Thomas L. Clarke, Esq., Old Ben Coal Company, so Jerome Lane,
Fairview Heights, IL 622'08 (Certified Mail)
/lbk

1584

OF ADMINISTRATIVE LAW Jtl>GES
---· .. --OFFICE
-- - . 2 $1CYLINE, 10th FLOOR
5203 LEESBURG PIKE
'FALLS CHlJ!tCH, VIRGINIA 22041

SECRETARY OR LABOR#
MINE SAFETY AND -HEALTH
ADMINISTRATION (MSHA)
Petitioner

v.

AMAX COAL COMPANY,
Respondent

..
..•
.
:
..•

CIVIL PENALTY PROCEEDING
Docket No. LAKE 94,~74
A.C. No. 11-00877-04033
Wabash Mine

DICISIQJ! QBNJIHG MOTION POB SUJIMABY DECISION

This· is a civil penalty case under the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 §t J!§SI. It involves
three . § 104(d)(2) orders for alleged violations of 30 c.F.R.
§ 75.400.
.
Respondent has moved for sWDJDary .decision as to one of the .
orders (No. 405043), which alleges a.n accumulation of combustible
materials in active workings of the Wabash Mine, specifically on
a diesel ram car.
The cited requlation is a .statutory mandatory safety
standard, which is provided in § 304(a) of the Federal Mine
Safety and Health Act of 1969. Th~ statutory standard was
de~ignated in the Secretary's regulations of 1970 as JO c.F.R.
§ 75.400. The standard provides:
coal dust, including float coal dust deposited on rockdusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment
therein.
Respondent contends that the standard does not apply to nonelectrical equipment in active workings. It points to the
definition of "active workings," which is ~any place in a coal
mine where miners are normally required to work or travel" (30
C.F.R. § 75.2) and to the Commission ' s statement that "active
workings generally are areas or places in a mine, not equipment"
(in holding tha~ coal conveyor belts are not in and of themselves .
"active workings" and thus subject to preshift examinations).
Jpnes i La,ughlin Steel COrp., 5 FMsHRC 1209, 1212 (1983), rey'd
OD other grounds Em D.2m• QMWA V FMSHRC and Vesta Mining Co.,
731 F.2d 995 (DC. Ci~. 1984), aff'd on remand, 8 FMSHRC ·1osa
(1986).

L585

The Secretary contends . that, while stressing the prohibition
of accumulations on electrical equipment, the standard does not
restrict the phrase "active workings" to exclude accumulations on
non-el·ectrical equipment.
In Black." oiam~nd- Coal Mining Company,_ Volume No. 2 , FMSHRC
1117, 1120 (1985), the Commission discussed the clear
congressional intent to eliminate fuel sources of explosions and
fires in active workings of underground coal mines:

* * * We have previously noted Congress• recognition
that ignitions and -explosions are major causes of death and
injury to· miners: "Congress included in the Act mandatory
standards -aimed at eliminating ignition and fuel sources for
explosions and fires. [Section 75.400] is one of those
standards." Old Ben Coal Co., 1 FMSHRC 1954, 1957 (December
1979). We have further stated "(i)t is clear that those
masses of combustible materials wh1ch could cause or
propagate a fire or explosion are what Congress intended to
proscribe." Old Ben Coal co., 2 FMSHRC 2806, 2808 (October
1980). The goal of reducing the hazard of fire or ·
explosions in a mine by eliminating fuel sources is effected
by prohibiting the accumulation of materials that could be
the originating sources of explosions -or fires and by also
prohibiting the accumulation of those materials that cou~d
feed explosions ~r fires originating elsewhere in a mine.
The standard reflects a strong Congressional intention -to
prohibit combustible accUlllulations an~here in active workings,
while stressing the prohibition of accumulations on electrical
equipment. Similarly, the standard prohibits the accumulation of
float coal dust anywhere in active workings, while stressing that
the prohibition includes "float coal dust deposited on rockdusted surfaces." Given the crucial purpose of removing fuel
sources of fires and explos.i ons, the standard would be selfdefeating if it permitted combustible accumulations on nonelectrical equipment:. . The emphasis on accumulations on
"electrical equipment" and "float coal dust deposited on rockdusted surfaces" should be read as particulars without
restricting the broader term "active workings."
Accordingly, I find that 30 C.F.R. § 75.400 applies to the
diesel equipment cited in Order No. 405043. The motion for
summary decision is therefore DENIED.

a4~2~

Administrative Law Judge

Distribution:
Miguel J. Carmona, Esq., Office of the Solicitor, U.S. Department
of Labor, .230 S. Dearborn Street, 8th Floor , Chicago, IL 60604
(Certified Mail)
R. Henry Moore, Esq., Buchanan Ingersoll Corp.! 600 ?rant Street,
58th Floor, Pittsburgh, PA 15219-2887 (Certified Mail)
/lt
15 86

